Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 1 of 217 PageID #:51893

                                                                                   15

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION
    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA   ) No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,             )
    4                                             )
                     Plaintiffs,                  )
    5    vs.                                      ) Chicago, Illinois
                                                  )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD., ) November 7, 2019
         HYTERA AMERICA, INC., and HYTERA         )
    7    COMMUNICATIONS AMERICA (WEST), INC.,     )
                                                  )
    8                Defendants.                  ) 10:00 o'clock a.m.
    9
                                 TRIAL - VOLUME 2 A
  10                         TRANSCRIPT OF PROCEEDINGS
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
  11                                 and a jury
  12
  13     For the Plaintiffs:        KIRKLAND & ELLIS LLP
                                    BY: Mr. Adam R. Alper
  14                                     Mr. Brandon Hugh Brown
                                    555 California Street
  15                                27th Floor
                                    San Francisco, California 94104
  16                                (415) 439-1400
  17                                KIRKLAND & ELLIS LLP
                                    BY: Mr. Michael W. De Vries
  18                                333 South Hope Street
                                    Los Angeles, California 90071
  19                                (213) 680-8400
  20
  21
         Court reporter:                  BLANCA I. LARA
  22                              Official Court Reporter
                                   219 South Dearborn Street
  23                                     Room 2342
                                    Chicago, Illinois 60604
  24                                   (312) 435-5895
                                    blanca_lara@ilnd.uscourts.gov
  25
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 2 of 217 PageID #:51894

                                                                                   16

    1    Appearances: (Continued:)
    2
         For the Plaintiffs:        KIRKLAND & ELLIS LLP
    3                               BY: Ms. Megan Margaret New
                                    300 North LaSalle Street
    4                               Chicago, Illinois 60654
                                    (312) 862-7439
    5
                                    KIRKLAND & ELLIS LLP
    6                               BY: Ms. Leslie M. Schmidt
                                    601 Lexington Avenue
    7                               New York, New York 10022
                                    (212) 446-4763
    8
         Motorola Corporate Representative:            Mr. Russ Lund
    9
  10
         For the Defendants:        STEPTOE & JOHNSON LLP
  11                                 BY: Mr. Boyd T Cloern
                                         Mr. Michael J. Allan
  12                                     Ms. Jessica Ilana Rothschild
                                         Ms. Kassandra Michele Officer
  13                                1330 Connecticut Avenue., Nw
                                    Washington, DC 20036
  14                                (202) 429-6230
  15
  16
         Hytera Corporate Representative: Michele Ning
  17
  18
  19
  20
  21
  22
  23
  24
  25
           Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 3 of 217 PageID #:51895

                                                                                              17

               1              (The following proceedings were had out of the
               2              presence of the prospective jurors in open
               3              court:)
               4               THE CLERK: All rise. The Court is in session.
10:00:06       5    Please be seated.
               6               THE COURT: Good morning, counsel.
               7               The last juror has just arrived.
               8               Mr. Fulbright, have the coffee and doughnuts arrived
               9    for he jurors?
10:00:12     10                THE CLERK: They just arrived.
             11                THE COURT: We will not pause while she has her
             12     coffee.
             13                Are you ready to proceed?
             14                MR. ALPER: We are.
10:00:18     15                THE COURT: Are plaintiffs ready?
             16                MR. ALPER: We are ready, Your Honor.
             17                THE COURT: Are the defendants ready?
             18                MR. CLOERN: Your Honor, one small issue. The
             19     transcript from yesterday's proceedings did not record Your
10:00:26     20     Honor's ruling on the motions relating to the opening --
             21                THE COURT: We'll stop right now. We have a jury
             22     ready to go. You can raise that issue during the break.
             23                MR. CLOERN: Yes, Your Honor.
             24                MR. ALPER: And, Your Honor, one very brief --
10:00:37     25                THE COURT: No more briefs. No more briefs.
           Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 4 of 217 PageID #:51896

                                                                                              18

               1               Bring in the jury. During the recess, we'll deal with
               2    what you might call "loose ends."
               3               MR. CLOERN: Thank you, Your Honor.
               4              (Brief pause.)
10:01:04       5               THE COURT: The one thing we want to let the jurors
               6    know is that, we will make every effort to start on time and
               7    that we are concerned about that in terms of the burden it
               8    places on jurors.
               9              (Brief pause.)
10:02:34     10                THE CLERK: All rise.
             11               (The following proceedings were had in the
             12               presence of the jury in open court:)
             13                THE CLERK: The Court is in session. Please be
             14     seated.
10:02:49     15                THE COURT: Good morning, members of the jury. This
             16     is the opportunity for the parties to make an opening
             17     statement. We will begin with the plaintiff and then it will
             18     be followed by the defendant.
             19                What the attorneys say in an opening statement is not
10:03:03     20     the evidence. It is what they expect the evidence to show as
             21     the trial progresses. Not everything they say, obviously, will
             22     be received in evidence. So keep that in mind. It is not
             23     evidence, it is what the attorneys believe you will hear as the
             24     trial progresses.
10:03:22     25                The plaintiff may proceed.
           Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 5 of 217 PageID #:51897
                                         Opening statement - by Alper
                                                                                              19

               1               MR. ALPER: Thank you, Your Honor.
               2              OPENING STATEMENT ON BEHALF OF THE PLAINTIFFS.
               3               MR. ALPER: Good morning, ladies and gentlemen. My
               4    name again is Adam Alper and I represent Motorola in this case.
10:03:56       5    And I wanted to start by thanking you very much for your time
               6    and service yesterday and over the course of the remainder of
               7    this trial. We know that you have may things in your lives,
               8    and on behalf of myself, my colleagues, and really both sides,
               9    we want to say that we greatly appreciate you time and
10:04:16     10     attention over the course of this very important matter.
             11                All right. As His Honor noted yesterday, this case
             12     involves Motorola's claims against Hytera for trade secret
             13     misappropriation and copyright infringement in connection with
             14     Motorola's two-way digital mobile radio technologies.
10:04:41     15                And over the course of my opening statement, I'm going
             16     to tell you about Motorola's development of those technologies,
             17     but first I'd like to show you something that Hytera said when
             18     they first launched their version of the two-way digital mobile
             19     radio technologies in 2010, which are the products that are
10:04:59     20     accused and at issue in this case. I'm going to show you some
             21     demonstratives that will come up on the screen as I walk
             22     through my presentation.
             23                And what we're seeing here is a Hytera brochure --
             24                THE COURT: Counsel, just a minute.
10:05:14     25                Are all of your units working in the jury box?
           Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 6 of 217 PageID #:51898
                                         Opening statement - by Alper
                                                                                              20

               1               (Jurors all answered yes.)
               2               THE COURT: Okay. Please procedure.
               3               MR. ALPER: Yes, Your Honor.
               4               And what we're seeing here is a Hytera product
10:05:28       5    brochure that it released in 2010 when it launched its version
               6    of the technology at issue, the two-way digital mobile radio
               7    technologies.
               8               And you can see what Hytera said about its radios. It
               9    called them "innovative." It called them "leading digital
10:05:46     10     technologies" and it said they were the most valuable solution
             11     on the market. But what Hytera didn't say is the technology
             12     that made those Hytera radios work came from Motorola.
             13                And, in fact, in order to make its products, as the
             14     evidence will show, Hytera stole thousands upon thousands of
10:06:11     15     confidential and proprietary Motorola technical documents and
             16     millions of lines of source code, put it right in their
             17     products, and it is still selling its products with Motorola's
             18     technologies to this very day, and that is why Motorola has
             19     brought this lawsuit, and at the end of this, Motorola will be
10:06:37     20     asking you to find that that is wrong.
             21                Okay. Well, let's now start with -- go back to where
             22     the story really starts, and that's with Motorola. Many of you
             23     know who Motorola is. Motorola has been around for nearly
             24     100 years. Headquartered in the Chicago area over that time,
10:07:01     25     and as some of you are familiar, has been responsible over that
           Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 7 of 217 PageID #:51899
                                         Opening statement - by Alper
                                                                                              21

               1    period of time for some of the world's most critical
               2    technologies used my consumers, businesses, and governments all
               3    around the world.
               4               And one of the focal points of Motorola's research and
10:07:21       5    development over those years has been in the field of wireless
               6    technologies and radios, and that's the type of technology that
               7    we're going to be talking about over the course of this trial.
               8               And in particular, we're going to be talking about a
               9    type of technology that is referred to as a two-way digital
10:07:39     10     mobile radio or digital mobile radio technology, and that's
             11     abbreviated as DMR. You're going to hear that term quite
             12     frequently over the course of this trial. I'm going to refer
             13     to DMR radios over the course of the remainder of my opening
             14     statement, digital mobile radio.
10:07:55     15                And that is, as some of you know, basically
             16     sophisticated walkie-talkies, and that is equipment -- I have
             17     one right here, actually -- it's essentially a very
             18     sophisticated two-way radio. You'll be seeing these quite
             19     frequently over the course of the trial. You essentially press
10:08:15     20     the button on the side here, talk into it, and that
             21     instantaneously broadcasts your message, whether it's voice or
             22     data, to any recipient who is on your network.
             23                And as some of you know, this is very important
             24     equipment that's used in a very wide variety of settings.
10:08:33     25                And so let me go to my next slide. Just showing a few
           Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 8 of 217 PageID #:51900
                                         Opening statement - by Alper
                                                                                              22

               1    of those settings here. So in some applications these radios
               2    are used by police, by fire departments, by emergency services,
               3    but it's also widely used in businesses, like construction, in
               4    warehousing, all around the world, and security. Security is a
10:08:57       5    major application for this. Schools, hotels, theme parks,
               6    airlines, basically any place where you need instantaneous
               7    communications that are highly reliable without the need to
               8    place a cell phone call.
               9               And it's Motorola's technologies that have made its
10:09:20     10     two-way DMR, digital mobile radio technologies, the most
             11     popular in the world. And I'm showing you just a few logos
             12     from some of the household names who have chosen Motorola to be
             13     the radios that they rely on in their businesses all over the
             14     world. And these are, you know, obviously very large
10:09:40     15     companies: United, General Motors, Disney, Amazon, Ford, and
             16     so forth.
             17                Now, this is a technology case. And so let's talk
             18     about that a little bit. And where I want to begin is with
             19     this: There's a lot of technology that's built into every one
10:10:01     20     of these radios. And so we're going to talk a little bit about
             21     that.
             22                The technologies in these radios really, at a very
             23     high-level, divide up into two categories. The first is what
             24     they refer to as standardized technologies. And those are
10:10:14     25     technologies that are public and ever can share them. But most
           Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 9 of 217 PageID #:51901
                                         Opening statement - by Alper
                                                                                              23

               1    of the technologies in each of these radios is confidential and
               2    proprietary Motorola technology. And what that means is that
               3    Motorola owns it, it's secret to Motorola, and it's the stuff
               4    that makes Motorola's radios so special and better than all the
10:10:38       5    other ones on the market because it's Motorola's technology.
               6    And, in fact, it's those parts of the technology that are
               7    essentially the lifeblood of the company. And it's those
               8    confidential and proprietary technologies that Hytera stole.
               9               All right. I'd like to tell you a little bit about
10:11:04     10     the development process at Motorola for the confidential and
             11     proprietary technologies. And at Motorola, when it comes to
             12     development, it all starts with the personnel, and in
             13     particular the engineers. So let me go to my next slide.
             14                We're going to bring for you over the course of this
10:11:26     15     trial a number of the engineers who were responsible for
             16     developing and overseeing the research and development of
             17     Motorola's two-way digital mobile radio products. And these
             18     are the senior-most engineers of the company. And as you can
             19     see from my slide, they've been at Motorola for decades, and
10:11:49     20     that is when they began their work on these technologies really
             21     decades ago.
             22                And the gentleman on the left, Mr. Russ Lund, you saw
             23     him during jury selection yesterday. He will be back with us
             24     after opening statements and he will be our first witness and
10:12:03     25     then he will be followed by these other additional engineers at
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 10 of 217 PageID #:51902
                                     Opening statement - by Alper
                                                                                           24

            1   Motorola who will explain to you the technologies at issue.
            2              All right. So now we have our engineers. What
            3   happens next in the development process? Well, after scoping
            4   the project in the various different ways that Mr. Lund will
10:12:23    5   explain, Motorola then begins architecting and designing the
            6   technology and they do that using what is referred to as a
            7   technical specification. You're going to see a lot of these
            8   types of documents over the course of the case, so I want to
            9   introduce you to what they are at this point.
10:12:40   10              So I've got one here. This is an example. This one
           11   is from December 1996. This has to do with the two-way digital
           12   mobile technology. As I mentioned, Motorola has been
           13   developing this technology for a very long time.
           14              And there's a couple of things that I want to point
10:13:00   15   out about this. I'm just showing the cover page, by the way,
           16   about this technical specification. I have a wireless pointer,
           17   I'm going to try to use it and see how it works, if it pops up
           18   on your screen.
           19              So the first thing is the title: Radio Operating
10:13:15   20   System, or ROS. That refers to a particular part of the
           21   software that goes on each of these radios in order to run
           22   certain features, critical features on the radio. And we'll
           23   talk more over the course of the case about that particular
           24   technology, but my point for now is that each of these
10:13:36   25   technical specifications regards a particular aspect of the
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 11 of 217 PageID #:51903
                                     Opening statement - by Alper
                                                                                           25

            1   technology, in this case a piece of the software called ROS.
            2   So that's points 1.
            3              Point 2 is this, right there, that I've torn out from
            4   the cover page of this document, everything in this document
10:13:55    5   and the others that we'll be showing you is Motorola
            6   confidential and proprietary information. It's the information
            7   that Motorola owns, that it keeps secret, and is what makes its
            8   radios so special.
            9              Okay. Let me show you another example. So this one
10:14:14   10   is called Darwin. This is another technical specification.
           11   Darwin is an internal Motorola code name, and that refers to a
           12   different aspect of the software, is this case the software
           13   that allows the user to interact with the device. It has to do
           14   with user interface features. And, again, it's Motorola
10:14:36   15   confidential and proprietary.
           16              And I've now taken a page out of this one. The prior
           17   one was about 128 pages, this one I've torn a page out, and I
           18   just wanted to give you a sense for what we'll be seeing inside
           19   of these technical specifications.
10:14:53   20              So the engineers, they're sitting down to the drawing
           21   board and they're coming up with the technologies, and this is
           22   what it looks like.
           23              So first you see a figure down at the bottom of this
           24   page that I'm showing. And you can see there's a bunch of
10:15:04   25   boxes. One of them says XLATE, another says EMT, the one now
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 12 of 217 PageID #:51904
                                     Opening statement - by Alper
                                                                                           26

            1   to the right of that says UIT, and then so forth. And each of
            2   those refer to -- or reflect different subcomponents of the
            3   software from an organizational perspective, and in other
            4   places in the document, it explains more about the details of
10:15:27    5   those.
            6              And then you see the arrows that are connecting them
            7   all up, that's Motorola's engineers' way of coming up with
            8   their special way of how the architecture of the system works.
            9   So how one piece of the software hooks up and feeds into the
10:15:44   10   next, feeds into the next, and how it all comes together to
           11   provide the functionality that it is supposed to.
           12              Then we go up to the top here, and we see there's some
           13   text, and that's where the engineers are now narrating their
           14   architecture for the system. They're explaining the diagrams,
10:16:05   15   they're explaining the details of what's happening in the
           16   boxes, how everything interrelates, so you have everything that
           17   you need to know to build this piece of the software that is a
           18   critical piece of the overall two-way radio design.
           19              Okay. Now, as you can imagine -- this one, by the
10:16:26   20   way, is 100 pages long, this one particular Darwin
           21   specification. And if we were to go through it, we would see
           22   this level of technical detail, page, after page, after page,
           23   engineers sitting there creating, line by line by line, diagram
           24   by diagram, how just this one aspect of the software is going
10:16:46   25   to work. As you can imagine, this type of design work doesn't
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 13 of 217 PageID #:51905
                                     Opening statement - by Alper
                                                                                           27

            1   happen overnight. So I want to show you a little bit about
            2   that.
            3              So what I'm showing you here from that Darwin
            4   specification is what is referred to as a revision history.
10:17:05    5   And these are typically found in these technical
            6   specifications, and usually they're in the front page or two.
            7   And what they do is, they track when this aspect of the
            8   technology was first created and then when the last final
            9   update was to it.
10:17:20   10              And so we can see that right here in this revision
           11   history for this one Darwin specification. The date of the
           12   first draft is April 1995. There are 5 engineers at Motorola
           13   who were working on it. And you can see, it wasn't until over
           14   3 years later that Motorola had completed its work on just this
10:17:42   15   one aspect of its two-way DMR radio technology.
           16              Now, I've shown you two of these specifications so
           17   far, but that's just the tip of the iceberg. In all, Motorola
           18   created over 10,000 of these technical specifications and other
           19   technical documents in order to create its two-way digital
10:18:12   20   mobile radio technologies.
           21              All right. So now we have the technical
           22   specifications and other architecture and design documents,
           23   what happens next? So now we got to take all that design and
           24   architecture and actually get it into the radio so it's
10:18:32   25   working. And that process involves the writing of computer
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 14 of 217 PageID #:51906
                                     Opening statement - by Alper
                                                                                           28

            1   code, or as you'll hear, and some of you are likely familiar,
            2   called source code. So let's take a look at that.
            3              So I have a little bit of the demonstrative here.
            4   Source code engineers at Motorola sit down and they have the
10:18:53    5   technical architecture specs and other documents, and they sit
            6   there and they write the source code line by line, the computer
            7   code line by line. There are functions, variables, all these
            8   things that they are creating from scratch in order to capture
            9   the functionalities that are on paper and putting it into a
10:19:14   10   form that a technology, a radio, can understand and implement.
           11              And in all, there were millions and millions of lines
           12   of computer code that Motorola had to create that go into these
           13   radios and the associated equipment. And then what happens is
           14   that Motorola goes through a process -- the code goes through a
10:19:33   15   process called compilation, you'll hear a little bit about
           16   that, that's when the code goes from a human readable form that
           17   people are creating into a language that is essentially like
           18   1's and 0's that the radio can understand.
           19              And I want to point one thing out at this point, it'll
10:19:52   20   come up a little bit later, and that is when the code is
           21   compiled, once it's in the radio humans can no longer read it.
           22   You can't open up the radio and see what the code is doing.
           23   Only the radio understands the functionality, and the only
           24   place that you can go if you want to understand the
10:20:09   25   functionality of the code, the details about precisely how it
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 15 of 217 PageID #:51907
                                     Opening statement - by Alper
                                                                                           29

            1   works is to go back into the databases at Motorola, the
            2   confidential databases at Motorola to find the code or to go
            3   back and look at those technical specifications and other
            4   technical documents.
10:20:27    5              All right. So now we've got the code on the radio and
            6   are we done yet with the design process? No, actually not even
            7   close. Now Motorola goes through an extensive testing process
            8   to make sure that what is designed works the way it should in
            9   all of those different environments, whether it's urgent
10:20:48   10   communications, or otherwise.
           11              And so Motorola in order to do that, creates its own
           12   proprietary, again confidential and proprietary performance
           13   requirements based on its years of experience developing these
           14   radios and using them in the field, and tests, proprietary
10:21:07   15   tests in order to make sure that its radios are meeting all of
           16   these different performance requirements. And its not just a
           17   couple, it's a large set and a large set of tests. And that
           18   took years, as you'll hear, as the evidence will show, it took
           19   years just to develop that based on Motorola's experience and
10:21:28   20   the hard work of its engineers.
           21              So then Motorola goes through a testing process.
           22   Sometimes the radios pass, sometimes they don't. And when they
           23   don't, then Motorola has to go back to the drawing board, go
           24   back to the design phase, make fixes, then rewrite the code,
10:21:43   25   then debug the code, then put it back on the radio, do another
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 16 of 217 PageID #:51908
                                     Opening statement - by Alper
                                                                                           30

            1   set of extensive tests, and that process is iterative and
            2   iterative until Motorola has a radio that works the way it
            3   should and that Motorola feels comfortable selling to its
            4   customers, like police, fire, and the biggest companies in the
10:22:05    5   world, airlines, hotels, schools, all of these critical
            6   applications where everyone needs the radio to work exactly the
            7   way it's supposed to on demand.
            8              And as you can imagine, getting there took a lot of
            9   time and effort. The two-way radio technologies that are at
10:22:28   10   issue in this case are the culmination of decades of product
           11   development at Motorola, hundreds upon hundreds of Motorola
           12   engineers worked on them, as I said before, over 10,000
           13   technical specifications and other documents, and millions of
           14   lines of source code.
10:22:54   15              Now, you remember that I said that this case is about
           16   Motorola's trade secrets, and it's that confidential and
           17   proprietary material that are Motorola's trade secrets.
           18              And I'm going to show you, for this case we've broken
           19   them up into 21 categories, where Motorola's engineers are
10:23:18   20   going to come, when they testify, and they're going to explain
           21   those 21 technologies to you and provide you some information
           22   about the details, and they're going to explain to you how they
           23   make up all of the fundamental proprietary technologies in
           24   Motorola's two-way DMR products, and that it is these
10:23:41   25   technologies that took Motorola so long to create, and it's why
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 17 of 217 PageID #:51909
                                     Opening statement - by Alper
                                                                                           31

            1   their products are valuable to their customers.
            2              Okay. Now, when someone spends that much time and
            3   effort developing something that valuable, you keep it under
            4   lock and key. And that is exactly what Motorola has done in
10:24:15    5   this case.
            6              And you'll remember, I said that development all those
            7   starts with the Motorola engineers. Well, that's where
            8   Motorola's efforts to keep its proprietary information, its
            9   secrets begins as well.
10:24:28   10              So what I'm going to show you had next is one of the
           11   Motorola employment agreements that you'll see in this case.
           12   Every employee, and in particular the engineers who join
           13   Motorola, has to sign a confidentiality agreement.
           14              And this is one of the ones that are going to be at
10:24:45   15   issue in this case. You can see it right here, the employee
           16   agrees, he or she says:
           17             "... I understand and agree to the following
           18             provisions for the protection of Motorola's
           19             property rights..."
10:24:56   20                You can see it down in red:
           21             ".. not to use or otherwise disclose to others
           22             either during or subsequent to my employment..."
           23             either during or after the employment,
           24             "... any confidential information of Motorola."
10:25:14   25                And I haven't highlighted it, but that next provision
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 18 of 217 PageID #:51910
                                     Opening statement - by Alper
                                                                                           32

            1   down below further says:
            2             "... upon termination of my employment ..."
            3                In other words, when an employee leaves Motorola,
            4   they have an obligation to promptly deliver any proprietary or
10:25:31    5   confidential information that they have even if they created it
            6   at Motorola themselves, they have to give it all back and not
            7   take any with them.
            8              And that's just one measure that Motorola takes to
            9   keep its confidential information confidential. As you'll see
10:25:51   10   over the course of this case and hear from Motorola witnesses,
           11   there are many others, and I've just listed a few examples
           12   here. I first have the confidentiality agreements, but
           13   underneath that I put "intrusion, protection, and firewalls,"
           14   that's hardware and software that prevents hackers from getting
10:26:11   15   into Motorola's networks to steal Motorola's technology, and
           16   there's extensive technology hardware and software that
           17   Motorola employees for that.
           18              Motorola has security guards at its campuses.
           19   Motorola employees are required to wear computer-coded identity
10:26:23   20   badges so they can be tracked when they enter and leave the
           21   building. I've listed employee access control. So that's a
           22   technology that allows Motorola to make sure that its engineers
           23   only have access to the confidential and proprietary
           24   information that they have a need to be involved with, that
10:26:40   25   they have a need to know, so that way they can keep extra
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 19 of 217 PageID #:51911
                                     Opening statement - by Alper
                                                                                           33

            1   special protection on this large amount of information that
            2   they have been developing for so long.
            3              And then lastly, I put security and ethics training.
            4              Oops, I went too far.
10:26:57    5              Security and ethics training. Motorola engages in
            6   extensive training of its employees on their way in when they
            7   first join, periodic refreshers as they are employees, and then
            8   definitely when they're leaving to ensure that they understand
            9   their obligations, that they know how to protect Motorola's
10:27:20   10   confidential information in their every day jobs, and when they
           11   leave they know they have to give it all back.
           12              And all of these measures are to ensure that
           13   Motorola's proprietary technologies, which are the lifeblood of
           14   Motorola as a company and are what make its products so
10:27:43   15   special, that all of those technologies stay with Motorola.
           16   But as the evidence will show, despite all of those measures,
           17   Hytera came along and just took it all.
           18              And with that, I'd like to transition to the Hytera
           19   part of the story.
10:28:08   20              Okay. Hytera was founded by Mr. Qingzhou Chen in
           21   1993. It's based in Shenzhen, China. And previously it was
           22   actually a Motorola distributor. It was a sales entity for
           23   Motorola's radios. But when Hytera saw Motorola's digital
           24   mobile radio products in early 2000's, it immediately
10:28:33   25   recognized two things: First, it wanted in on that market, and
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 20 of 217 PageID #:51912
                                     Opening statement - by Alper
                                                                                           34

            1   second, it wanted to be just like Motorola.
            2              And I'm going to start showing you some documents that
            3   we believe the evidence will show, and before I do, I want --
            4   you may be familiar with how these documents -- we have these
10:28:54    5   documents, it's based on a process in the litigation called
            6   discovery where the parties exchange their documents. Motorola
            7   gave our documents and our files to Hytera's counsel, and
            8   Hytera gave the documents and their files to Motorola's
            9   counsel. And so I want to show you one of those documents that
10:29:12   10   we obtained in discovery from Hytera's internal files at this
           11   point on that issue.
           12              So this is a document from Hytera called ID Driven.
           13   And in this document you can see at the top, there's a
           14   declaration of manager Chen on the DMR product. Manager Chen,
10:29:33   15   again, that's the CEO and founder of Hytera, and we believe
           16   that you'll hear from him in this case.
           17              And what does he say when it comes to DMR radios? He
           18   says to the company: This is a new opportunity for us, it's
           19   critical to the future development of Hytera. And what about
10:29:55   20   when it comes to wanting to be Motorola? He notes that
           21   Motorola has already launched the first generation of DMR
           22   products.
           23              So what did Mr. Chen and Hytera do? Well, at first
           24   they tried to build their own. And they actually spent
10:30:16   25   3 years, or thereabouts, attempting to develop their own
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 21 of 217 PageID #:51913
                                     Opening statement - by Alper
                                                                                           35

            1   two-way digital mobile radio products, but that was a failure.
            2   They couldn't even build a prototype that worked the way it
            3   should've. And so Mr. Chen was stuck right there, with still
            4   his two things, he wants to get in on the market and they want
10:30:41    5   to be just like Motorola.
            6              So what do they do? Do they say: Okay, let's go back
            7   to the drawing board and make a good-faith effort to try to
            8   build our own products? No, Mr. Chen goes out and hires
            9   Motorola employees to come over to Hytera and bring with them
10:31:03   10   Motorola's confidential and proprietary technical documents and
           11   computer code.
           12              And I'm going to show you the three primary Motorola
           13   engineers who came over to Hytera on this slide. From left to
           14   right, Mr. G.S. Kok. You'll here their names quite frequently
10:31:23   15   over the course of the trial. In the middle, Mr. Y.T. Kok, and
           16   on the right Mr. Sam Chia.
           17              And Mr. Chen, he hired them, as CEO at Hytera, to
           18   bring over the Motorola confidential and proprietary
           19   confidential and promoted them right to the top of Hytera.
10:31:41   20   They became the senior-most executes at Hytera responsible for
           21   all product development.
           22              And you can see, I put some of their titles down
           23   below. Mr. G.S. Kok was the general manager, that means he was
           24   in charge of all product. Mr. Y.T. Kok was the assistant GM,
10:32:06   25   and then Mr. Sam Chia was the chief product architect.
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 22 of 217 PageID #:51914
                                     Opening statement - by Alper
                                                                                           36

            1              Now, Mr. G.S. Kok was the first that Mr. Chen at
            2   Hytera brought over to bring the Motorola confidential
            3   information. And so the question that I'll pose is, what did
            4   Mr. Chen do in order to convince Mr. G.S. Kok to do that?
10:32:32    5              And as the evidence will show, the answer is very
            6   clear, it was money, and a lot of money. So let's take a look
            7   at a document on that.
            8              So we also have internal e-mails that we'll be taking
            9   a look at over the course of the trial. This is an e-mail from
10:32:57   10   Mr. Chen, that's his e-mail address at Hytera, to G.S. Kok, and
           11   you can see the subject is offer discussion. And right down
           12   here, you can see Mr. Chen says:
           13             "... we're going to give you two years share
           14             allocation in which you get 600,000 shares in
10:33:15   15             Hytera ..."
           16                600,000 shares in Hytera. And Mr. Chen says it right
           17   there, this is the CEO of the company, is really a great amount
           18   of money. And how much money was it? Well, we can see from
           19   Mr. Chen himself, I put it in red:
10:33:36   20             "... it's so much money that Mr. Kok would not
           21             need to worry much after that and just enjoy the
           22             comfortable life."
           23                So Mr. G.S. Kok joined. He accepted, and then he
           24   came over. And what did he see when he came over? Was it that
10:34:00   25   the product was mostly finished and he just had to do a little
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 23 of 217 PageID #:51915
                                     Opening statement - by Alper
                                                                                           37

            1   bit of advising around the edges? No, we're going to see and
            2   the evidence will show, it's the exact opposite of that.
            3              So let's go now to another internal e-mail. This is
            4   now from Mr. G.S. Kok, this is the Hytera e-mail address there
10:34:20    5   and his Chinese name. And then this now is -- the previous
            6   e-mail, by the way, was October 2007, this e-mail now is
            7   February 2008. So now Mr. G.S. Kok is in the door, he's been
            8   there for just a little bit, and he's e-mailing Mr. Chen again.
            9              And what he first notes right here, he says:
10:34:40   10             "I'm pleased to hear that there's been a team
           11             working on this project for the past 3 years."
           12                But what have they done in that pass 3 years? Well,
           13   Mr. G.S. Kok, he says it right here, he's, however, surprised
           14   to find out that they don't even have a prototype after all
10:34:57   15   that time.
           16              And so what does Mr. G.S. Kok do? Does he say: All
           17   right, well let's roll up our sleeves, gather the Hytera
           18   engineers and create a product on our own based on our own
           19   would? Again, it's the exact opposite. Look at what he says,
10:35:13   20   he says:
           21             "... that's not what we need. The team will
           22             need an injection of subject matter experts ..."
           23                And where do those experts need to come from? They
           24   need to come from Motorola.
10:35:30   25              So then Mr. Chen goes back and he hires Mr. Y.T. Kok
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 24 of 217 PageID #:51916
                                     Opening statement - by Alper
                                                                                           38

            1   and he hires Mr. Sam Chia to bring over the Motorola
            2   confidential and proprietary information.
            3              And how much of Motorola's proprietary and
            4   confidential information did those individuals bring over? Was
10:35:57    5   it 25 technical specifications, 50, 100, and some computer
            6   code? As the evidence will show, they took it all.
            7              Over 10,000 confidential Motorola documents and
            8   millions of lines of confidential Motorola computer code, that
            9   is the information that Motorola took decades to develop with
10:36:32   10   hundreds of engineers, and Hytera took it just like that
           11   (snapping fingers).
           12              Now, it's okay to switch companies, you'll hear over
           13   the course of this case, it's okay to go from Motorola to
           14   another company even if it's an competitor, but as the evidence
10:36:56   15   will show, what's not okay is when you do that to take
           16   thousands and thousands of confidential technical documents and
           17   millions of lines of computer code to bring over to another
           18   company to make a competing product.
           19              And that's what they did. So let's talk about the
10:37:17   20   evidence that shows that. Let's get into that now. All right.
           21   Where I want to start is with Mr. Chia and Mr. Y.T. Kok as they
           22   were leaving Motorola, as they were walking out the door.
           23              So let me show you this here. This is what I'm
           24   showing you, you'll see this over the course of the case, is
10:37:40   25   referred to say a compass access log. So this is something
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 25 of 217 PageID #:51917
                                     Opening statement - by Alper
                                                                                           39

            1   that tracks when the Motorola engineers go in and edit the
            2   documents in their database which is called compass, that's
            3   where they keep a large amount of the technical specifications
            4   and other proprietary technical documents. They keep the code
10:37:59    5   in a separate secure place, but this is a secured database
            6   environment where they keep the technical specifications and
            7   documents.
            8              And what we can see is that this is Mr. Chia's access
            9   log, and what we see here is unbeknownst to Motorola, as Mr.
10:38:18   10   Chia was on his way out, you can see it from the time stamps
           11   back in 2008, this is when he was literally on his way over to
           12   Hytera, right before he left while he still had access to the
           13   compass database, he's taking document after document after
           14   document, sometimes 5, 10 more per minute, minute after minute,
10:38:40   15   hour after hour, until he had downloaded thousands of Motorola
           16   confidential and proprietary documents, and they also took
           17   essentially all the code.
           18              Okay. So that's on their way out of Motorola, now
           19   they have the stuff, now what about once they join Hytera? Did
10:39:04   20   the Hytera engineers say: You know what, we've got this under
           21   control, we are almost done with our product and we just need a
           22   little bit of help to finish it. Again, as the evidence will
           23   show, it is the exact opposite, and I want to show you an
           24   example of an e-mail about that now.
10:39:21   25              So this is an internal Hytera e-mail, and it's from,
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 26 of 217 PageID #:51918
                                     Opening statement - by Alper
                                                                                           40

            1   up here, a Hytera engineer, and it's on June 23rd, 2008, and
            2   that it's to Mr. Sam Chia up here (indicating), and this
            3   June 23rd, 2008, that's when Mr. Chia first came in the door at
            4   Hytera. And you can see, the Hytera's engineers copying a
10:39:53    5   large number of other senior Hytera engineers on this.
            6              And you can see, I've highlighted the subject line,
            7   it's "some important technical questions about DMR protocol
            8   stack," exclamation point, exclamation point, exclamation
            9   point.
10:40:08   10              And I'm going to get back to the technical questions
           11   in just a minute, but let's take a look at the text in the
           12   first couple of paragraphs first. This is a very important
           13   e-mail, we call it the welcome e-mail, and I'll show you why
           14   right here. He says, the Hytera engineer says:
10:40:24   15             "... dear Sam, first we welcome your arrival
           16             warmly. We always hope that an expert of DMR
           17             protocol can come to help us."
           18                And what does he do? Does he say we only need a
           19   little bit of help? No, let's take a look, now down that
10:40:42   20   second paragraph:
           21             "... our group has been engaged in protocol
           22             development for a period of time and met many
           23             problems which troubled us for a long time. So
           24             if you can help us solve these problems, we will
10:40:55   25             feel very happy and excited."
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 27 of 217 PageID #:51919
                                     Opening statement - by Alper
                                                                                           41

            1                And then I told you we were going to get back to
            2   those technical questions. The Hytera engineer goes on, I've
            3   underlined it in red underline to represent to Mr. Chia what
            4   the main questions are. Again, remember, Mr. Chia, who's
10:41:16    5   coming in the door with thousands of confidential Motorola
            6   documents, and what are those main questions? You can see it
            7   right down below: How did Motorola do it, how did Motorola do
            8   it, how did Motorola do it, how did Motorola do it, question
            9   after question, on and on.
10:41:35   10              And as the evidence is going to show, he wasn't just
           11   asking about how Motorola did anything. He was asking Mr. Chia
           12   for the proprietary and confidential details about how Motorola
           13   implemented this technology so that they could make a product
           14   just like Motorola.
10:41:53   15              Okay. So what did Mr. Chia do in response? Did he
           16   say: Hold on a second, I signed a confidentiality agreement at
           17   Motorola, I have an obligation to not share Motorola's
           18   confidential information? Not at all. Mr. Chia started
           19   distributing the Motorola documents, distributing the Motorola
10:42:19   20   code, and answering every question that the Hytera engineers
           21   had about how Motorola implemented its proprietary two-way
           22   digital mobile radio technologies.
           23              And we're going to see some of that, but before I show
           24   you some of that, I want to show you something else that
10:42:39   25   relates to this very e-mail here. So if we go to the very next
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 28 of 217 PageID #:51920
                                     Opening statement - by Alper
                                                                                           42

            1   slide.
            2              This is an e-mail now. So this is the same e-mail,
            3   but now Mr. Chia has forwarded on the same day -- remember this
            4   is June 23rd, 2008 -- he's forwarded it to Mr. Y.T. Kok, that's
10:42:58    5   Mr. Y.T. Kok's Chinese name, that is his Hytera e-mail address.
            6   And I'll just skip forward just because I'm throwing a lot of
            7   information at you. Y.T. Kok, he's the gentleman in the middle
            8   on this slide back here who came over from Motorola and took
            9   over as the assistant head of all product at Hytera.
10:43:17   10              Okay. So I'm back on this e-mail. And so Mr. Chia,
           11   he's forwarding this e-mail to Mr. Y.T. Kok, and he says please
           12   focus on a number of questions, 2, 3, 4, 5 and 7. Now, here's
           13   the thing about this: At this time, in June 2008, Mr. Y.T. Kok
           14   was a Hytera employee, but he was also still a Motorola
10:43:41   15   employee. So he still had access to the Motorola confidential
           16   database and computer code, but he was also a Hytera employee,
           17   completely unbeknownst to Motorola.
           18              So what Mr. Chia was actually saying was, Mr. Y.T.
           19   Kok, please go get the documents out of Motorola's database
10:44:08   20   that relate to these questions so I can hand them off to the
           21   Hytera engineers.
           22              And how do we know that? Well, I'll show you what we
           23   found out over the course of this case. Here, so this is
           24   Mr. Y.T. Kok, this is a graph depicting Mr. Y.T. Kok's accesses
10:44:32   25   to the compass, the Motorola confidential database, and you can
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 29 of 217 PageID #:51921
                                     Opening statement - by Alper
                                                                                           43

            1   see, I've circled the dates, these are the dates down across
            2   the bottom, and this access, the up and down access, the number
            3   of documents on a given day that Mr. Y.T. Kok downloaded. You
            4   can see on June 23rd, that's the date that Mr. Y.T. Kok
10:44:54    5   received the e-mail from Mr. Chia, to please focus on these
            6   questions. And then days proceeding that, Mr. Y.T. Kok, he
            7   wasn't doing any downloads, he wasn't accessing any documents,
            8   but as soon as that e-mail came in, while unbeknownst to
            9   Motorola, he's a Hytera engineer but also still a Motorola
10:45:11   10   employee, he started downloading the documents, the
           11   confidential technical specifications to answer Hytera's
           12   questions.
           13              And as you can see, on that first day he took 50, two
           14   days later he grabbed 83, next day 42, next day 58, next day
10:45:29   15   12, and on and on and on. And he's handing those off to Mr.
           16   Chia to give to the Hytera engineers so that they can make
           17   their product just like Motorola's, and actually have a
           18   product, for that matter, as the evidence will show.
           19              And what did Mr. Y.T. Kok do? Did he say: Hold on,
10:45:51   20   this is wrong, I'm still an employee of Motorola, I actually am
           21   still here, I have contractual obligations to my company?
           22   Absolutely not. He just kept on downloading the documents and
           23   giving them over to the Hytera engineers so they can use them
           24   to copy Motorola.
10:46:12   25              Now, how long did this go on for? Was it just a few
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 30 of 217 PageID #:51922
                                     Opening statement - by Alper
                                                                                           44

            1   days, as I'm showing here, where Mr. Y.T. Kok was acting on the
            2   inside at Motorola? Well, let me show you. This is Mr. Y.T.
            3   Kok's resignation letter from Motorola. And you can see it.
            4   He's deciding, he's saying to Motorola he's decided to resign
10:46:38    5   his current position. And when was his last day? October 3rd,
            6   2008. That's over 3 months later. Mr. Kok, Y.T. Kok, was in
            7   Motorola as a Hytera employee for all that time, just grabbing
            8   documents, after documents, code, hundreds of critical pieces
            9   of material and sending it on over to the Hytera engineers to
10:47:04   10   copy from.
           11              Okay. Now, how do we know that these materials made
           12   it over to Hytera? Well, we know it in a lot of different
           13   ways. This is, again, where we get back to the discovery
           14   process. And the first way is, we found them there.
10:47:23   15              So I'm showing you just three examples of highly
           16   confidential, highly proprietary, critical Motorola technical
           17   specifications, and we found right in Hytera's engineers' files
           18   to this day. In fact, to this day, we found over 1600
           19   technical, critical, technical Motorola confidential
10:47:48   20   proprietary documents and specifications still in Hytera's
           21   files. And it's not just that they had them, but they were
           22   using them and putting them into their products.
           23              So let me show an example of that. You're going to
           24   see a lot more evidence of this over the course of the trial,
10:48:12   25   but I'm just going to give you some examples to familiarize you
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 31 of 217 PageID #:51923
                                     Opening statement - by Alper
                                                                                           45

            1   with some of the evidence that you'll be seeing.
            2              So here is one example. What I'm showing here on the
            3   left side of the slide is a highly confidential Motorola
            4   proprietary technical specification, this one is called
10:48:28    5   Conformance Testing For Radio Hardware Portable and Mobile, and
            6   it's from December 2006. And this has to do with that testing
            7   technology that I was telling you about, which you'll hear, as
            8   the evidence will show, took Motorola 5 years to create, just
            9   that one aspect of the overall picture.
10:48:49   10              And what did Hytera do? Well, they took this
           11   document. And how did they use it? Well, they used it
           12   essentially verbatim. So there's the Hytera version, exact
           13   same title, Conformance Testing For Radio Hardware Portable and
           14   Mobile, and the only difference is? They put their logo on it
10:49:08   15   and then they updated the date to April 2008.
           16              And if we look inside, what we'll see is that Hytera
           17   is copying the Motorola technologies down to essentially the
           18   letter. So I'm going to just going to show you one example
           19   page from this technical specification. It's about 49 pages
10:49:29   20   long.
           21              You can see on the Motorola's side, I've blown up
           22   Section 5.1.2, it's called Transmit 4FSK maximum deviation. So
           23   it sounds very technical. That is an aspect of the technology,
           24   has to do how the wireless signals are sent from one radio to
10:49:48   25   the next. And this page has to do with how you test a
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 32 of 217 PageID #:51924
                                     Opening statement - by Alper
                                                                                           46

            1   particular aspect of that, a particular performance requirement
            2   to make sure that that is happening in a very granular and
            3   detailed way. And the performance requirements are proprietary
            4   to Motorola and the testing procedure is proprietary to
10:50:07    5   Motorola. And it's right up here in this section up here is
            6   where it talks about the performance requirements, and then
            7   right below it the testing procedure, and then it shows a graph
            8   of what the test ends up looking like when you use the
            9   instrumentation, the proper instrumentation.
10:50:21   10              And as you can see on the right side, the Hytera
           11   version, it's just copied verbatim: Section 5.1.2, Transmit
           12   4FSK, line by line, word by word, letter by letter, they were
           13   using the exact technology that came from Motorola.
           14              And what about the confidential and proprietary logos
10:50:43   15   that I showed you that are on the Motorola documents, what
           16   about those? Well, Hytera had an enhance for that, too.
           17              We'll go to my next slide here. Can you see it. I've
           18   got the Motorola confidential proprietary logo from this
           19   documentary on the left. What did Hytera do? They took the
10:51:06   20   name "Motorola" out, they put their name, "Hytera" in, and
           21   said: This is ours now. But it wasn't theirs, as the evidence
           22   will show, it came from Motorola.
           23              Okay. Let me show you another example. This is
           24   another aspect of the technology. This has to do with some of
10:51:30   25   the software architecture. And, again, you can see the date,
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 33 of 217 PageID #:51925
                                     Opening statement - by Alper
                                                                                           47

            1   it's from June 2003, and it's, again, Motorola confidential and
            2   proprietary information, Motorola's secrets kept confidential
            3   in the company. And so how did Hytera use this? Again, the
            4   same thing, essentially verbatim.
10:51:51    5              So I'm showing on the left a page from the Motorola
            6   document. You've got a figure up top and some text at the
            7   bottom, and it's all just copied over wholesale by Hytera.
            8   They're going to use the exact same architecture that it took
            9   Motorola years and years, all of these details, page after page
10:52:08   10   after page to create.
           11              And, in fact, there are really two primary differences
           12   that I'll point out to you. First one you can see on the left,
           13   that Motorola logo down below the figure, well they took that
           14   out. And the other one is, Motorola -- I've highlighted it in
10:52:26   15   yellow -- Motorola calls this aspect of it's software EMT,
           16   you'll hear a little bit about that from Motorola's engineers.
           17   Hytera renamed it RAF, RAF Core.
           18              But look at this on the left, you can see it says:
           19             "...EMT's main functions are ..."
10:52:46   20                and then it lists out the main functions, the precise
           21   confidential details of what Motorola's products are doing,
           22   then that continues on page after page. And when we look a the
           23   Hytera's side, they changed the letters "EMT" to "RAF," but
           24   they kept all the functionality, all the stuff that really
10:53:07   25   matters that Motorola developed for so long, page after page,
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 34 of 217 PageID #:51926
                                     Opening statement - by Alper
                                                                                           48

            1   diagram after diagram.
            2              So what we will hear Hytera say about this? Well, one
            3   thing they may say is: Okay, so we had the Motorola
            4   confidential documents, but, you know what, they weren't that
10:53:27    5   important. This was small parts of the technology,
            6   insignificant parts of the technology, and it really didn't
            7   matter.
            8              But here's where you're going to need to go back to
            9   what they said before this case was filed, before the
10:53:44   10   litigation, before they were sued, and look at what they're
           11   saying in their private e-mails back at the time they were
           12   actually using this. So let's take a look at one of those we
           13   obtained during the discovery process.
           14              So this one is from Mr. Y.T. Kok, that is, again,
10:53:59   15   Hytera e-mail address, now it's November 2008. So he's now a
           16   senior executive at Hytera in engineering. And he's sending
           17   this e-mail to a number of key Hytera engineers, and he's
           18   attaching a document called RAF Concept PDF that he's
           19   attaching, and that document is the one that I just showed you
10:54:23   20   that has the Motorola confidential and proprietary information
           21   in it.
           22              And what did Mr. Y.T. Kok tell his engineers? Did he
           23   say: You know what, you can just ignore this document, it's
           24   not that important, let's focus on the stuff that we are
10:54:42   25   creating.
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 35 of 217 PageID #:51927
                                     Opening statement - by Alper
                                                                                           49

            1              It's the exact opposite. You can see it right below
            2   the attachment, he says, Mr. Y.T. Kok says:
            3             " ... please study this document before you
            4             even start developing the technology ... "
10:54:57    5                And that's because, as the evidence will show, the
            6   Motorola technology was critical, it was fundamental, and
            7   Hytera could not build a product without it, that's where you
            8   start with the Motorola technology.
            9              Okay. What else might we hear Hytera say? Well,
10:55:17   10   another thing that we believe that we'll hear them say is:
           11   Fine, we had the Motorola confidential information in our
           12   files, we're using it, but we didn't know it came from
           13   Motorola, we had no idea.
           14              But once again, this is where we have to go back to
10:55:37   15   what they said before they were sued, before the litigation,
           16   and look at what they're saying in their internal
           17   communications at the time that they were developing the
           18   products. So let me show you one of those.
           19              So this is an e-mail. Its between 11 Hytera
10:55:56   20   engineers, and what are they talking about? They're talking
           21   about, right here, a technology called NEO. Now, NEO is an
           22   internal Motorola code name for a critical aspect of the
           23   two-way DMR products that has to do with some of the software
           24   in the handsets. And that's what this attachment is, it
10:56:18   25   contains the Motorola confidential and proprietary information
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 36 of 217 PageID #:51928
                                     Opening statement - by Alper
                                                                                           50

            1   concerning its NEO technology, which is central.
            2              And what are the Hytera engineers saying to do with
            3   this? They're saying: Go look in it, go take a look -- you
            4   can see it right here -- they're saying "see section
10:56:36    5   Section 5.3.2 and Section 5.3.3." And why should you go look
            6   in it to all the Hytera engineers? To figure out how did
            7   Motorola do it, how did Motorola do the details of the
            8   technology.
            9              And how do we know that these engineers knew that this
10:56:58   10   technology came from Motorola? Well, all you have to do is
           11   click open that attachment and you can see it for yourself.
           12   That is what happens when we open that attachment, it's a
           13   Motorola document, with a Motorola logo, it's about the NEO
           14   technology, and on the front page, in black and white, it says
10:57:22   15   this is Motorola's proprietary information which shall not be
           16   used in whole or even in part without Motorola's consent.
           17   Right there on the front page, that is what it says when you
           18   click on that document that 11 Hytera engineers internally were
           19   all studying.
10:57:43   20              And there will be a number of things that we'll be
           21   talking about over the course the case, but one thing that will
           22   not be in dispute is that Motorola never gave its consent of
           23   any kind to Hytera to take its confidential and proprietary
           24   information or use it in its products.
10:58:06   25              And you're going to see a lot of evidence like this
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 37 of 217 PageID #:51929
                                     Opening statement - by Alper
                                                                                           51

            1   over the course of the trial. This is really just the tip of
            2   the iceberg, but one thing that you'll never see is a single
            3   Hytera engineer, not the 11 on the e-mail that I just showed
            4   you, or any others say: Hold on a second, this is Motorola's
10:58:27    5   property, these are Motorola's secrets, we shouldn't be using
            6   these. Because as the evidence will show, Hytera knew they
            7   took them, they knew they were using them, in fact they
            8   intended to use them because they needed it to make a two-way
            9   digital mobile radio product, and they put it in their products
10:58:49   10   and they're still selling Motorola's technologies to this very
           11   day.
           12              Okay. Let me show you one other example here. So
           13   this is an e-mail from Mr. Jue Liang. He is a Hytera engineer.
           14   And back in November 2008, he's sending an e-mail, this is
10:59:14   15   Mr. Chia's Chinese name at his Hytera e-mail address. So he's
           16   e-mailing Mr. Chia, again he's one of now the senior executives
           17   at Hytera at this point that came from Motorola.
           18              And what Mr. Liang did is, he cut and pasted into the
           19   e-mail, electronically, a portion from a highly confidential
10:59:30   20   and proprietary Motorola document. And you'll remember, when
           21   we looked at the testing document I highlighted Section 5.1.2,
           22   transmit for FSK, remember that section? So what Mr. Liang has
           23   done, he's responsible at Hytera for building this aspect of
           24   the technology, and what he's done is he's got the Motorola
10:59:52   25   confidential document, and he goes in, he has a question about
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 38 of 217 PageID #:51930
                                     Opening statement - by Alper
                                                                                           52

            1   it. He needs to ask Mr. Chia a question about something how it
            2   works. So he goes in and he cuts and pastes from that document
            3   into an e-mail right here, and he sends that to Mr. Chia with a
            4   question.
11:00:09    5              And you remember, we were talking a moment ago about
            6   how Hytera is going to say that they never knew that the
            7   information came from Motorola. Well, how Mr. Liang know that
            8   this information came from Motorola? You can see it right
            9   below the cut and paste, he says, he says he knew it came from
11:00:24   10   Motorola. He says:
           11             "...Sam, I saw this in the document entitled
           12             Moto DMR conformance testing of radio hardware."
           13                You may be familiar with the process called a
           14   deposition. A deposition in a case like this is when the
11:00:49   15   parties get to ask questions of each other's witnesses, and
           16   they're under oath, and they give testimony and that's recorded
           17   in a transcript. And in this case, there were videos that were
           18   made.
           19              And we had a chance to talk to Mr. Liang about this in
11:01:04   20   a deposition, and we asked him:
           21             "... is it correct that you had in your
           22             possession a Motorola document entitled Moto DMR
           23             conformance testing of radio hardware?"
           24                And we figured this would be kind of a no-brainer,
11:01:22   25   because he said he had it. What was his answer? Was his
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 39 of 217 PageID #:51931
                                     Opening statement - by Alper
                                                                                           53

            1   answer "yes"? His answer was "no." But how could that be true
            2   when in his e-mail he said he had the document entitled
            3   Motorola conformance testing, he says it right there:
            4             "... I saw this in a document entitled Moto DMR
11:01:46    5             conformance testing of radio hardware."
            6                And of course he had the document because he was
            7   cutting and pasting from it, you can see it. But he answered
            8   "no."
            9              And you're going to hear a number of witnesses for
11:02:03   10   Hytera take the stand and they're going to say that they never
           11   knew, had no idea, that what they were working with was
           12   mortgage confidential information. And when you hear that
           13   testimony, what you should focus on is the evidence, the actual
           14   evidence like this, think about this, what they were saying at
11:02:30   15   the time not after they were sued.
           16              Okay. We've been talking about technical documents.
           17   What about the computer code? Well, you'll remember earlier
           18   how we've been talking about how Hytera was struggling to
           19   develop a product on its own. Same thing applies to the
11:02:49   20   software, the computer code. So here is an example.
           21              This is a document, a Hytera document from their
           22   internal files. This is describing the state of Hytera's
           23   software before they put the Motorola software into it, the
           24   Motorola code into their products. So this is what they have
11:03:08   25   done on their own. And you can see, they call it -- this is
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 40 of 217 PageID #:51932
                                     Opening statement - by Alper
                                                                                           54

            1   entitled Today's Problems and they're referring to something
            2   called "Monolithic spaghetti SW" that stands for spaghetti
            3   software. And you're going to hear from engineers as to what
            4   spaghetti software means, but for right now I'll tell you, it's
11:03:26    5   not good.
            6              And we can see that if we look at the bullet points,
            7   right below on the slide. You can see what Hytera is saying
            8   about its own software before they took the Motorola
            9   confidential computer code. They say it's increasingly
11:03:42   10   difficult to change. They say it costs more, takes longer.
           11   They say, this last bullet, hard to control quality with the
           12   software. Hard to find the defects, hard to solve the defects.
           13   And this last one is really a kicker: Even when you fix it,
           14   that introduces new problems. And you know what that is when
11:04:07   15   it comes to software? That is a mess, and that is what
           16   spaghetti software is, it's a mess.
           17              And so what did Hytera do? Did they say: All right,
           18   let's go back to the drawing board and take another stab at it
           19   and create our own software architecture and our own computer
11:04:30   20   code? The answer is, no, it was the opposite. They took
           21   millions of lines of code and put hundreds and hundreds of
           22   thousands of lines of code verbatim from Motorola into their
           23   products.
           24              And you can see an example of this here. So I'm
11:04:44   25   showing -- we're going to see some of this over the course of
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 41 of 217 PageID #:51933
                                     Opening statement - by Alper
                                                                                           55

            1   the trial. You can't really see too much of it on the screen,
            2   but on the left, this is a page, this is a single page of
            3   computer code, source code. You'll hear that name quite a bit
            4   over the course of the trial. This is the source code that the
11:05:04    5   Motorola engineers type up, line by line, they create their own
            6   functions, they create their own variables, they create
            7   everything from scratch, essentially, using computer language,
            8   and that defines the functionalities in a way that once it's
            9   compiled to 1's and 0's, the radios can understand to speak
11:05:25   10   their language.
           11              And what do we see when we go over to the Hytera side?
           12   They just copied it, line for line, line for line, function for
           13   function, variable for variable.
           14              And, in fact, you'll see I highlighted this word
11:05:41   15   "primitive" here. So you're going to hear from an engineer, a
           16   Motorola engineer. Senior engineer, been there at Motorola for
           17   26 years. Was one of the original people working on the
           18   technologies for this product. And one of the technologies he
           19   was responsible for is how you get when someone speaks into the
11:05:57   20   radio, how that's converted to the radio waves and then how it
           21   gets converted back to voice when it comes back into the radio.
           22   He's going to tell you a little bit about that technology. And
           23   he was responsible for the code to which this relates, and so
           24   his name is Mr. Corretjer. And he's going to tell you how this
11:06:16   25   word "primitive" was actually supposed to be the word
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 42 of 217 PageID #:51934
                                     Opening statement - by Alper
                                                                                           56

            1   "primitive" but "tive" in that it's misspelled, it's got a
            2   typo. And he'll tell you that the typo doesn't have any effect
            3   on the functionality of the radios. It works just fine. It
            4   doesn't have any impact on how it works, but they just never
11:06:38    5   caught it at Motorola. They never saw that and fixed it. And
            6   what we're going to see when it comes to Hytera is, they just
            7   grabbed it all right down to even the typos.
            8              So we had an opportunity to ask Mr. Y.T. Kok about
            9   this. And what did he say? Well, on this, he just admitted
11:07:10   10   it. We asked him this question:
           11             "... when you created the Hytera source code,
           12             were you referring to a copy of Motorola's code
           13             that you had in your possession?"
           14              He answered "yes." So he's sitting there, making the
11:07:26   15   Hytera stuff, got the Motorola stuff, just putting it in.
           16              So what's Hytera's answer to this? Once again, we'll
           17   likely hear them say they never knew that the code came from
           18   Motorola, but that's, once again, where we have to go back
           19   before they were sued, before they were in court, and see what
11:07:53   20   they said in their private internal communications back when
           21   they were doing this. And I'll show you an example.
           22              So this is an e-mail from one Hytera engineer to
           23   another, back in 2009, and you can see, Ms. Huang is attaching
           24   two attachments, both of which have confidential Motorola code
11:08:22   25   and she's saying "please use these," essentially. And how do
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 43 of 217 PageID #:51935
                                     Opening statement - by Alper
                                                                                           57

            1   we know that the Hytera engineers knew that this was Motorola
            2   code? Again, all we have to do is click on one of those
            3   attachments and you can see it, it says it came from Motorola.
            4   This is the top of the file, the very top of the file before
11:08:42    5   you get into all those lines of computer code, it says it right
            6   there, and you should think about that evidence when you hear
            7   Hytera testify.
            8              Okay. So what did the Hytera engineers have to say
            9   about this when we had a chance to talk to them in the course
11:09:08   10   of discovery? Well, we had a chance to talk with the engineers
           11   who were the senior-most executives in charge of product to
           12   come from Motorola about these, these issues. And what did
           13   they say in response? They pled the Fifth Amendment.
           14              So let's look at this. So this is Mr. Sam Chia. He's
11:09:36   15   one of those individuals that I introduced to you a little bit
           16   ago. And we asked him:
           17             Question: Isn't it correct that in the months
           18             leading up to your departure from Motorola you
           19             downloaded documents having Motorola
11:09:51   20             confidential information to take with you to
           21             Hytera?"
           22                His counsel interjects with an instruction on Fifth
           23   Amendment, and then Mr. Chia follows that instruction and
           24   refuses to answer.
11:10:01   25              And as the evidence is going to show, what that means
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 44 of 217 PageID #:51936
                                     Opening statement - by Alper
                                                                                           58

            1   is Mr. Chia is saying: I'm refusing to answer your question
            2   because if I did, it could show I committed a crime. And they
            3   did it over and over and over in response to our questions.
            4              So I'll show you an example. These are just examples.
11:10:27    5   Mr. G.S. Kok, down at the bottom:
            6             "Question: When you joined Hytera, did you
            7             bring with you any documents regarding
            8             Motorola's products?"
            9             "Answer: I'm taking the Fifth. I'm refusing to
11:10:42   10             answer your question."
           11              If you go to the next slide, this is now Mr.
           12             Y.T. Kok:
           13             "Question: Are there aspects of Hytera's DMR
           14             products that were built using Motorola's
11:10:55   15             confidential information, to your knowledge?"
           16             "Answer: I'm taking the Fifth. I'm refusing to
           17             answer your question."
           18              Mr. Chia again:
           19             "Question: Do you have any explanation
11:11:08   20             whatsoever for the massive amount of Motorola
           21             confidential information that you took before
           22             you left for Hytera?"
           23             "Answer: I'm taking the Fifth. I'm refusing to
           24             answer your question."
11:11:22   25                And the evidence is going to show more of that.
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 45 of 217 PageID #:51937
                                     Opening statement - by Alper
                                                                                           59

            1   We're going to be able to show you videos from these
            2   depositions.
            3              Okay. So what about Mr. Chen, the CEO and founder of
            4   Hytera, what did he have to say about all this? So we had a
11:11:51    5   chance to talk with him in a deposition about two years after
            6   the litigation was filed earlier this year. And at that point
            7   in time, through the discovery process, we've already found
            8   Motorola highly confidential critical proprietary documents in
            9   their files, in the Hytera files, we already found the hundreds
11:12:13   10   of thousands of lines of computer code in their products, and
           11   so what did Mr. Chen have to say? Did he say -- he's the CEO
           12   of the company, the buck stops with him. Did he say: Okay,
           13   this isn't -- this is wrong, I'm going to make it right, and
           14   I'm going to stop selling the products with the Motorola
11:12:33   15   technologies in them? No, it was the opposite. After two
           16   years, after we found all that stuff in their files, he simply
           17   pled ignorance.
           18              So let's look at that, that's Mr. Chen. We asked him:
           19             "Question: Hytera's employees have used
11:12:57   20             information that Motorola considers to be
           21             confidential in developing Hytera's products,
           22             correct?"
           23                And this is after we found it in their files.
           24              His answer, as CEO of Hytera:
11:13:10   25             "Answer: I do not know."
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 46 of 217 PageID #:51938
                                     Opening statement - by Alper
                                                                                           60

            1             "Question: Hytera has used Motorola's source
            2             code in its product, correct?
            3              Answer from Mr. Chen:
            4              "... I do not know."
11:13:24    5             "Question: Hytera's engineers copied Motorola's
            6             source code into Hytera's products?"
            7              Mr. Chen's answer:
            8              "I do not know."
            9                And that's what he said when we asked him those
11:13:39   10   questions, but here's where we got to go back and look at the
           11   private internal conversations that Mr. Chen is having with his
           12   engineers before this. So let's take a look at that.
           13              So this is an e-mail from Mr. Sam Chia, that is again
           14   his Chinese name, Hytera e-mail address, to Mr. Chen, that's
11:14:05   15   Mr. Chen's e-mail, and it's in May 2017, that's about a month
           16   after Motorola brought this lawsuit for trade secret theft.
           17   And what are Mr. Chen and Mr. Chia saying? Are they saying:
           18   We don't know what any of this is about, we have no idea what
           19   Motorola is talking about?
11:14:30   20              No, they knew exactly what Motorola was talking about,
           21   and they knew that those acts, because of those acts, there was
           22   a risk in going to jail, and that's what Mr. Chen and Mr. Chia
           23   were talking about then. And we know there was that risk,
           24   because as the evidence will show, Hytera stole Motorola's
11:15:03   25   trade secrets and they all knew it.
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 47 of 217 PageID #:51939
                                     Opening statement - by Alper
                                                                                           61

            1              And then two years later, Mr. Chen sat in a
            2   deposition, under oath, and he looked me in the eye and he
            3   says: I don't know if we took anything from Motorola.
            4              You're going to hear a little bit over the course of
11:15:33    5   this case about corporate responsibility and corporations doing
            6   the right thing and corporations doing the wrong thing. And as
            7   the evidence will show, the right thing to do when your
            8   company's products have someone else's technologies in them,
            9   proprietary technologies in them, is to stop selling them, but
11:15:56   10   that's not what Hytera did here. They just kept on selling
           11   them, kept on selling them to this very day.
           12              And as the evidence will show, we know why, and the
           13   answer is very simple, it's money, and a lot of money. A lot
           14   of money that Hytera makes every day that they are permitted to
11:16:22   15   continue selling products with Motorola's technology in them
           16   that were created based on the hard work of Motorola's
           17   engineers that it took Motorola years to create.
           18              Okay. Just a couple of additional things. Getting
           19   close. Thank you very much for your patience so far.
11:16:48   20              We're going to hear a number of arguments that Hytera
           21   is going to make. I want to touch on a couple of them. The
           22   first argument that we'll hear from Hytera, or at least the
           23   first one that I'll address, is Hytera's argument that Motorola
           24   took too long --
11:17:03   25              THE COURT: Counsel, I don't think you should
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 48 of 217 PageID #:51940
                                     Opening statement - by Alper
                                                                                           62

            1   speculate in terms of what Hytera intends to present at this
            2   trial. You may continue, however, with your informative
            3   opening statement.
            4              MR. ALPER: Yes, Your Honor.
11:17:15    5              An issue may arise about how long it took Motorola to
            6   bring this lawsuit, and that's something that is referred to as
            7   statute of limitations. And there's a couple of facts that the
            8   evidence will show that I want to present to you on that issue.
            9              The first is this, until shortly before Motorola
11:17:43   10   brought this lawsuit, it never knew that Hytera had stolen this
           11   stuff. It was all kept away from Motorola. And the reason for
           12   that is, as the evidence will show, that Hytera dutifully
           13   concealed its theft for years right down to a technical
           14   evidence. So I want to show you some of the evidence that
11:18:11   15   you'll see about that.
           16              So the first thing here, so this is another Hytera
           17   internal document. And this is the Hytera engineers at the
           18   very outset, when they're first putting the Motorola
           19   technologies into their products back in 2008, they say that --
11:18:30   20   they note that this will result in using a lot of Moto code,
           21   Motorola's code, and it's a concern because they're worried
           22   that Motorola might be able to see it.
           23              So what do they do? This is where the concealment
           24   issue comes in. You can see it right in their e-mails, I'm
11:18:47   25   showing you one example, we'll see more. This is from G.S.
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 49 of 217 PageID #:51941
                                     Opening statement - by Alper
                                                                                           63

            1   Kok, and it's right in June of 2008, and he's e-mailing a
            2   number of Hytera engineers in addition to Mr. Chia, and you can
            3   see what he says. He says that it's important -- the important
            4   thing here is to protect the company from impending lawsuits.
11:19:12    5   And what he's referring to are lawsuits like this one, for
            6   stealing Motorola's trade secrets -- or, actually, he's
            7   referring to exactly this lawsuit, that Motorola would sue for
            8   stealing trade secrets.
            9              And so how does G.S. Kok propose they do that? Does
11:19:28   10   he say: Let's build our own software so we can steer clear of
           11   any legal issues? No; you can see it right down there at the
           12   bottom, his plan is to rewrite the Motorola software to look
           13   different from Motorola. To take the Motorola software, change
           14   it cosmetically and internally so that it doesn't look like
11:19:53   15   Motorola so Motorola could never figure it out. And it
           16   actually worked, as the evidence is going to show. It actually
           17   worked.
           18              So in 2012, Motorola assembled a team of its top
           19   engineers to take a look at Hytera's products. And they spent
11:20:17   20   months investigating whether Hytera had stolen Motorola's
           21   proprietary technologies and computer code. And because Hytera
           22   had hidden it so well, at the end of that process Motorola was
           23   unable to conclude after exercising extreme diligence, months
           24   and months of technical work with its top people, Motorola was
11:20:48   25   unable to conclude that Hytera had taken it's confidential and
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 50 of 217 PageID #:51942
                                     Opening statement - by Alper
                                                                                           64

            1   proprietary information.
            2              And it wasn't until we got into this case, it wasn't
            3   until we got into the discovery process, that Motorola found
            4   out how much of its source code, how much of its computer code
11:21:07    5   had been taken by Hytera and put right into its products.
            6              And one thing, last thing I'll note on this particular
            7   issue is, you may see some documents, they may show you
            8   documents about this process that Motorola undertook from the
            9   2008, 2009, 2010, maybe even 2011 timeframe, and they may say
11:21:31   10   that this means that Motorola failed to act. But that's what I
           11   want you to think about this process in 2012, Motorola did act.
           12   And because Hytera had concealed its theft, very much
           13   intentionally, Motorola wasn't able to make a conclusion that
           14   Hytera had stollen it at that point.
11:21:53   15              Okay. Another issue that we may hear about is whether
           16   Hytera -- oh, wait, I'm sorry. I'm sorry, I have one other
           17   thing. What I showed you here is one example of Hytera's
           18   concealment, I'll show you another right now.
           19              So this is a document log that shows the files kind of
11:22:18   20   directory system from a laptop of one of Hytera's engineers,
           21   and this is an example. And this document log was
           22   reconstructed by forensic specialists to gather what was
           23   previously on this laptop that is the evidence will show Hytera
           24   deleted the contents of. So Hytera deleted the contents of
11:22:44   25   this laptop and then were able -- folks were able to
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 51 of 217 PageID #:51943
                                     Opening statement - by Alper
                                                                                           65

            1   reconstitute what was on it.
            2              And what we're going to see when we take a look at
            3   this, is you can see all of these documents on the left side --
            4   just showing a sample here -- are Motorola highly confidential
11:23:01    5   and proprietary documents. And what did the engineer that was
            6   responsible for this particular laptop do, a Hytera engineer?
            7   She was dumping them in the recycle bin. She's trashing them
            8   on her computer. She's trying to -- they used them and then
            9   they're trying to clean up the evidence, make it go away, but
11:23:21   10   through the discovery process, we found out about it. You are
           11   going to see a lot of evidence like that over the course of
           12   this trial, covering it up.
           13              Okay. So the other issue that I was going to mention
           14   has to do with whether Hytera independently developed their own
11:23:41   15   DMR technology and whether they had a working technology before
           16   the Motorola technology came in the door.
           17              And this is where you have to, once again, go back and
           18   look at what they were saying before the litigation. Because
           19   although the witnesses from Hytera may say that they had a
11:24:02   20   working prototype at the time that the Motorola technologies
           21   came in the door, you got to go back and look at what the
           22   evidence shows. It says, back in the day, the internal Hytera
           23   e-mails, where they say they didn't have a prototype radio
           24   after 3 years of development.
11:24:20   25              And while the Hytera engineers are going to say in
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 52 of 217 PageID #:51944
                                     Opening statement - by Alper
                                                                                           66

            1   court that -- oops, I'm sorry.
            2              They're going to say in court that they could've done
            3   it all on their own with their own Hytera engineers in-house.
            4   You got to go back to what they were saying at the time, back
11:24:40    5   in the day when they said that they needed subject-matter
            6   experts. And where do they need to come from? They needed it
            7   to come from Motorola.
            8              And the Hytera engineers are going to say that
            9   actually everything was working just great even before the
11:24:51   10   Motorola engineers came and they just needed to just do a
           11   little bit of fix-it-up work. This is when you go back to the
           12   internal documents where Hytera engineers are saying: We've
           13   met many problems that have troubled us for a long while and
           14   they needed the help from Motorola, they needed the Motorola
11:25:08   15   confidential information.
           16              And the Hytera engineers are even going to say that
           17   their software worked just fine, it was a perfectly good
           18   software architecture. But again, that's what they'll say in
           19   court, we got to go back and look at what they said in their
11:25:27   20   documents back in the day before they were sued and you'll see
           21   that their software was a mess, hard-to-control quality,
           22   hard-to-find defects, hard to solve the defects, and even when
           23   you fix things, new problems arise.
           24              And lastly, another issue that we may hear about from
11:25:50   25   Hytera's witnesses is that Motorola should have labeled its
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 53 of 217 PageID #:51945
                                     Opening statement - by Alper
                                                                                           67

            1   documents with the label "trade secret," and as a result,
            2   Motorola didn't think it had any trade secrets, that they
            3   should've affixed that label to it internally.
            4              But as the evidence will show, it's not how you label
11:26:13    5   the documents. It's the years and years, decades of work, and
            6   the hundreds of engineers inside Motorola that went into the
            7   development of the proprietary trade secret technology, and
            8   it's how Motorola took extensive efforts to keep it all a
            9   secret, and that's what makes it a trade secret.
11:26:44   10              Okay. Almost done. Just a couple other things.
           11   First, I told you about some of the Motorola witnesses that
           12   you're going to hear from. You're going to also hear from
           13   expert witnesses from our. So I want to just briefly introduce
           14   you to them. They're sitting in the galley, but I won't take
11:27:00   15   up time to have them stand up right now. I'll show you them on
           16   the slide. They're going to be sitting here throughout the
           17   course of the trial and then you'll hear them testify.
           18              So the first two is Dr. Steve Wicker and Dr. Sundeep
           19   Rangan. They are our technical experts. They have decades of
11:27:17   20   experience.
           21              Actually, Dr. Wicker and Dr. Rangan, if you could
           22   stand for a moment.
           23              (Standing.)
           24              MR. ALPER: Thank you very much.
11:27:28   25              They have decades of experience in the technologies at
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 54 of 217 PageID #:51946
                                     Opening statement - by Alper
                                                                                           68

            1   issue in this case, wireless technologies, developing them,
            2   teaching them, running companies that they started involving
            3   them. And they looked at thousands upon thousands of pieces of
            4   evidence in this case and they're going to come and explain to
11:27:46    5   you exactly how the misappropriation and copyright infringement
            6   occurred in this case.
            7              And then you'll also hear from Mr. James Malackowski.
            8   Mr. Malackowski, if you could stand up for a moment.
            9             (Standing.)
11:28:02   10              MR. ALPER: Thank you, sir.
           11              He is our damages expert. He's going to come and help
           12   quantify the harm that Hytera's acts have caused to Motorola.
           13              Okay. The final thing that I want to show you are
           14   what we call our bedrock facts. These are three key facts that
11:28:23   15   will tell to you now that we believe the evidence will show.
           16   We intend to prove them to you over the course of the trial and
           17   then at the time for closing statements we will come back and
           18   show you how we've proved them.
           19              Bedrock fact No. 1: Hytera knowingly took Motorola's
11:28:47   20   confidential information and used it to create its products.
           21   That's trade secret misappropriation, that's copyright
           22   infringement, and we'll be asking you to find both of those at
           23   the conclusion of this trial.
           24              Bedrock fact No. 2: Hytera's products still use
11:29:09   25   Motorola's confidential information to this very day. That's
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 55 of 217 PageID #:51947
                                     Opening statement - by Alper
                                                                                           69

            1   intentional, willful and malicious conduct and we will be
            2   asking you to find that as well.
            3              Bedrock fact No. 3, Hytera is using its theft to sell
            4   its products, causing great harm to Motorola. That has to do
11:29:35    5   with damages. And as the evidence will show, the harm is great
            6   and we'll be asking you to award sizable damages at the
            7   conclusion of this trial.
            8              Once again, thank you very much for your time and
            9   attention today and over the course of this trial, and we look
11:29:53   10   forward talking to you at the time for closing statements.
           11   Thank you.
           12              THE COURT: All right. Members of the jury, you have
           13   heard what the plaintiff expects the evidence to show in this
           14   case. You will shortly hear from the defendant Hytera.
11:30:10   15              It is 11:30 a perfect time for brunch. I hope that
           16   one hour is enough for all of you. And so you are to return at
           17   12:30.
           18              I want to continue always to tell you, you are not to
           19   discuss this cause amongst yourselves or with any other
11:30:30   20   persons. Do not attempt to do any form of research, directly
           21   or indirectly, regarding the issues or the parties involved in
           22   the case.
           23              Enjoy your brunch and please return at 12:30.
           24              Counsel, remain.
11:30:49   25             (The following proceedings were had out of the
       Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 56 of 217 PageID #:51948
                                     Opening statement - by Alper
                                                                                           70

            1             presence of the jury in open court:)
            2              THE CLERK: The Court is in session. Please be
            3   seated.
            4              THE COURT: All right. Please be seated.
11:31:26    5              Counsel, several jurors have given written
            6   communications to Mr. Fulbright, the Clerk of the Court, and
            7   he, in turn, has passed them on to me.
            8              I decided earlier that we should proceed with the
            9   opening statements in this case before we deal with these
11:31:41   10   particular issues that are raised by the jurors. And so I
           11   intend to do the same with Hytera, that you may make your
           12   opening statement. But during this brunch period, I will give
           13   you the communications to counsel to go over them so that you
           14   will ultimately be prepared to determine what action, if any,
11:32:02   15   you are asking the Court to take.
           16              I've only glanced at one. I have not read them in
           17   detail and so I'm certainly open-minded on all of these issues.
           18   And so at 12:30 Hytera should be ready to proceed.
           19              And let me give these to counsel. You can make copies
11:32:23   20   of them, if you choose. You can make copies of them if you
           21   choose to do so, but the originals must be retained for the
           22   record.
           23             (Said item tendered.)
           24              THE COURT: Let me say this, I told jurors to come
11:32:39   25   back at 12:30. Be sure you're here on time. Thank you.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 57 of 217 PageID #:51949
                              Opening statement - by Alper
                                                                                    71

    1
    2              (Luncheon recess taken from 11:32 o'clock p.m.
    3              to 12:30 o'clock p.m.)
    4
    5                     *     *      *     *     *     *      *     *
    6
    7
    8     I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT FROM THE
    9            RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER
   10
   11    /s/Blanca I. Lara                        November 11, 2019
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 58 of 217 PageID #:51950

                                                                                     72

     1                    IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
     2                             EASTERN DIVISION

     3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
     4                                                        )
                        Plaintiffs,                           )
     5   vs.                                                  )   Chicago, Illinois
                                                              )
     6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   November 7, 2019
         HYTERA AMERICA, INC., and HYTERA                     )
     7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
     8                  Defendants.                           )   12:30 o'clock p.m.

     9                               TRIAL - VOLUME 2-B
                                 TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MR. ADAM R. ALPER
   14                                     MR. BRANDON HUGH BROWN
                                     555 California Street
   15                                27th Floor
                                     San Francisco, California 94104
   16                                (415) 439-1400

   17                                KIRKLAND & ELLIS, LLP
                                     BY: MR. MICHAEL W. DE VRIES
   18                                333 South Hope Street
                                     Los Angeles, California 90071
   19                                (213) 680-8400

   20

   21    Court Reporter:             JUDITH A. WALSH, CSR, RDR, F/CRR
                                     Official Court Reporter
   22                                219 South Dearborn Street, Room 2342
                                     Chicago, Illinois 60604
   23                                (312) 435-5895
                                     blanca_lara@ilnd.uscourts.gov
   24

   25
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 59 of 217 PageID #:51951

                                                                                    73

     1   APPEARANCES (Continued:)

     2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MS. MEGAN MARGARET NEW
     3                               300 North LaSalle Street
                                     Chicago, Illinois 60654
     4                               (312) 862-7439

     5                               KIRKLAND & ELLIS, LLP
                                     BY: MS. LESLIE M. SCHMIDT
     6                               601 Lexington Avenue
                                     New York, New York 10022
     7                               (212) 446-4763

     8   For the Defendants:         STEPTOE & JOHNSON, LLP
                                     BY: MR. BOYD T. CLOERN
     9                                    MR. MICHAEL J. ALLAN
                                          MS. JESSICA ILANA ROTHSCHILD
   10                                     MS. KASSANDRA MICHELE OFFICER

   11                                STEPTOE & JOHNSON, LLP
                                     BY: MR. DANIEL S. STRINGFIELD
   12                                227 West Monroe Street, Suite 4700
                                     Chicago, Illinois 60606
   13                                (312) 577-1300

   14    ALSO PRESENT:               MR. RUSS LUND and
                                     MS. MICHELE NING
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 60 of 217 PageID #:51952
                                 Opening statement - defendants
                                                                                    74

     1         (Proceedings heard in open court.           Jury out.)

     2              THE COURT:     Good afternoon.       The jurors will be in

     3   shortly.     Please be seated.

     4         (Proceedings heard in open court.           Jury in.)

     5              THE COURT:     Good afternoon, members of the jury.

     6              Hytera may make its opening statement.

     7              OPENING STATEMENT ON BEHALF OF THE DEFENDANTS

     8              MR. ALLAN:     Thank you, your Honor.         If it please the

     9   Court.

   10               THE COURT:     Please proceed.

   11               MR. ALLAN:     Thank you.

   12               Good afternoon, ladies and gentlemen.            Before the

   13    lunch break, you had an opportunity to hear Motorola's version

   14    of the events, Motorola's version of what happened in 2008,

   15    now almost 12 years ago.         And I would submit to you that

   16    Motorola hasn't provided you the full story.              And we will

   17    endeavor to do that.        I will endeavor to preview that for you

   18    in our opening presentation.

   19               And it's going to take me a little bit of time, so

   20    bear with me.      And during the trial process, we will present

   21    to you documents and evidence that show that you haven't heard

   22    the whole story.

   23               The first thing, I'd like you to think about a couple

   24    of things as I present my opening presentation, things to

   25    think about and things to look out for, our bedrocks, if you
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 61 of 217 PageID #:51953
                                 Opening statement - defendants
                                                                                    75

     1   will.    Number one, Mr. Alper left you with the impression that

     2   Hytera could never have developed a DMR radio product without

     3   Motorola information.        The evidence will show that is flat

     4   wrong.    You'll see evidence in the case of Hytera's digital

     5   development process through the entire -- through the entire

     6   company.

     7              Hytera developed on its own a digital radio product

     8   and launched it two years before G.S. or Sam or Y.T., any of

     9   these bad apples came over to Hytera.            We had launched a full

   10    suite of analog radio products.          And Forbes magazine listed

   11    Hytera -- in 2007, the year before G.S., Sam, and Y.T. came

   12    over, Forbes listed one of Hytera's radios a top 25 innovative

   13    product of that year.

   14               You will not see evidence that Hytera couldn't do it.

   15    Hytera had a prototype.        They were almost all the way there.

   16    They were 75 percent of the way there.            I'll get into that,

   17    and you'll see more about that during the trial.

   18               Number two, Mr. Alper left you with the impression

   19    that the sky was falling on Hytera and if it didn't get a DMR

   20    radio product, the company wouldn't last.             That's not the

   21    whole story.      First of all, it's not true, and it's not the

   22    whole story.

   23               There were a number -- and you need to sort of

   24    understand in context what's going on in the industry.                We'll

   25    provide you with this context during the trial.              There are a
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 62 of 217 PageID #:51954
                                 Opening statement - defendants
                                                                                     76

     1   number of digital platforms being developed in this time.

     2   Remember, we're not talking 2019, 2018.            We're back to the

     3   2008, 2007, 2006 timeframe.         The industry is in a different

     4   place.    The technology is in a different place.            And lots of

     5   different digital technologies are being developed.

     6              Mr. Alper didn't let you know that there was a

     7   competitor to the DMR technology, something called dPMR.

     8   We'll talk about this in more detail, but they were basically

     9   two competitor, two competitor standards.             Nobody in the

   10    industry knew which standard would prevail or whether they

   11    would both prevail.

   12               And you'll hear evidence that at the time G.S. and

   13    Sam and Y.T. were hired and at the time Hytera was in the

   14    process of developing its DMR radio product, it didn't know

   15    whether it was going to launch that product or its dPMR

   16    product.     It had no idea.      It was a two-horse race.        No one

   17    knew who would win.

   18               The next piece I want you to watch out for, you need

   19    to understand that G. S. Kok was hired by Hytera to do a job

   20    that he couldn't do.        You need to understand the context.            He

   21    was given a radio product that was 75 percent of the way

   22    there.    He was asked to commercialize it.           He was asked to

   23    kick it over the goal line, get it in, get it in the

   24    marketplace.

   25               Well, what you'll hear is, the evidence will show
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 63 of 217 PageID #:51955
                                 Opening statement - defendants
                                                                                     77

     1   when he came over to Hytera, he couldn't do that job.                He

     2   didn't understand how Hytera had developed the radio.                It had

     3   different hardware that he wasn't familiar with.               It had

     4   different coding language that he didn't use.              And on top of

     5   that, G.S. spoke English.         All the Hytera engineers spoke

     6   Chinese.     He couldn't communicate with them.           So he says,

     7   "I've got to get some of my pals, some of my buddies."                So he

     8   brings a few other people from Motorola.

     9               And one thing that is absolutely clear, you will

   10    never hear Hytera dispute, is that those people, while they

   11    were at Motorola, while they were employees of Motorola, took

   12    some amount of information from Motorola that Motorola thinks

   13    they shouldn't have taken.         From that point, we disagree.           But

   14    nevertheless, these people came over, and they made some

   15    changes.     And they required hundreds of Hytera engineers,

   16    hardworking engineers, several of whom you'll hear from in

   17    this trial, made them do a whole bunch of make work to redo

   18    what they had already done.

   19                Now, Mr. Alper showed you a number of emails, and he

   20    picked a line here and a line there, and he made it seem as

   21    though the entire company at Hytera knew exactly what was

   22    going on.     Not true.     The evidence will show -- in fact, most

   23    of what Mr. Alper showed you was between the three villains in

   24    the case:     G.S., Sam, and Y.T.       He had a slide of the three of

   25    them.    They kept that information close to the vest.              They did
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 64 of 217 PageID #:51956
                                 Opening statement - defendants
                                                                                    78

     1   not share massive amounts of Motorola information with Hytera

     2   engineers.     In fact, he showed you what Sam Chia did, as

     3   outrageous as it is, is he took a Motorola document, and he

     4   put a Hytera label on it, and that's what he pushed out to the

     5   Hytera engineers.

     6               So when Hytera engineers are getting material, it

     7   says "Hytera."      They have no knowledge it's a Motorola

     8   document.     There's a number of these.         And when you look at

     9   the evidence and you look closely, you're going to see that

   10    most of the evidence, if not all of it, is between the three

   11    who kept everything close to the vest.            Why would they go

   12    through this process?        Why would they conceal and cover their

   13    tracks within Hytera if everybody knew?

   14                Next, we now know -- as Mr. Alper indicated to you,

   15    we've gone through a discovery process to get to this trial,

   16    and we now know and you'll hear from a number of Hytera's

   17    experts in this case, who I'll introduce to you in a moment,

   18    that a small amount of Motorola information made its way into

   19    Hytera's products, a small amount of Motorola's information.

   20                What Mr. Alper didn't tell you is that the trade

   21    secrets in this case don't match what was taken.               In fact,

   22    we'll get into it in a few moments.           Motorola doesn't even

   23    think they're trade secrets.          And the little bit that was

   24    taken doesn't fit what they're claiming in this case because

   25    they are overreaching at every step of the way.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 65 of 217 PageID #:51957
                                 Opening statement - defendants
                                                                                        79

     1              Finally, on the damages point, Mr. Alper closed with

     2   the point that he would say they were going to ask you for

     3   lots and lots of money.        That's what this case is about.             This

     4   case is not about the protection of intellectual property, the

     5   protection of what he called lifeblood.            He said it was the

     6   lifeblood of Motorola two or three times.

     7              The evidence will show that Motorola laid in wait.

     8   They laid in wait and let Hytera's sales increase, increase,

     9   increase, increase, increase, until it hit a certain point

   10    where the numbers are big, then they sue.             Why?   Because

   11    Motorola wanted this DMR to become the de facto standard, and

   12    it needed Hytera's help to do it.

   13               Ladies and gentlemen, my name is Michael Allan.                 I

   14    was introduced to you briefly yesterday, yesterday morning.

   15    And I'd like to reintroduce to you Michele Ning, corporate

   16    counsel for Hytera, and the rest of our team:              Boyd Cloern,

   17    Jessica Rothschild, Kassandra Officer, and Dan Stringfield.

   18    We are here today representing the three Hytera defendants

   19    that have been named in this case, and we're proud to be doing

   20    that.    We're proud to be representing Hytera before you in

   21    this trial.     And I along with Mr. Alper would like to thank

   22    you for the service that you're providing us and the close

   23    attention you're going to give to this case.

   24               One thing I think everyone can agree on is that there

   25    are two sides to every story.          I see it every day in my work,
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 66 of 217 PageID #:51958
                                 Opening statement - defendants
                                                                                      80

     1   and I see it actually more when I go home.               I have three

     2   little boys:      11, nine, and my little guy turns seven today.

     3   And they manage to get themselves into a fair bit of trouble.

     4   And without fail, if I ask one what happened, I ask another

     5   what happened, I get two different stories.

     6              Now, Motorola gets to go first.           They will present to

     7   you their evidence, their documents, their witnesses.                And I

     8   ask you to keep an open mind through that process until we get

     9   to present our case, provide you the context, tell you the

   10    full story.

   11               In terms of context, everyone knows that context is

   12    critically important to understand a story.              To understand

   13    what happened, you need to know in context.              You can't just

   14    take a line out of an email or a question and answer out of a

   15    three-hour deposition.

   16               In order to understand the context in this case, we

   17    need to travel back in time and go to the other side of the

   18    world.    We need to go back to 2007, 2008 to Penang, Malaysia,

   19    and Shenzhen, China.        That's where this story takes place.

   20    And in our trial presentation, we will take you there.                We

   21    will explain, put the documents, the state of the industry,

   22    the evidence all in context during that time because that is

   23    critical for you to understand what really happened, what

   24    really happened in this case.

   25               It's also important to note that the three people on
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 67 of 217 PageID #:51959
                                 Opening statement - defendants
                                                                                    81

     1   Mr. Alper's slide -- G.S. Kok, Y.T. Kok, who are not related,

     2   by the way, in case anyone was wondering, and Sam Chia, the

     3   three bad guys -- they're not here.           They're not in the

     4   courtroom.     You will not see them in the courtroom.            They will

     5   not come live to defend their actions.            Motorola did not sue

     6   them.    Mr. Alper showed you employment agreements that he

     7   implied that they breached.         It doesn't matter.       They didn't

     8   sue them.

     9               You will, however, hear from a number of Hytera

   10    witnesses, engineers who worked hard developing DMR and a

   11    bunch of other digital radios and analog radios before G.S.

   12    and Sam and Y.T. came over and after they left.              They're gone.

   13    You will hear that these folks at Hytera, they are as upset

   14    and frustrated and betrayed by what they have now learned

   15    these people did as Motorola is.           You'll hear from them in

   16    this case.

   17                Folks, we believe there are four cornerstones to this

   18    case, sort of four pillars, if you will, to sort of understand

   19    everything in context, everything that happened so long ago.

   20    The first is Hytera and its radio development.              Many of you or

   21    perhaps all of you, none of you have ever heard of Hytera.

   22    We'll tell you about Hytera.          You're going to learn about the

   23    company, about the formation of the company, about the

   24    background of the company, about all of the digital and analog

   25    development work the company did.           You'll hear why G.S. was
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 68 of 217 PageID #:51960
                                 Opening statement - defendants
                                                                                    82

     1   hired, why these other folks were hired, what they were hired

     2   to do and what they did.         You need that.      You need that

     3   understanding to weigh the evidence.

     4              The second thing:       Motorola's trade secret and

     5   copyright claims.       We will provide you the detail of the scope

     6   of those claims.       We'll talk to you -- I'll talk to you a

     7   little bit this morning -- this afternoon about what they're

     8   claiming as part of their intellectual property claims; the

     9   fact that back in 2008, Motorola didn't even think -- what

   10    they're asserting are trade secrets, what they're going to ask

   11    you to find are trade secrets, they didn't even think they

   12    were trade secrets.       I'll explain to you what the evidence

   13    will show about the overreach of the claims they are asserting

   14    and why those claims don't fit the little bit that was taken.

   15               Third:    Motorola's delay.       And Mr. Alper referred to

   16    it as a statute of limitations.          And you may have heard of

   17    that term before.       Think about a car wreck.         If you get in a

   18    fender-bender on the way home, you can't sue that person ten

   19    years down the road.        Neither one of you may remember whether

   20    the light was green or red.         You probably won't even have the

   21    car.    You have to act quickly.

   22               We will present to you the evidence showing that they

   23    could have absolutely and should have brought this case a

   24    long, long time ago, but they didn't do that, and they didn't

   25    do it on purpose.       They turned a blind eye to what was going
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 69 of 217 PageID #:51961
                                 Opening statement - defendants
                                                                                     83

     1   on because they needed Hytera to help them get the standard

     2   they were pushing.       And had they brought this case then,

     3   there's no damages, no damages at all.

     4               Finally, the issue of damages.         We'll talk about that

     5   a little bit at the end, but the entire culmination of

     6   Motorola's presentation is the overreach into the damage and

     7   what they are going to ask you to do at the very end of this

     8   trial.

     9               Let's start with the first cornerstone.            Hytera was

   10    formed in 1993 in Shenzhen, China.           The company was formed by

   11    a gentleman named Qingzhou Chen.           And you'll hear from

   12    Mr. Chen.     Mr. Chen will come to the trial.           He will talk to

   13    you.    He will testify before you.         And a lot of what Mr. Alper

   14    told you, he's going to explain it.

   15                Mr. Chen is a self-taught entrepreneur.            And you'll

   16    hear him tell the story.         He was born in a small rural town in

   17    China that had two industries:          Farming and, believe it or

   18    not, radios.      And he started getting into the radio business

   19    at a very young age.        In fact, he started selling radios or

   20    little radio accessory parts when he was eight or nine years

   21    old.

   22                He dropped out of high school to get into the radio

   23    business full-time.       He's not an engineer.          You're going to

   24    hear from a lot of smart engineers in this case on both sides:

   25    Motorola's engineers, Hytera's engineers.             Mr. Chen is a
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 70 of 217 PageID #:51962
                                 Opening statement - defendants
                                                                                    84

     1   businessman.      That's what he knows.       He knows what customers

     2   want on the radio business, and he knows the radio market.

     3   And in his 20s, he learned the China radio market, and he

     4   understood it and he understood it really well.              And in his

     5   late 20s, he decides he's going to move to a city called

     6   Shenzhen, China.

     7              I know many of you may never have heard of Shenzhen.

     8   Shenzhen in the late '80s, early '90s was becoming the tech

     9   hub of China.      And it's basically now China's version of

   10    Silicon Valley.      This is a picture of it.         It's really quite

   11    an impressive city.       I think it's like the tenth largest city

   12    in the world, in fact.

   13               So Mr. Chen moves there in his late 20s, and he

   14    starts this company with three or four other people, and he

   15    builds it in about a 30-year period to what it is today, which

   16    is a leading provider of communications equipment:               Satellite,

   17    first responder, global network, and more.

   18               Let me go back to sort of the beginning.             It

   19    obviously started out very small, the company.              And it was

   20    China focused, China based.         And the company sold little --

   21    they made little accessories.          Mr. Chen hired a couple of

   22    people to make antennas, right, and battery packs and things

   23    like that.     He would sell that.

   24               And he knew the market.         So big companies --

   25    companies like Kenwood, which is a big Japanese manufacturer
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 71 of 217 PageID #:51963
                                 Opening statement - defendants
                                                                                     85

     1   you may have heard of; another company called ICOM; a New

     2   Zealand company called Tait; and Motorola -- the biggest names

     3   in radio hired Mr. Chen to sell their products in China

     4   because he knew the market really well.            But he was also, he

     5   was also a businessman.        He understood.      He saw an opportunity

     6   in China.     He'll explain all of this to you.

     7               He saw that China had a bunch of inexpensive,

     8   low-quality radios on the market and then good quality but

     9   pretty pricey, expensive -- pretty pricey radios.               There was a

   10    big gap.     And so his whole mantra was, simple and easy

   11    communication.      He said, "I'm going to find a way to make a

   12    radio that plugs that gap:         A good quality radio at a

   13    reasonable price."

   14                And he went out and he hired some engineers, some

   15    people that made cordless phones.           Some of you may still have

   16    them.    I have them still in my house.          It turns out that the

   17    technology to make a cordless phone wasn't that different than

   18    making an analog radio.

   19                And so in the first year, first couple of years, he

   20    launches a product called the C-160.            And he nailed that gap

   21    in the market.      And that became an incredibly successful

   22    product.     And the company continued to grow.           And he hired

   23    more and more engineers, and they developed more and more

   24    products.     They had a number of analog radio products.             And

   25    during this time, most of the market is analog.              He developed,
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 72 of 217 PageID #:51964
                                 Opening statement - defendants
                                                                                    86

     1   the company developed a number of features of analog radios.

     2   Here's some examples.        And just in context, this is years

     3   before G.S., Sam, Y.T. ever become even a thought.

     4               One of the features here, VOX, it's on the left side,

     5   some of you I'm sure, everybody has used one of these

     6   walkie-talkies.      Mr. Alper demonstrated that you push to talk.

     7   You push the button to talk.          VOX is voice activated.        You

     8   don't have to push the button.           You can just talk right into

     9   it.   It's been around for 20-something years.             They had it.

   10    Hytera had it back in the mid-'90s.           Motorola claims it's a

   11    trade secret in this case.         No.

   12                Another one on here, squelch, you'll hear testimony

   13    in this case, squelch has been around since World War II.

   14    Motorola claims it's a trade secret in this case.               Overreach.

   15                So getting back to the point that Mr. Alper made a

   16    couple of times that Hytera couldn't have developed this on

   17    its own without Motorola information, and he made it seem as

   18    though DMR was sort of the be-all, end-all of digital radio

   19    products.     I want to sort of take you to a timeframe in the

   20    life of Hytera where they begin digital development work.

   21                And to orient you, this is the 2003 to 2006

   22    timeframe.     Again, just G.S., Sam, Y.T., they all come over in

   23    2008, so this is five years prior.           In 2003, Hytera begins to

   24    develop its first digital radio product and in that three-year

   25    period researches, develops, manufactures, launches, and sells
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 73 of 217 PageID #:51965
                                 Opening statement - defendants
                                                                                     87

     1   a digital radio product.         No help from Motorola, no help from

     2   anybody.     They got it done.      And they had a track record of

     3   getting it done.

     4              Now, what else was going on during this time?

     5   Mr. Chen and the company wanted to hire engineers.               And they

     6   made a strategic acquisition from a company called -- of a

     7   company called QH.       QH was based in Harbin, China.          And some

     8   of the most -- the brightest radio minds in China were working

     9   at QH.    They added 200 engineers there.          One of them is a

   10    gentleman named Professor Sun.

   11               And you'll hear from Professor Sun.            He's going to

   12    come and talk to you during this trial.            And he's going to

   13    tell you all the cool stuff that they were doing.               They were

   14    working on really complex analog technologies that would make

   15    calls come in faster.        And, in fact, he began working on a

   16    digital version of that same technology and worked it up all

   17    the way to a prototype version of it.

   18               The real benefit of this strategic hire of QH,

   19    however, was the fact that there was a connection between QH

   20    and a big university called the Harbin Institute Of

   21    Technology, HIT, which was basically China's version of

   22    Massachusetts Institute of Technology, MIT.              And because of

   23    the acquisition of Harbin, Hytera had a constant supply of the

   24    top engineering, radio engineering talent in China joining the

   25    company, working on the products, developing their technology.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 74 of 217 PageID #:51966
                                 Opening statement - defendants
                                                                                      88

     1              So you heard a lot about DMR.          In 2005, Professor

     2   Sun -- again, who will come and speak to you -- begins to look

     3   at DMR as a technology.        And again, to orient you in context

     4   what's going on, and you'll hear evidence of this, the

     5   industry is trying to figure out which digital standard will

     6   become the standard, will become the de facto standard.                And

     7   no one really knew.

     8              There were a number of different standards.

     9   Professor Sun and his team are looking at DMR.              There's an

   10    entirely different team at Hytera looking at a different

   11    digital technology and yet a third team at Hytera looking at

   12    even another potential digital technology.               The company is

   13    growing incredibly fast, lots of people looking at lots of

   14    different things.       No one knows what's going to win and what's

   15    going to lose.

   16               So I've mentioned "the standard" a couple of times.

   17    I think Mr. Alper did as well.          So just to give you some

   18    context, I've given you DMR and dPMR.            They are different

   19    standards.     The radios won't be able to talk to each other.

   20    Think of the standard as a playbook.            It's a set of rules.

   21               If I make a radio with one set of rules and my

   22    colleague, Mr. Cloern, makes a radio with a different set of

   23    rules, they won't be able to talk.           So everybody's got to use

   24    the same playbook, the same set of rules.             And that's what

   25    these standards are being developed for.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 75 of 217 PageID #:51967
                                 Opening statement - defendants
                                                                                      89

     1              Remember, anybody remember the VHS tape?             Some of you

     2   do, I'm sure.      I hope.    This was the greatest thing in the

     3   world when this thing came out, right.            You could buy a blank

     4   tape, pop it in the VCR and record your favorite show and

     5   watch it whenever you want:         Home video recording.        Now, I

     6   wonder how many of you remember this guy, Betamax.

     7              At the time when this technology first came out,

     8   there were two.      You'll see, they don't line up.           One tape

     9   doesn't fit in the other machine.           Different technology.          They

   10    do the same thing.       At the time, nobody knew as between DMR

   11    and dPMR which would be the VHS and which would be the

   12    Betamax.     So Hytera and I'm sure other companies are looking

   13    at both, right.      They don't want to be losing out if one wins

   14    out and the other, the other doesn't.            So Hytera is looking to

   15    develop both.

   16               You'll hear from Andy Grimmett in this case.              Maybe

   17    Mr. Grimmett, I think he's in the courtroom.              Perhaps he can

   18    stand up just to introduce him.          Thank you, Mr. Grimmett.

   19               Mr. Grimmett is the only DMR radio expert you will

   20    hear in this case, you will hear from in this case.

   21               THE COURT:     If the witnesses are not experts, they

   22    shall not be introduced to the jury.

   23               MR. ALLAN:     He's an expert, your Honor.

   24               THE COURT:     Then you may proceed.

   25               MR. ALLAN:     Thank you.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 76 of 217 PageID #:51968
                                 Opening statement - defendants
                                                                                    90

     1              Mr. Grimmett worked for a company called Simoco which

     2   made DMR radios.       He led the development.        30 engineers

     3   developed a DMR radio from soup to nuts, start to finish, in

     4   three years and three months.          He's the chair of the DMR

     5   Association technical working group from 2013 to 2015, and

     6   he's currently the company's secretary of the DMR Association.

     7   So right now, if anybody wants to join the DMR Association,

     8   has questions about the DMR Association and they go and send

     9   an email, it goes to his laptop, and he answers it.

   10               He will come and testify that back when nobody knew

   11    which one was going to win, this was his example.               One of

   12    these standards, DMR or dPMR, would be the VHS.              The other was

   13    going to go the way of the dinosaur.

   14               Now, you'll hear testimony and evidence that Motorola

   15    was heavily, heavily invested in the DMR.             They wrote much of

   16    the DMR playbook.       Motorola wanted DMR to be the VHS very,

   17    very badly.     And Motorola witnesses, you will hear, they

   18    referred to this as a war:         DMR versus dPMR.       If Motorola had

   19    invested the money and the effort to develop the DMR standard

   20    and they had their DMR radios on the market and it became the

   21    Betamax, it would be gone.         They'd have to start over.

   22               So they needed help.        And the way that the VHS

   23    survived was more and more companies started making these and

   24    less and less companies started making these.              And Hytera was

   25    close to making a DMR radio even though they were developing
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 77 of 217 PageID #:51969
                                 Opening statement - defendants
                                                                                    91

     1   both.    Motorola needed Hytera to help it survive.

     2               So let's talk a little bit more about the development

     3   work before G.S. and Sam and Y.T. come over.              So Professor

     4   Sun's team is looking at DMR.          Again, another team, completely

     5   different team, is looking at dPMR.           Professor Sun is focused

     6   on DMR.    And during this timeframe, he's got 100 engineers

     7   working on this.       And you know what they find?         It's pretty

     8   close to analog, a lot of it, and they know the technology.

     9   They know how to develop it, and they start to do that.

   10                And you'll hear from Professor Sun, and you'll hear

   11    from his number two on the development team, a gentleman named

   12    Yu Yang.     They will walk you through all of the effort and all

   13    of the work that Hytera did to develop the DMR radio.

   14                Now, we're going to preview some of that evidence for

   15    you -- sorry.      A short delay with the slides.

   16                So in 2005 and 2006, you'll see the company, Hytera,

   17    is looking to develop and pick out different pieces of

   18    hardware for the radio.        In December of 2006, Hytera tests its

   19    DMR protocol stack.       And the test is, does it work with the

   20    playbook?     And the answer is yes.

   21                September 2007, Hytera's got a prototype that works

   22    with a Motorola radio.        Now, why a Motorola radio?         Because

   23    they're the only ones who were selling a DMR radio at the

   24    time.    So they've got a prototype set up with a microphone and

   25    a speaker, and it's communicating over the standard with a
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 78 of 217 PageID #:51970
                                 Opening statement - defendants
                                                                                     92

     1   Motorola radio.      That's where we are months and months and

     2   months before G.S., Sam, Y.T. come over.             You'll hear the

     3   evidence and we'll -- during the trial, we'll fill in

     4   additional evidence here and present that to you during the

     5   closing presentation.

     6              Now, Mr. Alper showed you, I think twice, an email --

     7   and I wrote it down -- that said G.S. said there's no

     8   prototype.     And I think he used that as one of the arguments

     9   to suggest that there was no -- this was junk.              They couldn't

   10    get anything done without Motorola information.              And he did

   11    just what I told you they've been doing, which is cherry

   12    picking.     And I want to give you the context.

   13               And Mr. Montgomery, can you pull up this slide PDX

   14    1.2?    We're having technical difficulty.           There we go.     Thank

   15    you.

   16               He says, look, G.S. even says there's no prototype.

   17    I don't have the fancy pointer, so you'll have to bear with

   18    me.    Right before he says that, he says, "I've looked at all

   19    your materials, and you've got 1100 parts, and that's too many

   20    parts."    If there's 1100 parts, parts of what if there's no

   21    prototype?     Clearly, they had a prototype.            Professor Sun, Yu

   22    Yang, others will come and tell you they all worked with it.

   23    Overreach.     Context.

   24               So let's go to our next slide, please.

   25               I've introduced you to Mr. Grimmett.             I'd also like
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 79 of 217 PageID #:51971
                                 Opening statement - defendants
                                                                                      93

     1   to introduce you to John Peck.          If you don't mind standing up,

     2   Mr. Peck.

     3               Mr. Peck and Mr. Grimmett will present evidence in

     4   this case describing all of the work that the Hytera engineers

     5   had done, all of the work that they had done before G.S., Sam,

     6   and Y.T. come over.

     7               Now, another thing Mr. Alper talked about is he said,

     8   well, they had a lot of problems.           Hytera had a whole bunch of

     9   problems, as if that's unusual in research and development.

   10    Anybody researching and developing anything will have bumps in

   11    the road.     That's totally normal.        You'll hear from Mr. Peck

   12    and Mr. Grimmett on that.

   13                The fact that we had a bump or two in the road,

   14    that's research and development.           That's what engineers do.

   15    They're hired to solve problems.           If they're looking at

   16    something and they can't figure out the problem, you go and

   17    you try something else, and maybe the next thing works.                The

   18    fact that that's documented is completely normal.

   19                It's also important to keep in mind during this time

   20    that while DMR is being developed -- again, I just want to

   21    make sure that the context is clear.            DMR is one of many

   22    digital platforms the company is considering.              Hytera has

   23    already got launched a huge portfolio of analog products, and

   24    it's branching out into different areas.             This is not DMR or

   25    bust.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 80 of 217 PageID #:51972
                                 Opening statement - defendants
                                                                                      94

     1              To recap in this section, before G.S., Sam, Y.T. ever

     2   left Motorola, Hytera launched, developed, sold its own

     3   digital radio, had a full working DMR prototype, had a full

     4   working digital prototype on another standard it decided not

     5   to pursue, and was actively working and researching dPMR.

     6   Does this sound like a company that didn't know radios and

     7   couldn't develop a radio?         No.

     8              But don't take my word from it.           You'll hear from

     9   Professor Sun.      You'll hear from Yu Yang.         You'll hear from

   10    some other engineers.        You know who else thought Motorola --

   11    thought Hytera was ready to launch a DMR radio?              Motorola.

   12    Motorola had a very in-depth competitive intelligence group.

   13    And if you were potentially a competitor of Motorola, they

   14    figured out exactly what you were doing and where you were.

   15    They wanted to keep tabs on other companies that were entering

   16    the industry.      And they knew that Hytera was on the path to

   17    developing a DMR radio.        They knew that, and they knew that

   18    that would help them become the VCR, not the Betamax.

   19               Let's go to the September 2007 to spring 2008

   20    timeframe, right during the time before and right around the

   21    time that these folks from Motorola come over.              They continue,

   22    Hytera continues to work on the development.              They continue to

   23    finalize the product.        And they get to about 75 percent of the

   24    way there when G.S. is hired.           Hytera engineers will come.

   25    They'll testify.       They'll tell you that they were close.              And
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 81 of 217 PageID #:51973
                                 Opening statement - defendants
                                                                                    95

     1   they'll tell you that they were absolutely confident that they

     2   would have finished it if nobody came over.              They'd done it.

     3   They'd done it time and time again.

     4              Let's talk about G.S. and G.S. entering the picture.

     5   So back in 2006 -- and I'll let Mr. Chen tell you this

     6   story -- Mr. Chen gets introduced to G.S. through a mutual

     7   friend.    Totally normal, nothing unusual.           People from Hytera

     8   network all the time.        They go to trade shows.        They go to

     9   conferences.      They meet people in the industry.          People at

   10    Motorola, the same exact thing.          There's constant discussion.

   11               In fact, while Hytera and Motorola are working on

   12    DMR, they're talking regularly.          Their engineers are talking.

   13    Their executives are talking.          There's constant communication

   14    between the companies.

   15               G.S. was at Motorola.        It turns out he wasn't very

   16    happy there.      And he wasn't the only one who wasn't very happy

   17    there.    He was based in Motorola Penang where much of the

   18    engineering work was done for Motorola's DMR product.                And

   19    Motorola's Penang division had all sorts of problems.                You'll

   20    hear evidence of this.        Mr. Lund, the corporate representative

   21    who I guess will be the first witness, he was sent by Motorola

   22    there to fix the problems.

   23               And Motorola had to -- he had to retire at 55 there.

   24    At the time G.S. was 50 years old.           He had a five-year window

   25    left to work at Motorola.         There were compensation issues, all
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 82 of 217 PageID #:51974
                                 Opening statement - defendants
                                                                                         96

     1   sorts of issues.       So what does he see?       He sees Hytera.      He

     2   sees an incredibly fast growing, young company, vibrant.                   He

     3   can be a big fish in a small pond.           So he talks to Mr. Chen.

     4   Mr. Chen likes the idea.         G.S. speaks English.       G.S. is

     5   experienced.      G.S. is from the UK.       The DMR Association is

     6   based in Europe.       In fact, I think it's based in the UK.

     7   There's a lot of natural fits between them.

     8               And at the time you'll see evidence that Hytera had

     9   consultants telling Mr. Chen and telling the company, "You're

   10    at the point on DMR where you need a product manager."

   11    Professor Sun's great, and you'll hear from him, but he's a

   12    researcher and developer.         He's not a product manager.

   13    He's not -- he doesn't commercialize products.              He's done this

   14    time and time again at Hytera where he gets things to a

   15    certain point.      G.S. with his experience, the ties to the UK

   16    seems like a logical choice.          So he's hired to take a radio

   17    that's 75 percent of the way done and finish it and get it on

   18    the market.

   19                Now, you heard a lot about these negotiations.

   20    Mr. Alper left you with the impression that G.S. was paid an

   21    enormous amount of money to come to Hytera.              The evidence will

   22    show that that is absolutely not true, absolutely not true.

   23    You will hear from G.S. -- sorry.           You will hear from

   24    Mr. Chen.     You won't hear from G.S. because he wasn't sued.

   25    You'll hear from Mr. Chen.         You'll see some documents.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 83 of 217 PageID #:51975
                                 Opening statement - defendants
                                                                                    97

     1   Absolutely false.

     2              It's also important, folks, and this is actually

     3   really important to understand that during this time period --

     4   sorry.    I'm a walker.      I'm sorry about that.

     5              During this time period, the company, Hytera, is

     6   hiring a ton of engineers.         Between '04 and '08, they don't

     7   just double or triple, they quadruple the number of engineers.

     8   They are hiring on average two to three engineers every single

     9   week.    G.S. is one, one guy.        Nobody paid that much attention

   10    to him.    He was put in charge of a product line that they may

   11    never even have launched.         I'll tell you one thing and you'll

   12    hear this, they wished they had paid more attention to him.

   13               So what happens?       G.S. comes over, and he realizes

   14    pretty quick he can't do what he was hired to do.               He can't

   15    commercialize the product.         The company has set -- Hytera has

   16    developed its DMR radio product in a different way than he was

   17    used to.     It's got a chip he doesn't know how it works.             It's

   18    got -- it's run by code he can't write.            He can't really

   19    communicate with the engineers.

   20               And so what does he do?         You'll see, he trashes the

   21    work.    He trashes the product.        He says it's terrible, they

   22    did a terrible job.       You see this word, spaghetti code

   23    Mr. Alper showed you.        That's the Motorolans coming over

   24    trashing Hytera's work.

   25               You have to realize, Hytera and Motorola, the
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 84 of 217 PageID #:51976
                                 Opening statement - defendants
                                                                                      98

     1   evidence is going to show they're two totally -- they're

     2   different companies the way they approach things.               Motorola,

     3   you'll hear evidence of this from Motorola's engineers, they

     4   over-engineer.      There are layers and layers and layers of

     5   processes.     Hytera's growing so fast, they hire these

     6   engineers to solve the problem.          They write the code.        It's

     7   done.    You'll hear from our experts who will talk about this

     8   spaghetti code and tell you it's absolutely fine, totally

     9   normal.

   10                One thing you will not hear any dispute from -- I

   11    said this earlier, from Hytera on is that the evidence will

   12    show that G.S. and Sam and Y.T. took material they should not

   13    have taken.     They took material they should not have taken.

   14    But did the management know?          No.   You will hear them come and

   15    tell you.     Did the engineers know?        Absolutely not.      These

   16    people kept it to the vest, close to the vest.

   17                Mr. Montgomery, could you pull up slide 27?             I made

   18    another note here from Mr. Alper's presentation I want to show

   19    you.

   20                So you remember this document.         He said there was

   21    three Motorola files all found in Hytera's files.               These were

   22    found in the Motorolans' files.          Mr. Alper and Motorola want

   23    you to group all of the Hytera engineers under one umbrella

   24    when really what the evidence will show is that there were the

   25    Motorolans and all the other Hytera engineers.              The Motorolans
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 85 of 217 PageID #:51977
                                 Opening statement - defendants
                                                                                    99

     1   kept to themselves.       They kept documents to themselves.           What

     2   they did, they kept to themselves.

     3              The first two documents here, they weren't found on

     4   Hytera's server that everybody accessed.             They were found on a

     5   laptop.    We found it.      Hytera found them and gave them to

     6   Motorola on one of the Motorolan's laptops.              And the last

     7   document -- they were all actually found on Motorolans'

     8   laptops.

     9              The last document that Mr. Alper showed you, he

   10    switched out, he went to this big thing and said we took

   11    Motorola off and put Hytera on, that's the document that got

   12    pushed out to the engineers, the Hytera engineers by the

   13    Motorolans.     That's what these folks did to hide their tracks,

   14    to prove their worth.        You will not see evidence that these

   15    documents were shared outside of the bad apples, the people

   16    that -- who came from Motorola that Hytera hired.               You will

   17    not see evidence in this case that these were shared outside.

   18               I also want to address a couple of other things

   19    Mr. Alper pointed out.        He said, remember, he showed you these

   20    Compass logs.      We'll talk about that in a little bit.            And he

   21    said, look, here's all the detail, so and so, either Sam or

   22    G.S. or Y.T. accessing all these documents.              He said they were

   23    all downloaded.      No evidence that they were downloaded, first

   24    of all.    They were accessed documents.

   25               And he said, all of this just got handed off to the
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 86 of 217 PageID #:51978
                                 Opening statement - defendants
                                                                                    100

     1   Hytera engineers.       He said it two or three times.          There is

     2   zero evidence of this.        You will not see evidence of that in

     3   this case, none.

     4              I also want to address another point Mr. Alper made.

     5   He showed you this email from a gentleman named Roger Zhang,

     6   and he said, look, here's proof.           Here's proof they all knew

     7   what they were doing.        He said --

     8              THE COURT:     Counsel, there's a tendency for you to

     9   slip into argument --

   10               MR. ALLAN:     Fair enough, your Honor.

   11               THE COURT:     -- which you can save for a later time.

   12    And by all means, continue with your informative statement of

   13    what Hytera's evidence will show.

   14               MR. ALLAN:     Thank you, your Honor.         The --

   15               THE COURT:     No thank-you's necessary after a ruling.

   16    That applies to all counsel.

   17               MR. ALLAN:     Very good.

   18               The Roger Zhang email, the evidence -- Roger Zhang

   19    will come and talk to you.         He will testify.       And Mr. Grimmett

   20    has also looked at all this material.            The information that

   21    Mr. Zhang asked about when these folks first came over was not

   22    asking for proprietary information, was not asking for

   23    confidential information.         And he didn't receive any

   24    confidential information.

   25               I also want to point out another piece of evidence
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 87 of 217 PageID #:51979
                                 Opening statement - defendants
                                                                                    101

     1   that Mr. Alper raised with you.          He said there was a gentleman

     2   named Mr. Liang.       And I apologize.      These names will probably

     3   become more familiar during the trial.            But he said, look, he

     4   cut out a big piece of material from one -- from a Motorola

     5   file and put it in an email to somebody.             The evidence will

     6   show that Mr. Liang didn't know that was a Motorola document

     7   because they had rebranded it "Hytera."            He thought he was

     8   looking at a Hytera document, not a Motorola document.                I

     9   can't get into all the things that he pointed out, but I want

   10    you to keep an open mind until you get to hear our

   11    presentation.

   12                Finally, he mentioned, he showed this picture of a

   13    trash can and a recycling bin.          So Hytera engineers, he said,

   14    deleted material.       The evidence will not show that.          The

   15    evidence will show that a former Motorolan did it.               A former

   16    Motorolan took material off of her laptop, not company

   17    servers.

   18                One thing I do agree with with Mr. Alper, he said

   19    it's okay to hire people from other companies.              It happens.

   20    We do it all the time.        You hire people because they're

   21    talented.     You hire people because they have experience.

   22    Motorola, the evidence will show, has hired a number of people

   23    from Hytera.

   24                Let's go back quickly to the timeline.           So you'll see

   25    that the engineers Hytera hired from Motorola again were from
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 88 of 217 PageID #:51980
                                 Opening statement - defendants
                                                                                    102

     1   Penang.    The evidence will show that they kept to themselves.

     2   And after they were hired, the product launched in 2010, and

     3   Hytera continues to develop radios the whole time.

     4               Let's flip over to the second cornerstone, if we

     5   could, the trade secret and the copyright claims.               So Motorola

     6   has asserted 21 trade secrets in this case and some copyrights

     7   as well.     And the trade secrets, a benchmark of a trade secret

     8   is secret.     Is it secret?      Is it a trade secret?        Is it

     9   valuable?     Is it protected?

   10                I think the best way to look at this is to see what

   11    Motorola thought about these 21 trade secrets that they're now

   12    claiming exists and that Hytera misappropriated.               I want

   13    you to -- we'll preview some of this evidence for you here in

   14    the case.     And again, like I did before, we will fill this

   15    slide and provide you additional evidence at the closing

   16    argument.

   17                Motorola has a policy, and it requires that trade

   18    secrets be labeled "Motorola registered secret proprietary."

   19    It actually goes a step further than that.               It says, the

   20    evidence is going to show, that you've got to have a colored

   21    piece of paper on top of the document that contains the

   22    alleged trade secret.        It makes sense, right, if it's --

   23    there's a real trade secret, the evidence is to show that

   24    you're going to let people know.           Of all the documents that

   25    they're going to rely on for their trade secrets, the evidence
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 89 of 217 PageID #:51981
                                 Opening statement - defendants
                                                                                     103

     1   will show that exactly zero have this label, not one.

     2              Again, Mr. Alper talked about the lifeblood of the

     3   company:     Intellectual property.        And what the evidence will

     4   show is that Motorola had a process, a program, an awards

     5   program actually, an incentive program for its engineers to

     6   develop technology and to get that technology registered

     7   within the company.       Motorola has a policy, and they pay their

     8   engineers $1500 for every trade secret that gets registered.

     9              And you'll see, the evidence will show that they give

   10    you $1500 so long as your application is not frivolous.                You

   11    can't apply for frivolous intellectual property.               1500 bucks.

   12    It goes up to $4500 if there are four more engineers who've

   13    applied.

   14               Of the 21 trade secrets in this case, the evidence

   15    will show that exactly zero dollars were paid to engineers,

   16    not one dollar.      Not one Motorola engineer even applied.               Not

   17    even one applied to get a trade secret, yet they want you to

   18    believe these are trade secrets.

   19               You'll also see that they have a registry of trade

   20    secrets and that none -- registry of trade secrets for DMR.

   21    None of the 21 trade secrets that you folks will get evidence

   22    on in this case are listed, not one.

   23               Trade secrets also have to be valuable.             This

   24    technology is old.       One of the slides Mr. Alper showed you, I

   25    wrote it down, talked about it being developed in 1995.                Some
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 90 of 217 PageID #:51982
                                 Opening statement - defendants
                                                                                    104

     1   of it's even earlier than that.          1990, folks, as scary as it

     2   is, is almost 30 years ago.         It will be in a couple months,

     3   right?    This is old technology.        And nowhere, you won't see

     4   any evidence in Motorola's records that they have provided any

     5   value on any of these trade secrets, none, not even the $1500.

     6               The evidence is going to show that when they were

     7   pressed to come up with a value that they sort of tried to

     8   figure out how long it took to develop these trade secrets.

     9   And Mr. Alper talked about some of these numbers in his

   10    presentation.      The total number, you'll hear, they claim it

   11    took 23.5 years to develop the trade -- just the 21 trade

   12    secrets that they're claiming in here.            23.5 years.

   13                You'll hear Mr. Grimmett tell you he went start to

   14    finish with 30 engineers to develop a DMR radio in three and a

   15    half -- 3.3 years.       3.3 years, not even 3-1/2.         There are, I

   16    think, eight different DMR manufacturers on the market right

   17    now.    23-1/2 years?

   18                Finally, the material has to be kept secret.             That's

   19    part of the reason they have this policy that didn't apply to

   20    any of these trade secrets.         But you'll see the evidence will

   21    show that they didn't take steps to keep this material secret.

   22    And I think the best way to exemplify that or show you what

   23    the evidence will show is using Mr. Alper's example of Y.T.

   24    Remember, he said Y.T. worked for Hytera and he worked for

   25    Motorola.     How did that happen?       He made a big deal out of
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 91 of 217 PageID #:51983
                                 Opening statement - defendants
                                                                                     105

     1   that.

     2              Y.T., what he didn't tell you is that Y.T. told

     3   Motorola his last day of work was June 4 before he went to

     4   Hytera.    And you'll hear from his manager who reassigned all

     5   of his work.      So in Motorola's mind, he's gone.          His last day

     6   of work is June 4.       All of his work's been reassigned.           And

     7   Motorola already knows that G.S. is gone.             They know G.S. is

     8   gone before he even leaves.         And they know Sam's gone.

     9              And they know his last day of -- they knew Y.T.'s

   10    last day of work is June 4, yet they let this man access

   11    document after document after document for weeks and months

   12    all the while saying it's the most important technological

   13    development in the company?         You will see, the evidence will

   14    show they did not protect these trade secrets.              They did not

   15    think they were trade secrets.

   16               An analogy, if you don't mind, to show you what the

   17    trade secret claims are in this case, I've got this house --

   18               THE COURT:     The analogy may be more of an argument

   19    that you can save for later.          You may continue to inform the

   20    jury of what you expect the evidence to show on behalf of

   21    Hytera.

   22               MR. ALLAN:     Very good.

   23               THE COURT:     And you don't have to affirm my rulings,

   24    counsel --

   25               MR. ALLAN:     Thank you.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 92 of 217 PageID #:51984
                                 Opening statement - defendants
                                                                                    106

     1              THE COURT:     -- and say "thank you" as well.           Just

     2   comply.

     3              MR. ALLAN:     All right.     Think about trade secrets

     4   nested.    That's what these are.        They may claim a piece of a

     5   radio here and a piece of a radio there is a trade secret, and

     6   then they're going to claim the entire piece that that fits in

     7   is also a trade secret, right.          And then they'll do that on a

     8   different part of the radio.          A small little piece, a small

     9   little piece, a small little piece, they'll wrap it all up.

   10               Then whatever module that fits into the code, they'll

   11    say, well, the whole module is a trade secret.              And then if

   12    that module fits in with another module -- it's like Russian

   13    nesting dolls.      And then on top of that, for good measure,

   14    they slap a copyright label on it.           They'll say, "The whole

   15    thing is a trade secret, and then we're going to copyright

   16    it."    And they want money on all of that.           Overreach:     Double,

   17    triple, quadruple.

   18               THE COURT:     Okay.    Stop arguing.      You may continue to

   19    inform the jury of what you expect your evidence to show, but

   20    save your argument for later.

   21               MR. ALLAN:     On the copyright claim, let me briefly

   22    advise you what the evidence will show there.              And for that,

   23    I'd like to introduce Barbara Frederiksen-Cross.               She's our

   24    source code expert.       She's got more than 40 years of software

   25    development experience.        She's done some really cool things
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 93 of 217 PageID #:51985
                                 Opening statement - defendants
                                                                                    107

     1   for investigating computer hacking and working for the FBI.

     2   She investigated and researched Motorola's code.               And she did

     3   the same thing with Hytera's code.

     4              And she'll provide you the tools to understand the

     5   differences and the similarities.           And it's Ms. Frederiksen-

     6   Cross who will tell you that there is a sliver of material

     7   that is the same.       She will explain that to you -- where it

     8   fits in, whether it's valuable, and what it does -- so you can

     9   make a decision.

   10               Let's go to cornerstone three, please.

   11               Now, the events in question here, folks, you'll see

   12    and the evidence will show all took place back in 2008.                And

   13    you'll see that Motorola could have and should have brought

   14    this case sooner, but you'll see that the evidence will show

   15    that they turned a blind eye.          They intentionally failed to do

   16    so because it benefited their interest.

   17               Let's talk a little bit about what the evidence will

   18    show Motorola knew.       And in order to do that, we've got to

   19    take a little trip back to Penang in 2008 as Penang is sort of

   20    the epicenter of what happened here and to G.S., Sam, and Y.T.

   21    They're all Malaysian.        They all spent time there.         That's

   22    where they took the information.

   23               Penang Motorola had 1,000 engineers.            And you'll see,

   24    the evidence will show, that they had big problems.               They had

   25    a turnover rate of 17 percent.          So for the 1,000 engineers,
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 94 of 217 PageID #:51986
                                 Opening statement - defendants
                                                                                    108

     1   they had 170 people leave each year.            And they had substantial

     2   leaks of information.        They developed a program, Motorola did,

     3   to try to rein in all the leaking information called "Stop the

     4   leaks" complete with a picture of a leaking faucet

     5               We'll show you that evidence.         I've got another

     6   evidence preview slide, so I'll give you some examples here

     7   and then again, we'll fill that in during the trial and

     8   provide you the additional information during the closing

     9   argument.

   10                In February 2010, Motorola recognizes suspicious

   11    similarities.      Back in 2010, they see suspicious similarities.

   12    And then also in 2010, Motorola believes that G.S. is the

   13    source of leaked information.          And you'll see, the evidence

   14    will show that Motorola issued an order to their security

   15    department to track emails to and from G.S.'s Hytera email

   16    address.     They knew back then in 2010.         You'll hear about that

   17    from Mr. Lund.      He issued the order.

   18                And the whole time -- I want to talk about the

   19    Compass logs that Mr. Alper showed you.            And Mr. Alper advised

   20    that the evidence will show, and I agree, that they had a

   21    system that allowed Motorola to track when their engineers

   22    looked at documents.        And it's essentially, it's akin to a

   23    security camera.       And they could -- they knew -- at any time,

   24    they could pull the logs to see what somebody was looking at.

   25                The evidence is going to show that that was running
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 95 of 217 PageID #:51987
                                 Opening statement - defendants
                                                                                     109

     1   24 hours a day, seven days a week, 365 days a year going back

     2   to the '90s.      And the evidence will also show that during this

     3   time period, during the 2008 time period and before and after,

     4   Motorola time and time and time again looked at the Compass

     5   logs to determine if one of its employees was doing something

     6   they shouldn't do.       Time and time again, the evidence is going

     7   to show that.

     8              Why didn't they do that here?          Well, the evidence --

     9   well, first of all, we don't really know.             The evidence will

   10    show that they -- in 2015, they changed their system, so we'll

   11    never know really whether Motorola looked at those logs back

   12    in 2008, 2009, 2010 when they had a whole bunch of suspicions.

   13    But let me tell you why they did it.            And what the evidence

   14    will show was that they needed Hytera to help with this.                   They

   15    needed Hytera to help to push their DMR standard over the

   16    line.

   17               The evidence is going to show that the trade secrets

   18    they're claiming in this case, they didn't even think were

   19    trade secrets.      The evidence will also show at that time,

   20    Hytera was not a threat to them in DMR.            The evidence will

   21    show Hytera had no sales.         There was no big pot of money to

   22    sue.    So they waited.

   23               There are a number of suspicions, you'll see in this

   24    case, that Motorola has.         These are Motorola's suspicions,

   25    some of which I showed you on the slide, I previewed.                The
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 96 of 217 PageID #:51988
                                 Opening statement - defendants
                                                                                    110

     1   rest we'll put in front of you during the trial.               Mr. --

     2   Mr. Alper raised this, and he said, "Well, there's no way we

     3   could have known before that."          These are -- the evidence will

     4   show these were their suspicions.           They knew these suspicions

     5   in '08, '09, in '10.        And all the while, all they had to do

     6   was look at that log, the log that Mr. Alper showed you two or

     7   three times.      All they had to do is take a peek.

     8              Let's go to the next cornerstone:             Damages.   The

     9   evidence will show that Motorola is overreaching on its

   10    damages claim.      Again, you'll see the 21 trade secrets that

   11    they're claiming in this case, Motorola doesn't even think

   12    they're trade secrets.        They weren't labeled.        Nobody was paid

   13    on them through the incentive program.            They overlap with the

   14    copyright claims.       That's what the evidence will show.           Even

   15    with the very small amount of information that was taken that

   16    you'll learn about in this case, they overreached on their

   17    claims.

   18               One thing I do want to mention because Mr. Alper did

   19    mention this, too, he said a couple of times Hytera is still

   20    selling this product, Hytera is still selling it.               What he

   21    didn't tell you is that -- and you will hear a gentleman named

   22    Jim Luo come and testify about this, that the claims they have

   23    made have been very hard to understand because of the

   24    overlapping trade secrets and what they're actually claiming

   25    in the case.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 97 of 217 PageID #:51989
                                 Opening statement - defendants
                                                                                    111

     1              Mr. Luo was put in charge of identifying and figuring

     2   out what happened when Motorola sued the case.              He was put in

     3   charge of trying to investigate and figure out what happened.

     4   And he had a heck of a time, he's going to tell you, because

     5   where would you logically go?          G.S., Sam, Y.T.      Well, when

     6   this happened, those three lawyered up.            They got their own

     7   lawyers.     They got their own lawyers.         And you'll see, Jim Luo

     8   will testify, they stopped answering questions.              They stopped

     9   answering questions.        They stopped cooperating.        They were

   10    terminated from Hytera.

   11               So Hytera was left to sort of pick up the pieces and

   12    figure out what it is they had done.            And it's Hytera that

   13    found material in the discovery process on laptops and

   14    provided to Motorola.        It's Hytera that located all these

   15    documents and came clean and provided them to Motorola.                And

   16    you'll see that Hytera has been desperately trying to figure

   17    out what it is the fraction that's been taken and how do we

   18    address it and has addressed it.           And Jim Luo will come and

   19    talk to you about that.

   20               You will hear from, on our economics case, Dr. Debra

   21    Aron.    I think she's in the courtroom.          Dr. Aron is an

   22    economist here in Chicago.         She will come and talk to you and

   23    put the scope of their claims in context, provide you the

   24    detail that you need to understand the economics of the case.

   25    And as she will explain to you, what they're asking for in
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 98 of 217 PageID #:51990
                                 Opening statement - defendants
                                                                                    112

     1   terms of, they want every single dollar that Hytera has ever

     2   earned on the sale of every DMR radio sold anywhere in the

     3   world going back to 2010.         And they want more on top of that

     4   and more on top of that and more on top of that.

     5              All the while when the evidence will show they knew

     6   that their employees were bad apples and had done something

     7   they shouldn't have done.         And all the while, they could have

     8   addressed this a long time ago instead of waiting until

     9   Hytera's sales starting going up and up and up and up and up

   10    and then sue ten years later.

   11               Let's go back where I started and just quickly recap

   12    the cornerstones, back to Hytera and its radio development.

   13    The evidence will show that Hytera had a team of highly

   14    qualified technical engineers working very hard to develop

   15    this DMR radio.      And they got a prototype working, and they

   16    were 75 percent of the way there, and they were convinced,

   17    they'll come and tell you they would have gotten all the way

   18    there.    They didn't need any help from Motorola.

   19               These folks from Motorola's bad apples, they came in.

   20    They had taken information with them, and they cut a corner

   21    here and there and they hid their tracks at Hytera.               No one at

   22    Hytera was the wiser.

   23               The trade secret and copyright claims:            Overreach.

   24    You'll see.     The evidence is going to show there's a trade

   25    secret piece and a trade secret piece and a trade secret piece
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 99 of 217 PageID #:51991
                                 Opening statement - defendants
                                                                                    113

     1   that's in a bigger trade secret piece that's in a module

     2   that's also in a module.         It's all wrapped in a copyright.

     3   You'll see that Motorola is overreaching on its claims.

     4               And then the delay that we've talked about, again,

     5   the evidence is going to show that Motorola knew.               They had

     6   these suspicions back in 2008, 2009, 2010 that they could have

     7   and should have addressed this much earlier, but they needed

     8   Hytera's help.      That's what the evidence will show.           And the

     9   evidence will show that had they done something when they

   10    should have, there's no payday.          That's the reason for the

   11    delay.

   12                And finally, the damages overreach.

   13                In sum, I'd like to thank you very much for your

   14    patience in listening to our opening presentation.               I'd again

   15    like to thank you for carefully paying attention through the

   16    trial, keeping an open mind as you hear Motorola's evidence,

   17    Motorola's documents, Motorola's witnesses, and wait until

   18    Hytera gets to present to you its case, its documents, its

   19    evidence.

   20                And I thank you for -- we all thank you for your

   21    service.     We thank you for keeping an open mind.            And we thank

   22    you for looking at all the evidence.            We appreciate it.

   23                THE COURT:    Members of the jury, please step out for

   24    a few minutes, and counsel remain.

   25          (Proceedings heard in open court.           Jury out.)
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 100 of 217 PageID #:51992

                                                                                     114

     1                THE COURT:    Please be seated.

     2                Counsel, you have had an opportunity to go over these

     3    communications from the jurors.          Have you reached any

     4    agreement?

     5                MR. DeVRIES:    Good afternoon, your Honor.          Mike

     6    DeVries.    We have not reached an agreement, although I

     7    don't -- I'm not certain that there is disagreement here

     8    either.    So if it would be helpful to your Honor, we can

     9    sum --

    10                THE COURT:    Well, it won't be helpful if you put it

    11    that way.    So let's look at the letter of Julia Mironiuk.                She

    12    has a vacation planned essentially for January 4th to the

    13    11th.    We would expect the trial would be over by then, would

    14    we not?

    15                MR. DeVRIES:    Yes, your Honor.

    16                THE COURT:    All right.     So she will stay on the jury.

    17                MR. CLOERN:    Yes, your Honor.       Yes, we agree.

    18                THE COURT:    And as to Ms. Cotter, she is talking

    19    about going to Texas on the Wednesday before Thanksgiving.

    20    Certainly, Thanksgiving is a holiday.           And the Friday after

    21    Thanksgiving here in the Dirksen building is treated as a

    22    holiday.    So for us to end a little early on Wednesday, I

    23    think would deal with the issue.          Now, if there's a timing

    24    aspect of her flight, we'll have to look into that.               And

    25    perhaps we could have her come in just to resolve the Cotter
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 101 of 217 PageID #:51993

                                                                                     115

     1    plan.

     2               And then there is Julie Fox who speaks of

     3    difficulties in getting to and from public transportation.

     4    What is Motorola's position regarding the Fox letter?

     5               MR. DeVRIES:     You know, your Honor, we are

     6    sympathetic to Ms. Fox.        I'm not sure if there's some way that

     7    we could talk with her to make the arrangements easier

     8    somehow, although in honesty, I can't think of one.               She's

     9    saying it's quite difficult to walk that -- what she needs to

    10    walk to get to the court.

    11               And so we are sympathetic to the concerns she has.

    12    And our only question is whether there's any use to talk with

    13    her to see if there's a way that we can make things easier.

    14               THE COURT:     What is your response, counsel?

    15               MR. CLOERN:     Your Honor, I think her ability to walk

    16    to the court is probably not the biggest issue.              Reading on in

    17    the letter, she says that her condition requires therapy three

    18    times a week and some sort of hot water and not getting that,

    19    she will revert and get worse.

    20               THE COURT:     Do you remember that she told counsel

    21    anything about that or the Court about that?

    22               MR. CLOERN:     She didn't, your Honor.        I know.     But I

    23    think Mr. DeVries' suggestion is a good one, if we just find

    24    out how big of a problem is this.

    25               THE COURT:     Well, it speaks for itself.         I don't
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 102 of 217 PageID #:51994

                                                                                     116

     1    think we need to inquire further.          So let's pin it down.

     2               Is Motorola taking the position that she should

     3    remain on the jury?

     4               MR. DeVRIES:     No, your Honor.

     5               THE COURT:     Are you saying that she remain on the

     6    jury?

     7               MR. CLOERN:     No, your Honor.

     8               THE COURT:     Okay.    Then she will be excused.

     9               THE CLERK:     Which one is that?

    10               THE COURT:     That is Fox.     And we will have to ask

    11    Cotter in terms of her flight.

    12               Now, getting on to Rossi, what is Motorola's position

    13    regarding Rossi's submission?

    14               MR. DeVRIES:     Given the number of issues that

    15    Ms. Rossi raises in the submission, we have no objection to

    16    her being removed from the jury.

    17               THE COURT:     Counsel?

    18               MR. CLOERN:     Same, your Honor.

    19               THE COURT:     The Court agrees.       She, too, will be

    20    excused.

    21               Mr. Fulbright, please ask Juror Cotter to step in

    22    just for a moment or two.

    23               MR. DeVRIES:     Your Honor, there was one more, and you

    24    may have been planning to get to that.

    25               THE COURT:     Which one is that?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 103 of 217 PageID #:51995

                                                                                     117

     1               MR. DeVRIES:     Ms. Friske.      I believe that what she

     2    essentially says is that she has a vacation planned --

     3               THE COURT:     I don't think I have a Briske.

     4               THE CLERK:     Friske.

     5               MR. DeVRIES:     I could pass it up if that would be

     6    helpful.

     7               THE CLERK:     It's handwritten.

     8               THE COURT:     Let me see that.      We'll have to get her a

     9    new pen.

    10               What do you claim it says?

    11               MR. DeVRIES:     What I understand, your Honor, is that

    12    Ms. Friske is saying that she has a vacation that begins over

    13    the Thanksgiving holiday and extends into the next week, I

    14    think through the Friday, December the 6th.             It is not

    15    something I recall coming up yesterday.            And, you know, that's

    16    something where missing an entire week of the trial at that

    17    time, I think, would delay things quite a bit.

    18               So I don't know if there's a way for -- it sounds

    19    like Ms. Friske could attend part of that vacation over the

    20    Thanksgiving week and then perhaps come back early.

    21               THE COURT:     Well, we don't want to lead the lives for

    22    these people.     So you are, as I understand it then, taking the

    23    position that she should remain on the jury?

    24               MR. DeVRIES:     Yes, your Honor.

    25               THE COURT:     And what is the position of Hytera?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 104 of 217 PageID #:51996

                                                                                     118

     1               MR. CLOERN:     The same, your Honor.

     2               THE COURT:     I agree.    And so these are problems that

     3    the prospective -- that the jurors must deal with.               So much

     4    the better if they had advised the Court and counsel.               I

     5    recall specifically saying, "Is there any reason that you know

     6    of why you should not participate as a juror in this case?"

     7    The jurors had their opportunities.           Counsel inquired, left

     8    many openings, and they chose not to raise the details they

     9    have raised here.

    10               And so we do need Cotter to come in.           So please ask

    11    Cotter to come in.

    12               Before Cotter comes in, so Julie Mironiuk is on.

    13    Julie Fox is on.      Rossi is off.      And Friske is on.

    14          (Juror Cotter enters open court.)

    15               THE COURT:     Okay.    You can stop right there.        What is

    16    your name, please?

    17               JUROR COTTER:      Wendi Cotter.

    18               THE COURT:     You have travel plans for the Wednesday

    19    before Thanksgiving.       What time is your flight?

    20               JUROR COTTER:      Boy, I don't know.       It's probably in

    21    the morning.

    22               THE COURT:     Did you tell the Court about this

    23    earlier?

    24               JUROR COTTER:      I didn't know that it was going to be

    25    weeks on end either.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 105 of 217 PageID #:51997

                                                                                     119

     1                THE COURT:    Well, you're talking about Thanksgiving,

     2    right?

     3                JUROR COTTER:     Right.

     4                THE COURT:    The Wednesday before Thanksgiving?

     5                JUROR COTTER:     Right.

     6                THE COURT:    Okay.     Is this something you can change?

     7                JUROR COTTER:     Well, I don't know.       But I was going

     8    to -- I didn't know what was happening here so...

     9                THE COURT:    You didn't know what was happening here?

    10                JUROR COTTER:     I mean, I knew what was happening.           I

    11    didn't know it was going to go this long perhaps.

    12                THE COURT:    You thought it would be over by

    13    Thanksgiving?

    14                JUROR COTTER:     I did not know.      I mean, a lot of

    15    people thought it was going to be one or two days, so I had no

    16    idea, truthfully.

    17                THE COURT:    You thought it would be over in one or

    18    two days?

    19                JUROR COTTER:     No.   Other people said that they

    20    thought it would be over in one or two days.             I had no idea --

    21                THE COURT:    Who told you that?

    22                JUROR COTTER:     Other people.

    23                THE COURT:    Who?

    24                JUROR COTTER:     Other jurors.

    25                THE COURT:    They told you it would be over in one or
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 106 of 217 PageID #:51998

                                                                                     120

     1    two days?

     2                JUROR COTTER:     No, they thought it would be over in

     3    one or two --

     4                THE COURT:    You discussed the case with them?

     5                JUROR COTTER:     No.

     6                THE COURT:    Are you saying you can make change,

     7    change this, or not?

     8                JUROR COTTER:     I'm hoping so, yeah.

     9                THE COURT:    Could you book your flight later in the

    10    day on Wednesday?

    11                JUROR COTTER:     I'm hoping so, yeah.

    12                THE COURT:    All right.     Well --

    13                JUROR COTTE:    I don't know.      I don't really know how

    14    to do that, but I'm sure I probably can.

    15                THE COURT:    All right.     We're saying that we would

    16    like to work at least the morning of the Wednesday before

    17    Thanksgiving, and then you won't have to come in on

    18    Thanksgiving or Friday --

    19                JUROR COTTER:     Okay.

    20                THE COURT:    -- and you would return on Sunday.

    21                JUROR COTTER:     Correct.

    22                THE COURT:    So you make the plans to change your

    23    flight time to the afternoon on Wednesday or the evening, and

    24    all will be well.

    25                JUROR COTTER:     Okay.   And are you saying you'll be
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 107 of 217 PageID #:51999

                                                                                     121

     1    here until 5:00 the Wednesday before or until a certain time?

     2               THE COURT:     You make the plans --

     3               JUROR COTTER:      Okay.

     4               THE COURT:     -- to change so that you're going to be

     5    in the courtroom on the morning of the Wednesday before

     6    Thanksgiving.

     7               JUROR COTTER:      Okay.

     8               THE COURT:     From that point on, you would then return

     9    the following Monday.

    10               JUROR COTTER:      Correct.

    11               THE COURT:     All right.     It's up to you then.       Thank

    12    you.

    13               JUROR COTTER:      Okay.   I mean, I'll try to change

    14    it --

    15               THE COURT:     Well, you will not only try to, you must

    16    do this.

    17               JUROR COTTER:      Well, if I can't do it, then I won't

    18    be able to go.

    19               THE COURT:     Then I might impose a sanction.

    20               JUROR COTTER:      I just won't go.

    21               THE COURT:     Like the sanction could be the payment of

    22    a fine or being held in contempt of court or something even

    23    greater.

    24               JUROR COTTER:      No, I would just stay -- come to the

    25    court.    I would not not go to court.         I am wondering when we
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 108 of 217 PageID #:52000

                                                                                     122

     1    were going to get -- if we were going to get out for the

     2    holidays at all so I could try to rearrange my travel.

     3               THE COURT:     Have I cleared that up?

     4               JUROR COTTER:      I think so, except I'm not sure

     5    exactly when on that day before Thanksgiving that you --

     6               THE COURT:     You must be in this courtroom on the

     7    Wednesday morning before Thanksgiving.

     8               JUROR COTTER:      Okay.   I understand that.

     9               THE COURT:     You are ordered to be here.

    10               JUROR COTTER:      I understand that.

    11               THE COURT:     Thank you.

    12          (Juror Cotter exits open court.)

    13               THE COURT:     And so when Mr. Fulbright returns, I'll

    14    tell him to have the others come in so they can be informed.

    15               MR. DeVRIES:     Your Honor, if I may inquire, I believe

    16    you said that Ms. Fox was off.          Did I get that right, your

    17    Honor?

    18               THE COURT:     Let me look again here.        Do you have a

    19    copy of her letter?

    20               MR. DeVRIES:     Yes, your Honor.

    21               THE COURT:     Julia Fox is on.      She is the one who

    22    wrote considering the issues from the Union Station.

    23               MR. DeVRIES:     Yes, your Honor.

    24               THE COURT:     Okay.    So Mr. Fulbright, ask Julie

    25    Mironiuk to come in.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 109 of 217 PageID #:52001

                                                                                     123

     1               MR. CLOERN:     I'm sorry, your Honor.        I thought Julia

     2    Fox, she's the woman that had the knee problems.              And we

     3    agreed, I think everyone agreed she would be --

     4               THE CLERK:     Fox.

     5               MR. CLOERN:     Fox and Rossi are off.

     6               THE COURT:     Friske is on.      Fox is off.     Julia is the

     7    person with the planned vacation in January.             That is not an

     8    issue, so she will be on.

     9               MR. CLOERN:     Correct.

    10               THE COURT:     And as to Julia Fox, difficulties getting

    11    to and from public transportation for the various reasons that

    12    she has indicated.       She will be on.      And we have just dealt

    13    with Cotter.

    14               MR. CLOERN:     Your Honor, I'm sorry.        I apologize.

    15    I'm -- earlier, I think we all agreed, and we may have been

    16    mistaken, that Julia Fox due to medical --

    17               THE CLERK:     Jill.    Jill Fox.

    18               MR. CLOERN:     Jill Fox, due to medical conditions with

    19    her knees and her ability to sit in the courtroom, would be

    20    excused.

    21               THE COURT:     Is that your agreement?

    22               MR. DeVRIES:     We did not object.       Your Honor asked if

    23    we objected to that, and we said no, we do not object to her

    24    being excused.

    25               THE COURT:     All right.     So Julie Fox then would be
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 110 of 217 PageID #:52002

                                                                                     124

     1    off.

     2               MR. CLOERN:     Thank you, your Honor.

     3               THE COURT:     That's your agreement?

     4               MR. DeVRIES:     Yes.

     5               THE COURT:     You don't oppose it.       And that's your --

     6               MR. CLOERN:     Yes.

     7               THE COURT:     -- motion.

     8               MR. DeVRIES:     Yes, your Honor.

     9               THE COURT:     So Fox is off.      Julia Mironiuk is on.

    10    Rossi is off.     And Friske is on.       And as I say, we have dealt

    11    with Cotter.

    12               MR. CLOERN:     Yes, your Honor.

    13               MR. DeVRIES:     Yes, your Honor.

    14               THE COURT:     So Mr. Fulbright, please ask Fox to come

    15    in so that she may be excused, and ask Rossi to come in so

    16    that she may be excused.

    17           (Pause.)

    18           (Jurors Fox and Rossi enter open court.)

    19               THE COURT:     Are you Julie Fox?

    20               JUROR FOX:     Jill Fox.

    21               THE COURT:     Is that Jill?

    22               JUROR FOX:     Uh-huh.

    23               THE COURT:     Okay.    Ms. Fox.    You are excused.

    24               And your name is?

    25               JUROR ROSSI:     Jennifer Rossi.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 111 of 217 PageID #:52003

                                                                                     125

     1               THE COURT:     Ms. Rossi, you are excused.         Thank you.

     2               JUROR ROSSI:     Thank you so much.

     3          (Jurors Fox and Rossi exit open court.)

     4               THE COURT:     Counsel, you probably need about a

     5    ten-minute break, right?

     6               MR. DeVRIES:     Yes, please, your Honor.

     7               MR. CLOERN:     Yes, your Honor.

     8               THE COURT:     Who is your next witness?

     9               MR. DeVRIES:     We will be calling Mr. Russ Lund.

    10               THE COURT:     Indeed, you may call him.         I have a few

    11    things to deal with regarding tomorrow's call, but they are

    12    essentially dealt with.        And so in ten minutes, you may call

    13    the witness.

    14               MR. DeVRIES:     Yes, your Honor.

    15               MR. CLOERN:     Your Honor, may we address one very

    16    quick issue about the transcript from yesterday?              I just think

    17    one thing got left off.

    18               THE COURT:     I have nothing to do with transcripts.

    19    You've got to talk to the court reporter about transcripts.

    20               MR. CLOERN:     Yes, your Honor.

    21               THE COURT:     Thank you.

    22          (Recess from 2:03 p.m. to 2:15 p.m.)

    23          (A change of court reporters was had.)

    24

    25
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 112 of 217 PageID #:52004

                                                                                     126

     1               THE COURT:     Mr. Fulbright, be sure that you talk to

     2    the jury director and the Clerk to make sure that the juror,

     3    Ms. Cotter, receives a copy of the standard letter that is

     4    issued to jurors to let employers and other individuals become

     5    aware that they are serving as jurors here in the federal

     6    court, which she can use for multiple purposes.

     7               Will you do that, Mr. Fulbright?

     8               THE CLERK:     Yes.

     9               THE COURT:     Thank you.

    10               Please ask the jury to come in.

    11               And the witness may take the stand.

    12           (Jury in at 2:15 p.m.)

    13               THE COURT:     And then there were eight.

    14               Members of the jury, let me perhaps brighten your day

    15    to say that you are not required to be here tomorrow.               Take

    16    Monday off as well.       But you are to return Tuesday morning at

    17    10 a.m.

    18               You may inquire of the witness.

    19               Swear the witness.

    20               THE CLERK:     Please raise your hand.

    21          (Witness sworn.)

    22               MR. De VRIES:      Your Honor, may I pass up some exhibit

    23    binders to the witness?

    24               THE COURT:     Yes.

    25           (Documents tendered.)
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 113 of 217 PageID #:52005
                                    Lund - direct by De Vries
                                                                                     127

     1                THE COURT:    Please proceed.

     2                MR. De VRIES:     Thank you, your Honor.

     3                  RUSSELL LUND, PLAINTIFFS' WITNESS, SWORN

     4                               DIRECT EXAMINATION

     5    BY MR. De VRIES:

     6    Q.   Good afternoon.

     7    A.   Good afternoon.

     8    Q.   What is your name?

     9    A.   My name is Russell Lund.

    10    Q.   Mr. Lund, where do you work?

    11    A.   I work at Motorola Solutions.

    12    Q.   And how long have you worked at Motorola Solutions,

    13    Mr. Lund?

    14    A.   I just recently celebrated my 30th anniversary.              So it's

    15    been over 30 years.

    16    Q.   And where is your office located with Motorola Solutions?

    17    A.   I work right here in the Chicagoland area in Schaumburg,

    18    Illinois.

    19    Q.   Mr. Lund, what is your current role or position at

    20    Motorola?

    21    A.   I'm the vice president of product and engineering for our

    22    professional and commercial radios.

    23    Q.   Now, I would like to ask you a little bit about your

    24    background, Mr. Lund.

    25                Did you attend school after high school?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 114 of 217 PageID #:52006
                                    Lund - direct by De Vries
                                                                                     128

     1    A.   Yes, I did.

     2    Q.   And where did you?

     3    A.   I went to Marquette University in Milwaukee, Wisconsin,

     4    just north of the border.

     5    Q.   And did you receive a degree at Marquette?

     6    A.   Yes, I did.

     7    Q.   What was your degree?

     8    A.   A computer science degree.

     9    Q.   And what year did you receive your degree in computer

    10    science from Marquette?

    11    A.   It was 1985.

    12    Q.   Mr. Lund, did you receive any additional degrees?

    13    A.   Yes, I did.

    14    Q.   And what are you referring to?

    15    A.   I went on to get my MBA.

    16    Q.   Okay.   And where did you get your MBA from?

    17    A.   Right here in Chicago at DePaul University.

    18    Q.   And what is an MBA?

    19    A.   An MBA is a master's of business administration.

    20    Q.   Now, Mr. Lund, what was your first job out of college?

    21    A.   My first job out of college -- I moved to Philadelphia,

    22    Pennsylvania, and I worked at General Instruments.               We made

    23    set-top boxes for your cable TV.          So where you received your

    24    cable into the TV, my first job was to help make those boxes

    25    for General Instruments.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 115 of 217 PageID #:52007
                                    Lund - direct by De Vries
                                                                                      129

     1    Q.   And what was your general position at General Instruments

     2    in Pennsylvania?

     3    A.   I was a software engineer.

     4    Q.   Now, Mr. Lund, when did you first start working for

     5    Motorola?

     6    A.   So after Philadelphia, my wife had a great job offer to go

     7    work in her family business.         And so we decided to pack up out

     8    of Philadelphia and move back to the Chicagoland area.                She

     9    started working in her family business, and I was fortunate

    10    enough to get a job at Motorola.

    11    Q.   And what year was that?

    12    A.   That was 1989.

    13    Q.   Mr. Lund, what was your first job when you started working

    14    for Motorola in 1989?

    15    A.   I was a senior software engineer working on a

    16    computer-aided dispatch program.          It was for the New York City

    17    Transit Authority.       At that time they had in the trains and

    18    buses two-way radios so that they could communicate back to

    19    dispatchers to give them notifications about their next routes

    20    and also if there is any emergencies.           And I worked on that

    21    computer-aided dispatch center.

    22    Q.   Mr. Lund, did you work on any other projects as a software

    23    engineer for Motorola in the 1990s?

    24    A.   Yes, I did.

    25    Q.   What are you referring to?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 116 of 217 PageID #:52008
                                    Lund - direct by De Vries
                                                                                     130

     1    A.   After that project -- I worked on that at Motorola for two

     2    years, and then I went into our public safety division and

     3    worked on two-way radio communication systems, specifically on

     4    the systems bay station side.

     5    Q.   And was there a name of the systems that you were working

     6    on at that time?

     7    A.   Yes, they are called the ASTRO systems.

     8    Q.   Now, Mr. Lund, did there come a time when you took on a

     9    management role at Motorola?

    10    A.   Yes.   Somewhere in the mid '90s I decided to leave the

    11    technical path and become a manager at Motorola.

    12    Q.   And what did you work on as a manager at that time?

    13    A.   I continued to work on the ASTRO digital programs as a

    14    manager.    I worked on the network management controllers, the

    15    call processing controllers, and continued in the Schaumburg

    16    area.

    17    Q.   Now, what did you do next in connection with your job at

    18    Motorola?

    19    A.   After that, one of the senior leaders in the company,

    20    after some growth out in the regions in Asia, one of my senior

    21    leaders had some problems out there.           And he asked if I would

    22    be willing to go out to London to work on a project over

    23    there.

    24    Q.   And what was your position in London at that time?

    25    A.   So obviously a big move for my family.            This time I had a
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 117 of 217 PageID #:52009
                                    Lund - direct by De Vries
                                                                                     131

     1    family counsel and said, you know, are we really willing to

     2    move out of the Chicagoland area and over to London?               So we

     3    took a family vote, my wife and three boys, and made the

     4    decision we were going to move over there.

     5               And in doing so, I was responsible for our TETRA

     6    project on the system side.         And TETRA was a standard in

     7    Europe and Asia for public safety.

     8    Q.   And how long did you work in that position at Motorola in

     9    the United Kingdom?

    10    A.   I stayed in that position for, roughly, two years.

    11    Q.   And what did you do next?

    12    A.   After that project, they asked me to continue on in the

    13    U.K. to work on our subscribers, our devices.             I worked first

    14    on the system side, the bay stations and that.              And then they

    15    asked me to help lead the radio division for TETRA.               And I

    16    remained another two years in London.

    17    Q.   What did you do next, Mr. Lund?

    18    A.   After that, my family and I moved back to the Chicagoland

    19    area, and I was leading our broadband engineering team back in

    20    Schaumburg again.

    21    Q.   And when was it that you moved back to Illinois in

    22    connection with your job at that time?

    23    A.   It was 2004.

    24    Q.   Now, what did you do next at Motorola, Mr. Lund?

    25    A.   I worked on the broadband for approximately three years.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 118 of 217 PageID #:52010
                                    Lund - direct by De Vries
                                                                                     132

     1    And from there, I think maybe they saw that I was willing to

     2    travel.     They had asked me to again help them out in a

     3    situation.     My leader talked to me about moving out to Asia.

     4                So in 2007, we had another family discussion, and we

     5    agreed that it would be worth going out there again.               They had

     6    a good experience on the first one.           And so I took a position

     7    in Penang, Malaysia.

     8    Q.   Mr. Lund, where is Penang, Malaysia located?

     9    A.   It's roughly 10,000 miles from here.             And it's -- Penang

    10    is an island, part of the country of Malaysia.              I explain it

    11    to people best, it's south of China and it's north of

    12    Australia, just north of the equator.           So coming from Chicago,

    13    it's definitely very hot there and humid.

    14    Q.   Was there a name of the Motorola facility in Penang that

    15    you were going to work at?

    16    A.   Yes.    It was called the Motorola Penang Design Center.

    17    Q.   And what is the Motorola Penang Design Center?

    18    A.   So we had a large site of engineers that worked in Penang,

    19    and they were responsible for working on our two-way radio

    20    communication systems.        They were groups of engineers that

    21    were hardware- and software-based.

    22    Q.   Now, when approximately did Motorola found its Penang

    23    Design Center?

    24    A.   Penang had been in existence for, roughly, 45 years ago,

    25    1974.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 119 of 217 PageID #:52011
                                    Lund - direct by De Vries
                                                                                     133

     1    Q.   And, Mr. Lund, what was your position at Motorola's Penang

     2    Design Center when you joined in 2007?

     3    A.   I was the director of engineering responsible for the

     4    whole engineering site.

     5    Q.   Now, Mr. Lund, did you prepare demonstratives to assist

     6    you in providing your testimony to the jury today?

     7    A.   Yes.   I directed the team in putting together some

     8    examples.

     9                MR. De VRIES:     Your Honor, may I have permission to

    10    publish one of Mr. Lund's demonstratives?

    11                THE COURT:    Are you doing that electronically?

    12                MR. De VRIES:     Yes, your Honor.

    13                THE COURT:    Please proceed.

    14                MR. De VRIES:     If we may please display PDX 2 and

    15    2.1, in particular, for the record.

    16    BY MR. De VRIES:

    17    Q.   Mr. Lund, can you see that on your screen?

    18    A.   Yes, I can.

    19    Q.   What are you showing on this slide?

    20    A.   If you can't tell, I'm the one in the middle.             That is my

    21    team in the Penang Design Center.          It is my direct leadership

    22    team at the time that I lived there.

    23                And as you can tell, we were required by policy to

    24    wear all the same shirts, both in engineering and in the

    25    factory.    And as you can tell, we wore those shirts every day.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 120 of 217 PageID #:52012
                                    Lund - direct by De Vries
                                                                                     134

     1    It's a little hard to see, but there is literally Motorola bat

     2    wings in those orange and green circles.              So pretty much

     3    anyone in that country knew that you worked for Motorola.

     4                MR. De VRIES:     We can take that down please,

     5    Mr. Schlaifer.

     6    BY MR. De VRIES:

     7    Q.   Now, you have a binder of exhibits.           You have two.      And I

     8    would like to ask you to please take a look first at an

     9    exhibit, PTX 2056.       And that's in your second smaller binder,

    10    Mr. Lund.

    11    A.   Yes, I see this.

    12    Q.   I have a few questions about this exhibit.

    13                First, Mr. Lund, are you familiar with PTX 2056?

    14    A.   Yes, I am.

    15    Q.   And how are you familiar with this exhibit?

    16    A.   This is my organizational chart that I put together while

    17    I was working in the Penang Design Center.

    18    Q.   And approximately when did you put together this document

    19    as part of that role?

    20    A.   In October of 2007, the year that I arrived there.

    21    Q.   And what was the purpose of putting together this

    22    document?

    23    A.   It was a standard practice at Motorola, and I'm assuming

    24    other companies.      You put together an organization chart so

    25    it's very clear who's on your team, what their roles are on
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 121 of 217 PageID #:52013
                                    Lund - direct by De Vries
                                                                                     135

     1    the team.    And you use that to communicate not only to our

     2    team but to other teams so they know who to contact within the

     3    organization.

     4    Q.   And, Mr. Lund, did you put this document together as part

     5    of Motorola's regular business practices?

     6    A.   Yes, I did.

     7    Q.   And was it your or Motorola's regular practice to put

     8    together documents like this as part of that business

     9    practice?

    10    A.   It was a regular practice of mine, and it was also part of

    11    the Motorola culture to put that together.

    12                MR. De VRIES:     Your Honor, plaintiff moves admission

    13    into evidence of PTX 2056.

    14                THE COURT:    It is received as a business record.

    15            (Said exhibit was received in evidence.)

    16                MR. De VRIES:     Your Honor, may we publish it to the

    17    jury?

    18                THE COURT:    Yes.

    19    BY MR. De VRIES:

    20    Q.   Can you see on your screen in front of you, Mr. Lund, the

    21    document PTX 2056?

    22    A.   Yes, I can.

    23    Q.   Could you please point out where you are located on this

    24    organization chart?

    25    A.   I'm at the top right there.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 122 of 217 PageID #:52014
                                    Lund - direct by De Vries
                                                                                     136

     1    Q.   And at the top it says, "Penang Design Center

     2    Organization."

     3               What does that refer to?

     4    A.   That is the engineering center in Penang that I was

     5    responsible for.

     6               MR. De VRIES:      Now, Mr. Schlaifer, we can take that

     7    down for now, please.

     8    BY MR. De VRIES:

     9    Q.   Approximately how many engineers worked for you at

    10    Motorola's Penang Design Center when you had your position of

    11    leadership there in 2007?

    12    A.   There was, roughly, 850 engineers.

    13    Q.   And, Mr. Lund, what type of work did the engineers who

    14    reported to you in the Penang Design Center do?

    15    A.   They worked on our two-way radio communication systems.

    16    There was multiple disciplines.          We had hardware engineers, we

    17    had software engineers, we had test engineers in that

    18    organization.

    19    Q.   And how, if at all, did you personally interact with the

    20    engineers at the Penang Design Center in Malaysia when you

    21    were leading that at that time?

    22    A.   Obviously there is a lot of people there.            I wasn't able

    23    to interact on a daily basis with all of them individually.

    24    But I did interact with my direct reports on a regular basis.

    25    I was also conducting regular program reviews and quality
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 123 of 217 PageID #:52015
                                    Lund - direct by De Vries
                                                                                     137

     1    reviews on a monthly basis.

     2                 So I would see not only my direct staff but also the

     3    project leaders in the organization.           And that was more from

     4    an operational perspective.

     5                 On a quarterly basis, we would have what we call town

     6    halls.    That was an opportunity for me to get together with

     7    the large departments or people from the site and really

     8    communicate with them, what's happening at the site, what's

     9    happening with the businesses, how are the projects doing?

    10    And just, you know, social events, too.            If there is something

    11    good coming up, we would make them aware of that.

    12                 So that's the chance really I had to interact with

    13    large amounts of people at that time.

    14                 THE COURT:   What languages do you speak?

    15                 THE WITNESS:   I speak English and a little bit of

    16    other languages, but just --

    17                 THE COURT:   What are the others?

    18                 THE WITNESS:   I know a little bit of Spanish, a

    19    little bit of German, and a little bit of Chinese.

    20                 THE COURT:   Please proceed.

    21    BY MR. De VRIES:

    22    Q.   Now, Mr. Lund, how long did you lead the Penang Design

    23    Center for Motorola after taking on that position in 2007?

    24    A.   I worked there for two years.

    25    Q.   Okay.    Until approximately 2009?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 124 of 217 PageID #:52016
                                    Lund - direct by De Vries
                                                                                     138

     1    A.   Until 2009.

     2    Q.   What was your next role at Motorola?

     3    A.   After my family and I returned back home, I returned again

     4    to the Chicagoland area and worked in Schaumburg.              I was

     5    responsible for our core platform development at Motorola.

     6    Having now worked on ASTRO, TETRA, public safety, and now our

     7    DMR products, I came back and I worked in a common platform

     8    role.

     9    Q.   Now, what is your role at Motorola today?            I know you gave

    10    us your position earlier, but could you tell us what your role

    11    is today?

    12    A.   Today I am responsible for our two-way radio systems for

    13    our commercial markets, specifically our MOTOTRBO product

    14    line, and I'm responsible for the engineering and product

    15    management.

    16    Q.   Are you responsible for the engineering and product

    17    management of the Motorola products that are at issue in this

    18    lawsuit?

    19    A.   Yes, I am.

    20    Q.   And when did you take on your current role?

    21    A.   This current role I started back in January of 2018.

    22    Q.   Mr. Lund, how many people approximately report to you

    23    today as part of the role you just described?

    24    A.   I have around 500 people.

    25    Q.   Okay.    I would like to ask you a little bit more about
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 125 of 217 PageID #:52017
                                     Lund - direct by De Vries
                                                                                     139

     1    your employer.

     2                  MR. De VRIES:   Your Honor, may I publish the next

     3    demonstrative slide?

     4                  THE COURT:   Yes.   Please proceed.

     5                  MR. De VRIES:   Thank you.

     6    BY MR. De VRIES:

     7    Q.    PDX 2.2 is up on the monitors.         Is that on your monitor as

     8    well, Mr. Lund?

     9    A.    Yes, it is.

    10    Q.    Okay.    I will assume that going forward unless you tell me

    11    you can't see it, please.

    12                  First, please tell the jury what Motorola Solutions

    13    is?

    14    A.    Motorola Solutions works on two-way radio communication

    15    solutions.      I often try and explain it to friends and family

    16    when they ask me what I do.         I always use an example of, you

    17    know, God forbid you are ever in an emergency situation, but

    18    the first thing most people do is call 911.

    19                  Motorola Solutions today is responsible for those

    20    first calls.      So your first call into the 911 center, we work

    21    on the software solutions that enable that quick transaction

    22    so that we can quickly then dispatch somebody to the scene to

    23    the incident.

    24                  So it starts with 911.     We then have -- we are

    25    responsible for the dispatch solutions and computer-aided
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 126 of 217 PageID #:52018
                                    Lund - direct by De Vries
                                                                                     140

     1    dispatch solutions.

     2                And then we communicate those messages over the

     3    airwaves to our remote first responders.              So whether it be a

     4    fireman, a policeman, or even an ambulance, they carry our

     5    two-way radios.      So they are the first ones on the scene to

     6    help you in that emergency situation, and they stay with you

     7    throughout that whole cycle.

     8                So it's not just the radios anymore.           We continue to

     9    work on solutions that provide end to end to help people out

    10    in moments that matter.

    11                I would also like to note -- and I know I get this

    12    all the time.     Many people still think that we do the cell

    13    phones.     So when you hear Motorola, you think of the Motorola

    14    cell phones.

    15                Today we are just responsible, Motorola Solutions,

    16    for the two-way radio communication systems.             There is --

    17    Motorola Mobility is responsible for the cell phones.

    18                MR. De VRIES:     Mr. Schlaifer, please display PDX 2.3.

    19    BY MR. De VRIES:

    20    Q.   Mr. Lund, would you please explain where Motorola is

    21    located.

    22    A.   Motorola is headquartered right here in Chicago, Illinois.

    23    Q.   Does Motorola have any other locations?

    24    A.   Yes.    We have multiple locations in the U.S., and we also

    25    have locations throughout the world.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 127 of 217 PageID #:52019
                                    Lund - direct by De Vries
                                                                                     141

     1    Q.   And how many employees does Motorola currently have?

     2    A.   We have, roughly, 17,000 employees today.

     3                MR. De VRIES:     Mr. Schlaifer if you could please

     4    display PDX 2.4.

     5    BY MR. De VRIES:

     6    Q.   Mr. Lund, what are you showing here?

     7    A.   These are two pictures of our locations here in Illinois.

     8    The one I work in is on the left.          That's in Schaumburg,

     9    Illinois.    That's where a lot of the engineers are residing.

    10    We do have engineers to the right in Chicago.             That's our new

    11    corporate headquarters located right over on 500 Monroe

    12    Street.

    13                MR. De VRIES:     We can please take that down,

    14    Mr. Schlaifer.

    15    BY MR. De VRIES:

    16    Q.   I would like to ask you a little bit about the history of

    17    Motorola.

    18                When and where was Motorola founded, Mr. Lund?

    19    A.   Motorola was founded right here in the Chicagoland area

    20    back in 1928.

    21                MR. De VRIES:     Mr. Schlaifer, please display PDX 2.5.

    22    BY MR. De VRIES:

    23    Q.   Is this a timeline that you had prepared, Mr. Lund?

    24    A.   Yes, it is.

    25    Q.   And could you, with reference to this timeline, please
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 128 of 217 PageID #:52020
                                    Lund - direct by De Vries
                                                                                     142

     1    explain what some of the first products that Motorola sold

     2    were?

     3    A.   So the founders of our company are the Galvin brothers.

     4    They started in 1928 in Franklin Park.            And their first

     5    project that they worked on was called a battery eliminator.

     6    So for your radios back in the day in the home, they started

     7    that.

     8               Due to the recession, they didn't fair too well.                So

     9    they quickly came up with their next invention, which was the

    10    automobile radio.      So as simple as it sounds today, back then

    11    it was the ability -- as cars were really starting to grow at

    12    that time, it was the first ability to take the radio that was

    13    in the home and put it into the automobile.             So that was the

    14    first invention they came up.         And as you can imagine, the

    15    rest is history.      And they have done quite well on that since

    16    then.

    17    Q.   Next on your timeline it says 1940.           What are you

    18    displaying there?

    19    A.   So again, necessity is the mother of invention.

    20               In the '40s, as you recall, we went to war in World

    21    War II.    At the time there was no means of communication on

    22    the frontline.      As odd as that seems today, that was quite a

    23    disadvantage if you were on the front lines.             Communication

    24    was done with carrier pigeons and literally people trying to

    25    run out to get information.         And you can imagine what a
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 129 of 217 PageID #:52021
                                    Lund - direct by De Vries
                                                                                     143

     1    difference it would make to have communications out there.

     2               Motorola was asked to put together a solution for

     3    that.   And we invented the two-way handy talky, or the

     4    walkie-talkie as you know today, to get the frontline troops

     5    instant communication so that they can report back on what's

     6    happening on the frontline and make decisions and also for the

     7    command to give orders out to the frontline without any delay.

     8    Q.   Was that technology important to the war effort?

     9    A.   Absolutely.     If you have read any of the quotes, it was a

    10    game changer for the people on the frontline.

    11    Q.   Now, next you display 1969.

    12               What involvement, if any, did Motorola have in the

    13    United States space program?

    14    A.   So at the time, in the '60s, everyone is very aware of the

    15    race to be the first on the moon.          And it's still unimaginable

    16    how many inventions and how much risk was taken by people all

    17    the way around to get people up onto the moon and have Neil

    18    Armstrong walk.

    19               We were fortunate, the Galvins were the inventors of

    20    the communication systems to the moon.            So all the information

    21    you saw, the data going back to NASA so that they can make

    22    decisions, the videos, the audio that you saw and heard, that

    23    was invented by Motorola.        I mean, I can't imagine what it

    24    would be like to just basically blasting off and then waiting

    25    until the very end to see if they returned.             They were able to
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 130 of 217 PageID #:52022
                                    Lund - direct by De Vries
                                                                                     144

     1    have instant communication all the way through that journey.

     2    It's just amazing, not only that invention but all those

     3    inventions.

     4    Q.   The next item on your timeline says 1983 cell phone.

     5    Could you please explain what that refers to?

     6    A.   I'm sure everyone today knows what a cell phone is, but

     7    back in the '70s there were no cell phones.             So Motorola had

     8    worked with the FCC and the government agencies to put a

     9    proposal together to create the ability to not only talk while

    10    you were walking but talk while you were mobile in many

    11    different locations.

    12               If you recall back at that time, you used to have to

    13    have a dime to put it in a pay phone and be able to

    14    communicate back.

    15               It took us ten years.        We started working on it in

    16    1973.   And the first cell phone, which was the invention of

    17    Motorola, came out in 1983, ten years later.             And the first

    18    cell phone was made at that point.           And as I said, the rest is

    19    history from there.

    20    Q.   The next item on your timeline says 1991, the first ASTRO

    21    digital radio.      What are you referring to there, Mr. Lund?

    22    A.   So ASTRO was our public safety communication system -- so

    23    police, fire, military.        This was the first digital radio that

    24    was used in the industry, and that allowed us to have enhanced

    25    security features for our police forces, our military teams,
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 131 of 217 PageID #:52023
                                    Lund - direct by De Vries
                                                                                     145

     1    to have communications back and forth to command centers.                  So

     2    this was the first time following our course that we released

     3    products into the ASTRO digital market.

     4    Q.   And then at the end of your timeline it says 2007,

     5    MOTOTRBO.    What does that refer to?

     6    A.   The other major business we have at Motorola is our

     7    commercial.     So our first -- our number one business is our

     8    public safety.      And they received a lot of good benefits by

     9    moving to digital.

    10                In the 2007 time frame, we released the first digital

    11    radio in DMR in 2007.       And again, we wanted to have our

    12    customers to have a lot of the same benefits that our public

    13    safety customers were using in the commercial markets.

    14    Q.   Mr. Lund, is innovation important to Motorola?

    15    A.   Absolutely.     As you can see, innovation has been the

    16    lifeline of Motorola.

    17                MR. De VRIES:     Mr. Schlaifer, we can take that down,

    18    please.

    19    BY MR. De VRIES:

    20    Q.   Mr. Lund, does Motorola invest in researching and

    21    developing new technologies?

    22    A.   Yes, we do.

    23    Q.   And how much money approximately does Motorola invest

    24    every year to create new technologies?

    25    A.   We roughly invest over $600 million a year on research and
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 132 of 217 PageID #:52024
                                    Lund - direct by De Vries
                                                                                      146

     1    development for new technologies and current products.

     2    Q.   Now, Mr. Lund, where does Motorola conduct research and

     3    development of the kind you just described?

     4    A.   We conduct it right here in Chicago, Illinois, other sites

     5    in the U.S., and also abroad.

     6               MR. De VRIES:      Mr. Schlaifer, please display PDX 2.6.

     7    BY MR. De VRIES:

     8    Q.   Mr. Lund, has Motorola received any awards for its

     9    innovations?

    10    A.   Yes, we have.

    11    Q.   What are you showing on this slide?

    12    A.   This is a proud moment in Motorola history where we were

    13    offered the National Medal of Technology and Innovation.                   It's

    14    bestowed by the president upon a company for recognizing their

    15    innovation over the years.

    16               I would also note we received this as a company, but

    17    the son of the founder is Bob Galvin, also personally received

    18    one from the president himself.

    19    Q.   Mr. Lund, are there any other awards that Motorola --

    20               THE COURT:     Can you identify the President on the

    21    picture.

    22               THE WITNESS:     Mr. Bush.

    23               THE COURT:     More than that.

    24               THE WITNESS:     Mr. George Bush.

    25               THE COURT:     Please proceed.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 133 of 217 PageID #:52025
                                    Lund - direct by De Vries
                                                                                     147

     1    BY MR. De VRIES:

     2    Q.    And who's with President Bush, Mr. Lund, in that picture?

     3    A.    That is our chief technology officer, Padmasree Warrior.

     4    Q.    Now, Mr. Lund, are there any other awards that Motorola

     5    received that you are particularly proud of?

     6    A.    Yes, we did have one other award.         It was the first of its

     7    kind in the late 1980s.        It was called the Malcolm Baldrige

     8    award.    That was for recognition, again, by the President for

     9    quality and process.       I am very proud of that one because we

    10    do take quality and process very seriously.

    11    Q.    And when you say "the President," who are you referring

    12    to?   The President of the United States?

    13    A.    The President of the United States.

    14    Q.    I have one more question about Motorola that relates to

    15    something that you talked about earlier.

    16                Was there a corporate split that took place at

    17    Motorola in 2011?

    18    A.    Yes, there was.

    19    Q.    And could you please explain?

    20    A.    I explained it a little bit earlier.            Sometimes people

    21    still think of us as the cell phone maker.             All that time

    22    along we used to be one company called Motorola.              At that time

    23    frame we split.      Our division split apart.         The cell phones,

    24    which you are still familiar with, they became Motorola

    25    Mobility.    We retained the name Motorola, and they did, too.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 134 of 217 PageID #:52026
                                    Lund - direct by De Vries
                                                                                      148

     1    And then we split into our two-way radio communications.                   And

     2    it's called Motorola Solutions.

     3    Q.   Now, I would like to shift gears and ask you a little more

     4    about the Motorola products that are at issue in this case.

     5                 Let me start by making sure.       Do you have a radio in

     6    front of you that's parked PDX 12?

     7    A.   Yes, I do.

     8    Q.   Okay.    Let me ask you, Mr. Lund, what is a two-way radio?

     9    A.   So a two-way radio -- it would be best to start off with

    10    the "two-way" portion.

    11                 So earlier I gave you an example of a one-way radio.

    12    So a one-way radio was our example of the radio in the car.                  I

    13    think all of us have them today.          You have AM and FM.       That's

    14    an example of one way.        There is a broadcasting station that

    15    broadcasts out to a receiver, which is in your car and your

    16    home.   That's a one-way radio.

    17                 A two-way radio is this radio where you can now talk

    18    back.   So I receive information over the airwaves, and then I

    19    can also respond.      So that's an example of a two-way radio in

    20    its simplest form.

    21                 MR. De VRIES:    Mr. Schlaifer, please display PDX 2.7.

    22    BY MR. De VRIES:

    23    Q.   Mr. Lund, with reference to your slide here, would you

    24    please explain whether there are different types of two-way

    25    radios and at a high level how those interact with one
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 135 of 217 PageID #:52027
                                    Lund - direct by De Vries
                                                                                     149

     1    another.

     2    A.   So you can see from your picture on the far left and far

     3    right an example of what we call a portable radio, which is

     4    what I'm also holding up here, too.           That's a portable radio.

     5               We also make mobile radios.         So the one in the middle

     6    in the representation of the ambulance is an example of a

     7    mobile.    And that's installed in the dash mounts of the car or

     8    fire truck or a police car.

     9               And then at the very top you will see an example of

    10    the repeater.     It's oftentimes hard to explain those, but I'm

    11    sure you have seen around your neighborhoods or on the

    12    highways large cell towers.         Those cell towers are used to

    13    repeat the information out to the radios that are out in the

    14    field.

    15               The basic form of communication is myself and this

    16    radio, portable radio, talking to that radio.             And that's done

    17    without the aid of any cell towers.           This antenna communicates

    18    directly to that antenna.        And that's what we called our basic

    19    direct mode operation.

    20               And based on the power of these radios -- and as you

    21    know, in your car if you start to go out of range, you start

    22    to hear static on your station.          It's the same thing on that's

    23    radios.    At some point -- if he walked out miles away, at some

    24    point he won't be able to hear me anymore.

    25               So how we solve that problem is we then insert a
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 136 of 217 PageID #:52028
                                    Lund - direct by De Vries
                                                                                     150

     1    repeater in the middle of that.          And what that does is it

     2    allows me to talk to the repeater, which then can talk to the

     3    second radio over there.        And that gives you much greater

     4    distance in range.       So it's not just radio to radio.          We use

     5    that to allow you to have broader and broader geographic

     6    areas.    Similar to your cell phones, you know when you are

     7    handing over from a cell tower to another, you may hear a

     8    little crackle, or at least you did in the old days.               It's the

     9    same type of concept.

    10               So you have the ability to talk one to one with each

    11    other -- and maybe that's done in a building where you don't

    12    have good reception -- or you can talk over large geographical

    13    areas.

    14    Q.   Now, Mr. Lund, are Motorola's two-way radios simple

    15    devices?

    16    A.   No, they are not.

    17    Q.   And why do you say that?

    18    A.   As I explained in that information to you, there is a lot

    19    that goes into these radios, the communication portion of

    20    being able to talk to the radio itself through many different

    21    circumstances and geographical areas.           They are also very

    22    rugged phones.      Unlike your cell phone, you may have had

    23    examples where you drop and it breaks.            We can drop these,

    24    throw them against the wall, they don't break.              And that's,

    25    again, because of the types of users we make these radios for.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 137 of 217 PageID #:52029
                                    Lund - direct by De Vries
                                                                                      151

     1               So there is a lot that goes into these radios to

     2    insure high quality, guaranteed service over and over again.

     3    Q.   You mentioned types of users.

     4               What types of users does Motorola make these kinds of

     5    radios for?

     6    A.   So there is basically two users at the very top.              One is

     7    the is first one I explained to you was public safety.

     8    Police, fire, ambulance, military, people that are first

     9    responders in the industry, those are rugged radios that we

    10    make for those user groups.

    11               We also have the same technology, maybe not as secure

    12    of features in that, for our commercial users.              And those

    13    might be a hospitality, a hotel, a retail outfit,

    14    manufacturing, oil and mining and gas.            So those types of

    15    users use these types of rugged phones to do their daily jobs

    16    and communication within those systems.

    17    Q.   Why do people -- the people that you just described -- not

    18    just use cell phones to communicate?

    19    A.   So there is a few reasons.

    20               As I explained the most simplest one, as you may

    21    know, the direct mode communication that I spoke about.                If

    22    you have a friend that has an Apple and you have a Samsung and

    23    there is no cell service, you can't talk between each other.

    24    You need the Verizons, the AT&Ts.          Without that service, you

    25    can't talk.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 138 of 217 PageID #:52030
                                    Lund - direct by De Vries
                                                                                     152

     1               So, first of all and foremost, is these radios can

     2    talk without any type of infrastructure around them.               That's

     3    very important if you are in desperate situations, in a fire

     4    and, for whatever reason, the cell towers aren't available or

     5    whatever, those firemen can still talk in those situations.

     6               The second one is basically the reliability.             In

     7    circumstances -- if you have ever been, say, in a stadium or a

     8    large venue and you ever tried to get a text message out or a

     9    phone call out, you know that there is definitely delays going

    10    on.   There is thousands and thousands of people all trying to

    11    access that cell tower.

    12               Can you imagine if you were trying to get in with an

    13    emergency service using that same cell tower and

    14    communications, you would not have the ability to get to the

    15    situation where someone may be in trouble.

    16               So we use private systems to insure that whenever

    17    those systems are needed, they are there dedicated for our

    18    first responders.

    19               And finally, I talked a little bit about the

    20    resiliency.     As I mentioned before, if you have ever dropped a

    21    cell phone, you have had the broken glass and so forth.                These

    22    are meant to be resilient.         Our users are very rugged.         They

    23    are police.     They are fire.      They are out in the weather, the

    24    rain and so forth.       These radios are meant to last.

    25    Q.    Now, Mr. Lund, is there a certain type of two-way radio
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 139 of 217 PageID #:52031
                                    Lund - direct by De Vries
                                                                                     153

     1    that is involved in this case?

     2    A.   Yes there is.

     3    Q.   And what is it?

     4    A.   It's our DMR products, MOTOTRBO.

     5    Q.   What are DMR -- what does DMR refer to?

     6    A.   DMR is a standard digital mobile radio.

     7    Q.   First, what does "digital" mean?

     8    A.   So digital -- in the simplest sense, I can compare analog

     9    and digital.

    10               Analog -- when I spoke earlier, when you are talking

    11    into a radio or a broadcast, you can hear going over the

    12    airwaves is your actual voice.

    13               When you convert something to digital, you are

    14    literally turning it into bits and bytes, zeros and ones.                  So

    15    if you ever had a scanner or something -- you probably heard

    16    in the old days people would use scanners to listen to police

    17    officers' conversations.        They are literally listening to the

    18    analog voice going across from the bay station to the radios.

    19               Now, with digital, it's literally zeros and ones.

    20    And if you ever tried to listen to that, you would not

    21    understand it.      It's basically computer talk.         So that's the

    22    basic concept.

    23               I think another example would be the old days of

    24    records.    Record players used analog technology.            Today

    25    everything is done with CDs, right?           So it's all the same
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 140 of 217 PageID #:52032
                                    Lund - direct by De Vries
                                                                                     154

     1    thing.    It's digitized.      It's zeros and ones and bits and

     2    bytes.

     3    Q.   Now, why did Motorola develop digital two-way radio

     4    technology?

     5    A.   There was a lot of benefits to going to digital technology

     6    over analog.

     7    Q.   Could you please explain some of those benefits?

     8    A.   Some of the benefits of that are better audio quality.

     9    You can do more with the audio.          You also receive better

    10    battery life.     So your batteries will last a lot longer, or

    11    you can use smaller batteries in there.

    12               There is also enhanced security features, so you can

    13    have more enhanced security.         And then in general, there is

    14    just more features you can do in digital that you just can't

    15    do in analog mode.

    16    Q.   Now, you referred to a moment ago the DMR standard.

    17               What is the DMR standard?

    18    A.   The DMR standard was invented by the ETSI.             It's the

    19    European Telecommunications Standards Institute.              It was based

    20    out of Europe, obviously, by the Europeans.             And they were

    21    responsible for developing a worldwide standard for commercial

    22    digital radio communications.

    23    Q.   Just in general, at a high level, what is a standard?

    24    A.   So standards are put in place usually to help the end

    25    customers -- whether it's police or commercial users -- to
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 141 of 217 PageID #:52033
                                    Lund - direct by De Vries
                                                                                      155

     1    give them a very simple, cost-effective, and interoperable --

     2    and what I mean by "interoperable" is the ability for other

     3    radio manufacturers to work together in their environment.

     4                I will use an example again.        You may be on Verizon

     5    or AT&T, but you know that your Apple radio, your Apple cell

     6    phone or your Samsung cell phone can all talk to each other.

     7    That's because of a standard called LTE for cellular

     8    communications.      If it wasn't for that standard, you would

     9    have to have dedicated systems for your Apple phones or for

    10    your Samsung phones.

    11                And what this does is allow you to have a fair

    12    practice and have a common standard so that manufacturers can

    13    develop to that standard and have basic communications.                So

    14    it's really defining, what are the basic communications to

    15    allow those radios to talk together?

    16                It doesn't mean, though, that you can't invent new

    17    features.    If you guys see the advertising for Apple and

    18    Samsung, they are all trying to outdo the other with special

    19    features.    But the base common denominator is they can

    20    interoperate with each other.

    21    Q.   And going back again to Motorola's DMR radios, what is the

    22    name of those radios?

    23    A.   MOTOTRBO.

    24    Q.   Does the DMR standard describe all the technology that's

    25    needed to build Motorola's MOTOTRBO radios?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 142 of 217 PageID #:52034
                                    Lund - direct by De Vries
                                                                                     156

     1                MR. ALLAN:    Objection, your Honor.        Leading.

     2                THE COURT:    Overruled.     You may answer.

     3    BY THE WITNESS:

     4    A.   No, it does not.

     5    BY MR. De VRIES:

     6    Q.   Why do you say that?

     7    A.   Similar to that other example, the standard defines the

     8    basic talk and listen and other features so that you can have

     9    multiple manufacturers in one system similar to the cell

    10    phones.

    11                So it defines the basic talk and listen so you can do

    12    messaging, but it doesn't tell you you have to develop all the

    13    unique features.      Again, similar to Apple and Samsung is being

    14    able to put your own value into a product.

    15    Q.   Now let me ask you about the development of Motorola's

    16    MOTOTRBO products.

    17                Are you familiar with that development process?

    18    A.   Yes, I am.

    19    Q.   How, if at all, were you personally involved in developing

    20    Motorola's MOTOTRBO products?

    21    A.   I led the engineering teams that were in Penang, Malaysia

    22    at the time.

    23    Q.   And were the engineering teams that you led in Penang,

    24    Malaysia at that time working on development of the MOTOTRBO

    25    products?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 143 of 217 PageID #:52035
                                    Lund - direct by De Vries
                                                                                     157

     1    A.   Yes, they were.

     2    Q.   When did Motorola begin developing its MOTOTRBO products?

     3    A.   We first began in the 2003 time frame.

     4    Q.   Did the MOTOTRBO project build on any earlier Motorola

     5    technologies?

     6    A.   Yes, it did.

     7    Q.   What are you referring to?

     8    A.   So we built upon the ASTRO platform, which, as I explained

     9    to you earlier, was our public safety radios, which were

    10    released in the '90s.

    11    Q.   And when did Motorola begin developing its ASTRO radios?

    12    A.   We began development of our ASTRO roughly in the late 1988

    13    time frame.

    14    Q.   And approximately how many people at Motorola worked on

    15    developing the ASTRO radios?

    16    A.   There was hundreds of engineers responsible for that.

    17    Q.   And where were the engineers who worked on ASTRO located?

    18    A.   As I explained earlier, there is a radio portion of ASTRO,

    19    which was the actual radio.         Predominantly those engineers

    20    were located in Plantation, Florida, just close to Ft.

    21    Lauderdale, if you are familiar with the East Coast.

    22               And the other portion was the system side.             So the

    23    bay station repeaters, that engineering team was predominantly

    24    located in the Schaumburg, Illinois facility.

    25    Q.   You may have just said this.         I apologize if I missed it.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 144 of 217 PageID #:52036
                                    Lund - direct by De Vries
                                                                                     158

     1                But when were the ASTRO products released?

     2    A.   They were released in 1994.

     3    Q.   And are those ASTRO products still sold and used today?

     4    A.   Yes, they are.

     5    Q.   Now, moving back to the MOTOTRBO products, what was the

     6    first company to release a DMR product?

     7    A.   Motorola Solutions.

     8    Q.   And when did Motorola release the first DMR product?

     9    A.   In 2007.

    10    Q.   What types of customers use Motorola's MOTOTRBO products?

    11    A.   So, again, the turbo products are mostly for commercial

    12    markets.    So, again, the manufacturing, hotels, hospitality,

    13    retail, mining, oil, those types of customers.

    14                Again, very rugged customers.         They have very rugged

    15    needs in terms of doing their day-to-day jobs out in the

    16    environment.

    17    Q.   And are there particular circumstances where those

    18    customers used the MOTOTRBO products?

    19    A.   Yes.   There is an example -- I mean, you may be familiar

    20    today.    Obviously a lot going on in the public safety and

    21    concerns around schools.        A lot of our schools will use our

    22    TRBO radios.     They use them for communication sometimes just

    23    for maintenance, but security guards may carry them, even some

    24    teachers.

    25                So we have initiatives today called the Safer Schools
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 145 of 217 PageID #:52037
                                    Lund - direct by De Vries
                                                                                     159

     1    Initiative.     And we are working with all the technology at

     2    Motorola that we have with video cameras doing video

     3    surveillance at the schools, having the ability to be able to

     4    detect a situation at the school, and then give communications

     5    directly to the people carrying these -- so the people in the

     6    school that are doing security or teachers -- and give them

     7    updates immediately that maybe something is going on -- a

     8    group is gathering around a location they shouldn't be or

     9    someone came in through a video detection and said they

    10    shouldn't be in there.        It gives security and teachers the

    11    alertness to quickly respond to that situation.

    12                So those are some of the examples that, again, as you

    13    know, are key needs today.         We are trying to figure out how

    14    technology can help them do their jobs better.

    15    Q.   Mr. Lund, does MOTOTRBO have any other names inside of

    16    Motorola?

    17    A.   Yes.   For a lot of our projects we do use internal code

    18    names.    So you may hear today terms like Matrix.            And yes, it

    19    was about the movie Matrix.         So we have used Matrix before,

    20    and we have also used LTD, which is low-tier digital.

    21    Q.   Now, approximately how many engineers at Motorola worked

    22    on the MOTOTRBO product in particular?

    23    A.   There were hundreds of engineers.

    24    Q.   If Motorola had not leveraged technology that it had

    25    developed earlier, would it have taken Motorola longer to
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 146 of 217 PageID #:52038
                                    Lund - direct by De Vries
                                                                                     160

     1    develop MOTOTRBO?

     2    A.   Yes, it would.      I gave you that example for the cellular

     3    phones.    We literally started in 1973.          It took us about ten

     4    years.    Our ASTRO programs took us about eight years to

     5    develop.     We were able to develop the MOTOTRBO in about four

     6    years, and that was thanks to the leverage we were able to use

     7    from these other product lines.

     8    Q.   Mr. Lund, I am going to ask you to please take a look in

     9    your binder again.       This time it's in the second binder still.

    10    Please take a look at PTX 1311, 1311.           I think it's the first

    11    document in your binder.

    12    A.   Okay.

    13    Q.   Are you familiar with this document?

    14    A.   Yes, I am.

    15    Q.   And how are you familiar with this document, Mr. Lund?

    16    A.   It's a document that we use for our distribution channels

    17    for our digital mobile radio products.

    18    Q.   Okay.    And are you familiar with this exhibit or this

    19    document in connection with your work at Motorola?

    20    A.   Yes, I am.

    21    Q.   What is the purpose of this document?

    22    A.   So unlike our public safety where we have direct sales

    23    force working with municipalities, in our commercial business

    24    we use what are called distributors or retailers.              So we don't

    25    ultimately see our end customers.          We work through
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 147 of 217 PageID #:52039
                                      Lund - direct by De Vries
                                                                                     161

     1    distributors and retailers to sell our products.

     2                   So we use documentation like this, communications, to

     3    help educate our distributors so that then they can turn

     4    around and help sell the benefits and the products that we

     5    make.

     6    Q.     Mr. Lund, there is a date on the front page.           What date is

     7    that?

     8    A.     February 27th of 2006.

     9    Q.     Was this document created at or near the time of that date

    10    with respect to the matters that are contained in the

    11    document?

    12                   MR. ALLAN:   Objection, your Honor.      Foundation.

    13                   THE COURT:   You are laying the foundation; are you

    14    not?

    15                   MR. De VRIES:   Yes, your Honor.

    16                   THE COURT:   The objection is premature.

    17    BY THE WITNESS:

    18    A.     Can you please repeat the question.

    19    BY MR. De VRIES:

    20    Q.     Sure.

    21                   Was this document created at or near the time of the

    22    date on the cover to describe the matters that are found

    23    within the document?

    24    A.     Yes.

    25    Q.     And was this type of a document or this document in
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 148 of 217 PageID #:52040
                                    Lund - direct by De Vries
                                                                                     162

     1    particular created as part of the regular business activities

     2    of Motorola?

     3    A.    Yes, it was.

     4    Q.    And what types of business activities are you referring

     5    to?

     6    A.    The sale and distribution of our products through our end

     7    customers through our distributors and partners.

     8    Q.    Again, what is your position, if any, or role, if any,

     9    with respect to the products that are described in this

    10    presentation?

    11    A.    I was the overall leader of the Penang Design Center at

    12    that time.

    13    Q.    And what about today?

    14    A.    I am now responsible for all the product lines, all the

    15    engineering worldwide, and all the product managers worldwide

    16    today.

    17    Q.    And was this kind of document, PTX 1311, was it part of

    18    Motorola's regular practice to create documents like this?

    19    A.    Yes, it was.

    20                MR. De VRIES:     Your Honor, plaintiff moves the

    21    admission of PTX 1311.

    22                THE COURT:    It is received.      It may be published to

    23    the jury.

    24           (Said exhibit was received in evidence.)

    25                MR. De VRIES:     Thank you, your Honor.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 149 of 217 PageID #:52041
                                    Lund - direct by De Vries
                                                                                     163

     1               THE COURT:     Could we have a brief sidebar.          Counsel,

     2    please step over.

     3           (The following proceedings were had at sidebar:)

     4               THE COURT:     I just want to get some rough idea of

     5    when you are going to finish your direct.

     6               MR. De VRIES:      Definitely by the end of the day at

     7    the latest.

     8               THE COURT:     That answers my question.

     9               So you would want to do your cross the next day,

    10    right?

    11               MR. ALLAN:     Tuesday would be fine.

    12               THE COURT:     Tuesday.

    13               And you are ordering the transcripts in any event;

    14    are you not?

    15               MR. ALLAN:     Yes, your Honor.

    16               THE COURT:     That would be helpful to you --

    17               MR. ALLAN:     It would.

    18               THE COURT:     -- to have those few days to work with

    19    it.

    20               MR. ALLAN:     That wouldn't be bad.

    21               THE COURT:     All right.     So that's the way we will do

    22    it.

    23               MR. De VRIES:      Yes, your Honor.

    24               MR. ALLAN:     Thank you.

    25           (End of sidebar proceedings.)
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 150 of 217 PageID #:52042
                                    Lund - direct by De Vries
                                                                                     164

     1                 THE COURT:   Please proceed.

     2    BY MR. De VRIES:

     3    Q.   Mr. Lund, if you would, please turn to Page 66 in the

     4    exhibit marked as PTX 1311.

     5    A.   Okay.

     6    Q.   Could you please explain what's shown there?

     7    A.   These are pictures of the products that we first released

     8    in our MOTOTRBO portfolio in the 2007 time frame.              Again, an

     9    example of a portable radio, which I explained to you earlier

    10    is in the upper left corner.

    11                 We had multiple versions of those radios.           You can

    12    see on the far left a very simple one -- no display, no

    13    keypad.    That was the very simplest form of talk and listen

    14    communication.

    15                 To the right of it was a little bit higher tier

    16    radio, which offered a display and keypad so you can do

    17    messaging and other types of things.

    18                 To the far right are our mobiles.         Again, those were

    19    installed in vehicles.

    20                 And then the far left bottom corner is our repeater.

    21    As I explained to you earlier, the repeater is kind of that

    22    centralized site where you can have -- you would have a cell

    23    tower communicating out to the various radios.

    24                 And then finally in the bottom right corner we

    25    released accessories with those products.             And if you have
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 151 of 217 PageID #:52043
                                    Lund - direct by De Vries
                                                                                     165

     1    seen on TV, you often see police officers or users, they wear

     2    the radio down here on their belt, and they will have a little

     3    cable with what we call a speaker mic up to their shoulder.

     4    And it's just for ease of use.          And you may see them talk.

     5    They lean over and they will talk, or they will have a speaker

     6    and listen.

     7               So we make a range of accessories for our portables

     8    and our mobiles.

     9               MR. De VRIES:      Mr. Schlaifer, we can take that down,

    10    please.

    11    BY MR. De VRIES:

    12    Q.   Mr. Lund, are MOTOTRBO products sold today?

    13    A.   Yes, they are.

    14    Q.   Have MOTOTRBO products been successful in the market?

    15    A.   Yes, they have been very successful.

    16    Q.   And why do you say that?

    17    A.   We were the first people out or the first manufacturer out

    18    in the industry.      And we continue to invest in the portfolio

    19    of radios since 2007.       As the users' needs expand, we continue

    20    to invest in the technology to offer the best services and

    21    products to our customers.

    22    Q.   Are MOTOTRBO products important to Motorola's business

    23    today?

    24    A.   Yes, they are.

    25    Q.   And why do you say that, Mr. Lund?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 152 of 217 PageID #:52044
                                    Lund - direct by De Vries
                                                                                     166

     1    A.   Right now, behind our public safety business, this is the

     2    second largest business we have at Motorola.             It serves a very

     3    important market of our commercial users.

     4    Q.   Now, I would like to ask you just a little bit more about

     5    the development process for MOTOTRBO.

     6                 Was there a particular development process that

     7    Motorola followed in developing its MOTOTRBO products?

     8    A.   Yes, there was.

     9    Q.   And have you created a demonstrative board to assist you

    10    in explaining that to the jury?

    11    A.   Yes, I did.

    12                 MR. De VRIES:    Your Honor, may I have permission to

    13    put up that board for Mr. Lund?

    14                 THE COURT:   Proceed.

    15    BY MR. De VRIES:

    16    Q.   Mr. Lund, is that the board that you were talking about?

    17    A.   Yes, that's the demonstrative that we put together.

    18    Q.   Okay.    Could you please describe at a high level the

    19    process that you are showing here?

    20    A.   This process is typically called in our industry a

    21    waterfall process because it's sort of like a waterfall and it

    22    goes down.     I will explain it to you.

    23                 It's very similar, just to put it in terms of maybe

    24    building a -- constructing a house.           Typically you don't just

    25    start bringing in brick and mortar and electric pipes and
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 153 of 217 PageID #:52045
                                    Lund - direct by De Vries
                                                                                      167

     1    wiring.     You start with an architect and you put together a

     2    plan.

     3                So that's what this is depicting is kind of that

     4    high-level plan.      And I might add it's not a simple house.              I

     5    mean, this product line I would associate more with a large

     6    building complex.      So it is rather complex.         And you typically

     7    use a design process and more complicated types of programs.

     8    Q.   I would like to ask you a little bit more about the steps

     9    you are showing one by one.         We will summarize some for

    10    purposes of going through this quickly.

    11                But could you please describe the planning step?

    12    A.   Yes.    So the planning step is obviously the first thing

    13    you do, as I discussed, even as you are doing construction.

    14    It's where you put together a business plan.             You know there

    15    is needs out there in the market.          You work with your teams to

    16    figure out, can we have -- can we make money for this?                Is it

    17    going to satisfy our customers by the time we are finished

    18    with that?

    19                So it's the basics of putting together a business

    20    plan, understanding the research and development that's

    21    required.    Is there going to be new innovation required to

    22    make this happen?      Do we have enough engineers?          At the end of

    23    the day, will we be able to afford to do this business?                Is

    24    there enough money at the end to be made by putting this

    25    together?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 154 of 217 PageID #:52046
                                    Lund - direct by De Vries
                                                                                     168

     1                So we start out in the first phase with planning.

     2    Q.   Mr. Lund, does Motorola create confidential documents as

     3    part of this planning step?

     4    A.   Yes, we do.

     5    Q.   And why does it keep those documents confidential?

     6    A.   As I said, it has secret information there about our

     7    business plans, what markets we are going to go after, how

     8    much things are going to cost, and the basic designs of the

     9    program.

    10    Q.   Please take a look in your binder to DTX 4715.              That's in

    11    your second binder.       I think it's at the end.

    12    A.   Yes, I see that.

    13    Q.   Are you familiar with this Exhibit DTX 4715?

    14    A.   Yes, I am.

    15    Q.   And how are you familiar with this document?

    16    A.   It's a standard integration business plan that we use at

    17    Motorola.

    18    Q.   On the front it says project name:           Matrix.    Do you see

    19    that?

    20    A.   Yes, I do.

    21    Q.   What does "Matrix" refer to?

    22    A.   So the Matrix platform 1.0, as I said, was our internal

    23    name for the program for our MOTOTRBO products.

    24    Q.   And are you familiar with this document in connection with

    25    your work at Motorola?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 155 of 217 PageID #:52047
                                    Lund - direct by De Vries
                                                                                     169

     1    A.   Yes, I am.

     2    Q.   And again, what is your current position with respect to

     3    the MOTOTRBO products?

     4    A.   I'm responsible for the products worldwide, both

     5    engineering and the product management business side.

     6    Q.   Who at Motorola created this document?

     7    A.   It was created by Motorola Solutions business partners and

     8    engineering leaders.

     9    Q.   What is the purpose of a document like this?

    10    A.   As I explained earlier, it's to go through the overall

    11    financials of the program before you get started to make sure

    12    that we have the right financials lined up, the right

    13    marketplaces, and then also an understanding of the

    14    engineering resources.

    15    Q.   There is a date on the front.

    16                Let me ask you this:      Was this document created at or

    17    near the time of the date indicated by engineers at Motorola

    18    with knowledge of what's described within it?

    19    A.   Yes, it is.

    20    Q.   And is this document or was this document created as part

    21    of a regular business activity at Motorola?

    22    A.   Yes.   We typically use these integrated business plans in

    23    our large programs.

    24    Q.   And was it Motorola's regular practice to create this

    25    exhibit or this kind of exhibit?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 156 of 217 PageID #:52048
                                    Lund - direct by De Vries
                                                                                     170

     1    A.   Yes, it was.

     2                MR. De VRIES:     Your Honor, plaintiff moves the

     3    admission of DTX 4715.

     4                THE COURT:    It is received.      It may be published.

     5            (Said exhibit was received in evidence.)

     6    BY MR. De VRIES:

     7    Q.   Now, could you please explain again what the title of this

     8    document is with reference to what we are seeing on the

     9    screen, Mr. Lund?

    10    A.   It is called the Integrated Business Plan For Matrix

    11    Platform 1.0.

    12    Q.   Does Motorola consider this particular document to be

    13    confidential?

    14    A.   Yes, it does.

    15    Q.   And are there any markings on the document to indicate

    16    that?

    17    A.   Yes.   You can see on the bottom of the front page it says,

    18    "Motorola Confidential Proprietary."           And every subsequent

    19    page in this document has the same markings.

    20    Q.   And why does Motorola keep this document confidential?

    21    A.   Because it has a lot of the secrets we put together in

    22    terms of the project.       And if that information had leaked out,

    23    it would be -- give our competition unfair advantage.

    24                MR. De VRIES:     We can take that down, Mr. Schlaifer.

    25
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 157 of 217 PageID #:52049
                                    Lund - direct by De Vries
                                                                                      171

     1    BY MR. De VRIES:

     2    Q.   Now, I would like to ask you next about the "requirement"

     3    step that's on your board.         Could you please explain that?

     4    A.   So the next step -- once we have gotten past the planning

     5    stage, you can imagine we got approval.            There is a good

     6    business case.      We think we can make products in the time

     7    frame to meet the needs of the customers.

     8               What we do is kind of then go down that waterfall to

     9    the next stage, and we do marketing requirements.              We go out

    10    to the end customers, our distributors and customers to

    11    understand, what is it they would like to see in this product?

    12    What are the features they would need to make this successful?

    13    And we try and get an understanding so we could start listing

    14    in a document what are those critical features to them?                We

    15    will ask them about the priorities, the importance.               Is it

    16    really mandatory for these types of systems?

    17               So we will put that together with our marketing team.

    18    We work with our sales.        And we even have engineers involved

    19    to go out to the field so that they can get an understanding

    20    as to what our customers are asking for.

    21    Q.   Mr. Lund, does Motorola create confidential documents as

    22    part of this step?

    23    A.   Yes, we do.

    24    Q.   What types of documents?

    25    A.   We call this our MRD or marketing requirements document.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 158 of 217 PageID #:52050
                                    Lund - direct by De Vries
                                                                                     172

     1    Q.   Does Motorola keep those documents, the marketing

     2    requirements documents you just talked about, confidential?

     3    A.   Yes, we do.

     4    Q.   And why?

     5    A.   As I just listed, there is a lot of information that we

     6    spent time and resources to gather from our customer base.

     7    It's really the insights as to what this product will look

     8    like when we eventually launch it.

     9    Q.   Mr. Lund, let's move on to the next step, "architecture

    10    and high-level design."        What is involved in that step?

    11    A.   So now that we have completed and have a good idea of what

    12    our customers are looking for, we now pull in more of our

    13    architects in the system to start to decompose or take the

    14    marketing requirements and start to put them into more

    15    technical explanations so that at later stages you have a

    16    rough idea what this is going to look like.             We start to

    17    understand the radio communications, the bay station

    18    communications.      So we start to map out that high-level

    19    architecture so that we can work in more detail at a later

    20    stage.

    21    Q.   Did Motorola create confidential documents as part of this

    22    step?

    23    A.   Yes, we did.

    24    Q.   And why does Motorola keep those documents confidential?

    25    A.   It has the inner workings of how we are designing our
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 159 of 217 PageID #:52051
                                    Lund - direct by De Vries
                                                                                     173

     1    products, and that information is confidential.

     2    Q.   Please take a look in your binder at PTX 862.             That should

     3    be in your first binder toward the beginning.

     4    A.   Okay.

     5    Q.   Are you familiar with this document, Mr. Lund?

     6    A.   Yes, I am.

     7    Q.   And how are you familiar with this document?

     8    A.   These are the type of documents that we do at this stage

     9    of the process, is to put together technical requirement

    10    specifications.

    11    Q.   What stage are you referring to again?

    12    A.   The requirements phase and the architecture phase.

    13    Q.   Okay.    This document refers on its face to Matrix.             What

    14    does that refer to?

    15    A.   So again, Matrix was our internal code name for our

    16    MOTOTRBO products.

    17    Q.   And what was the purpose of this document?

    18    A.   It was to take the marketing requirements document and

    19    start to break it down into technical requirement

    20    specifications.

    21    Q.   And who at Motorola created this document?

    22    A.   The Motorola solutions architects and engineers had put

    23    this document together.

    24    Q.   There is a date on the front.

    25                 Was this document created at or near the time of that
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 160 of 217 PageID #:52052
                                    Lund - direct by De Vries
                                                                                     174

     1    date with respect to the matters that are contained within it?

     2    A.   Yes, it was.

     3    Q.   And was this exhibit kept in the ordinary course of

     4    Motorola's business?

     5    A.   Yes, it is.

     6    Q.   And was it the regular practice of Motorola to create

     7    documents like this technical requirement specification?

     8    A.   Yes.    For programs like this, we created technical

     9    requirement specifications for large projects, yes.

    10                 MR. De VRIES:    Your Honor, plaintiff moves the

    11    admission of PTX 862.

    12                 THE COURT:   The exhibit is received.        It may be

    13    published.

    14            (Said exhibit was received in evidence.)

    15    BY MR. De VRIES:

    16    Q.   Okay.    We are looking on the screen at the first page of

    17    the exhibit.     It says "Matrix" there at the top.

    18                 Is this a confidential document, Mr. Lund?

    19    A.   Yes, it is.

    20    Q.   And are there any markings on the document to indicate

    21    that?

    22    A.   Yes.    You could see at the bottom of the page the

    23    "confidential proprietary" markings, and they are on the front

    24    page and all subsequent pages.

    25    Q.   And why does Motorola keep this document confidential?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 161 of 217 PageID #:52053
                                    Lund - direct by De Vries
                                                                                     175

     1    A.   These are the detailed designs of our products that we

     2    release into the marketplace.

     3    Q.   Okay.

     4                 MR. De VRIES:    We can please take that down,

     5    Mr. Schlaifer.

     6    BY MR. De VRIES:

     7    Q.   If you would please turn to PTX 1263.            It's the last

     8    document in your first binder.

     9    A.   Okay.

    10    Q.   Mr. Lund, are you familiar with this document?

    11    A.   Yes, I am.

    12    Q.   And how are you familiar with this document?

    13    A.   This is our technical requirements document.             It's part of

    14    our normal process of decomposing our technical specifications

    15    into the next level.

    16    Q.   And the title says "Low-Tier Digital Platform."              What does

    17    that refer to?

    18    A.   So again, that was another internal name that we use for

    19    our MOTOTRBO product line.

    20    Q.   How, if at all, does this document relate to the

    21    engineering business that you currently lead?

    22    A.   It's an output of what our engineers -- what my engineers

    23    help put together.

    24    Q.   And what was the purpose, at a high level, of this

    25    document?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 162 of 217 PageID #:52054
                                    Lund - direct by De Vries
                                                                                     176

     1    A.   So the purpose is, once again, to -- now that you have a

     2    high-level architecture of your system, is we start to break

     3    them down into components and features.            Just as you can

     4    imagine in a large construction building, you start to break

     5    down the designs into maybe the plumbing, architecture, and

     6    the electrical, and computer systems, and obviously all the

     7    mechanics, we do the same thing.          We start to break down to

     8    subsystems within the radio.         The user interface, which is a

     9    screen, the keyboard manipulation, all these are subsystems

    10    that comprise this radio.

    11                So at this stage we are taking that information and

    12    we are creating details about each of those little subsystems

    13    in there.

    14    Q.   Mr. Lund, there is a date on the front of the document.

    15    Do you see that?

    16    A.   Yes, I do.

    17    Q.   And was this document created by the engineers that you

    18    just described at or near the time of the matters that are

    19    recorded within it?

    20    A.   Yes, it was.

    21    Q.   And was this document kept as part of the regularly

    22    conducted activities of Motorola?

    23    A.   Yes, it is.

    24    Q.   And was it part of Motorola's regular practice to maintain

    25    or keep technical requirements documents like this document?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 163 of 217 PageID #:52055
                                    Lund - direct by De Vries
                                                                                     177

     1    A.   Yes, it is part of our regular practice.

     2                MR. De VRIES:     Your Honor, plaintiff moves the

     3    admission of PTX 1263.

     4                THE COURT:    The exhibit is received.        It may be

     5    published.

     6           (Said exhibit was received in evidence.)

     7    BY MR. De VRIES:

     8    Q.   So on the cover there it says, "low-tier digital

     9    platform."     Again, please remind us what that refers to.

    10    A.   Again, that's the internal name of our MOTOTRBO products.

    11    Q.   And is this a confidential document?

    12    A.   Yes, it is.

    13    Q.   And are there any markings on the document to indicate

    14    that it's confidential?

    15    A.   Yes.    You can see at the bottom of the page it's marked

    16    "company confidential," and all the subsequent pages in this

    17    document have "company confidential."

    18    Q.   Mr. Lund, why is this document confidential?

    19    A.   As I was saying, there is -- a lot of our detail designs

    20    about how we build this radio are built into this document.

    21                MR. De VRIES:     We can take that down, Mr. Schlaifer.

    22    BY MR. De VRIES:

    23    Q.   Now, let's talk about the next step, "design."              What is

    24    involved in that next step in the process?

    25    A.   So at this stage of the process we have those subsystems
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 164 of 217 PageID #:52056
                                    Lund - direct by De Vries
                                                                                     178

     1    defined about the architecture of the radio.             And what we do

     2    from there -- and I kind of use the example of maybe the

     3    plumbing.     What we do is then have a detail design for the

     4    plumbers.     How are they going to lay this out across the

     5    buildings, the different floors, et cetera?

     6                 So this is where each the subsystem teams put their

     7    own detail design together before they start developing the

     8    hardware or start developing the actual software code.                So

     9    literally the last stage before they go into the

    10    implementation stage.

    11    Q.   Does Motorola create confidential documents as part of

    12    this design step?

    13    A.   Yes, we do.

    14    Q.   And why does Motorola keep those documents confidential?

    15    A.   As I stated, it has all the detailed information about how

    16    we are actually going to put all these subsystems together.

    17    Q.   Please turn in your binder to PTX 1255.            It's toward the

    18    end of your first binder.

    19    A.   Okay.

    20    Q.   Are you familiar with this document?

    21    A.   Yes, I am.

    22    Q.   And how are you familiar with it, Mr. Lund?

    23    A.   This is a document we use at our design stage in this part

    24    of the process.

    25    Q.   Okay.    It refers to "Matrix" on the front.           What does that
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 165 of 217 PageID #:52057
                                    Lund - direct by De Vries
                                                                                     179

     1    refer to again?

     2    A.   So again, Matrix is our internal code name for our

     3    MOTOTRBO products.

     4    Q.   And how, if at all, does this document relate to the part

     5    of the business that you currently lead?

     6    A.   It is part of the design and implementation of the

     7    products that I'm responsible for today.

     8    Q.   And what's the purpose of this document?

     9    A.   Again, this document is used for our detail design before

    10    going into our implementation stage.

    11    Q.   There is again a date that's on the front.             Do you see

    12    that?

    13    A.   Yes, I do.

    14    Q.   And was this document created at or near the date

    15    indicated on it by employees of the company who were recording

    16    matters from that time period?

    17    A.   Yes, it is.

    18    Q.   And then is this exhibit kept in the ordinary course of --

    19    well, actually let me ask it this way:            Is this document part

    20    of a regular business activity of Motorola's?

    21    A.   Yes, it is.     It's part of our standard development

    22    process.

    23    Q.   And was it Motorola's regular practice to keep documents

    24    like this in its business?

    25    A.   Yes, it is.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 166 of 217 PageID #:52058
                                    Lund - direct by De Vries
                                                                                     180

     1                MR. De VRIES:     Your Honor, we move the admission of

     2    PTX 1255.

     3                THE COURT:    It is received, and it may be published.

     4           (Said exhibit was received in evidence.)

     5    BY MR. De VRIES:

     6    Q.   So we are looking at the first page.             Does this document

     7    relate to the MOTOTRBO products?

     8    A.   Yes, it does.

     9    Q.   And is this document confidential?

    10    A.   Yes, it is confidential.

    11    Q.   And are there any markings on this document to indicate

    12    that it's confidential?

    13    A.   Yes.   If you could see at the lower part of the page, it

    14    says "confidential" -- "Motorola confidential proprietary."

    15    And all the subsequent pages of this document have the same

    16    markings.

    17    Q.   And, Mr. Lund, why does Motorola keep this document

    18    confidential?

    19    A.   Because this contains all the information about our

    20    detailed designs of all of our subsystems within the radio

    21    products.

    22                MR. De VRIES:     We can take that down, Mr. Schlaifer.

    23    BY MR. De VRIES:

    24    Q.   So at the very bottom of the V there it says "coding."

    25    What's involved in the coding step?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 167 of 217 PageID #:52059
                                    Lund - direct by De Vries
                                                                                     181

     1    A.   So now that we have all the designs, we understand the

     2    market requirements, we are now actually at a point of

     3    implementing the hardware and then also writing the software

     4    that will go into the end radio products.

     5    Q.   Are you familiar with something called source code?

     6    A.   Yes, I am.

     7    Q.   What is source code?

     8    A.   Source code is basically a language that you use to write

     9    to interface to a computer.         You may have heard some languages

    10    like C, C++, or Java.       Similar to Spanish or Italian or

    11    whatever, there is languages on the ability to communicate.

    12               Those languages are written in a fashion that are

    13    easy for us to read and to understand.            They have logic

    14    control, and they allow us to interoperate with the actual

    15    computer or microprocessor.

    16               That code then -- that source code is then, using a

    17    compiler, turned into machine code.           So you can imagine the

    18    machine or the computer is really dealing with zeros and ones,

    19    bits and bytes.      If you were ever to see an executable program

    20    that goes in there, I mean, it's just billions of lines of

    21    zeros and ones.      It's something you or I just cannot read.

    22               So we use source files to use as a higher level

    23    language that then gets translated through a compiler and then

    24    translated into machine code.

    25    Q.   Is Motorola source code confidential?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 168 of 217 PageID #:52060
                                    Lund - direct by De Vries
                                                                                     182

     1    A.   Yes, it absolutely is.

     2    Q.   And do you know approximately how much source code

     3    Motorola wrote for the MOTOTRBO products?

     4    A.   Millions of lines of code.

     5    Q.   And do you know how long it took to write the source code

     6    for MOTOTRBO products?

     7    A.   Yes, roughly four years.

     8    Q.   Now, please take a look in your binder at PTX 1866A.

     9    That's in your second smaller binder.

    10    A.   Okay.

    11    Q.   Are you familiar with this document?

    12    A.   Yes, I am.

    13    Q.   And how are you familiar with it?

    14    A.   It's a standard template of our source code at Motorola

    15    with the standard confidentiality, the name of the inventor,

    16    the originating date, and then the purpose of the source code.

    17    Q.   And are you familiar with this source code file as part of

    18    your work at Motorola related to MOTOTRBO?

    19    A.   Yes, I am.

    20    Q.   Okay.   And was this source code file created by Motorola

    21    engineers at or near the times indicated in the revision

    22    history on the front?

    23    A.   Yes, it was.

    24    Q.   And was creating this source code file -- was the source

    25    code file created in connection with a regular business
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 169 of 217 PageID #:52061
                                    Lund - direct by De Vries
                                                                                     183

     1    activity of Motorola's?

     2    A.   Yes, it was.

     3    Q.   And was it Motorola's regular practice to keep source code

     4    files like this?

     5    A.   Yes, it was.

     6                 MR. De VRIES:    Your Honor, plaintiff moves the

     7    admission of PTX 1866A.

     8                 THE COURT:   It is received and may be published.

     9          (Said exhibit was received in evidence.)

    10                 THE COURT:   However, it is 3:28.

    11                 Members of the jury, probably a second cup of coffee

    12    wouldn't hurt at this point.         You are excused for about ten

    13    minutes.

    14           (A brief recess was taken at 3:28 p.m.)

    15           (Jury in at 3:40 p.m.)

    16                 THE COURT:   Please proceed.

    17    BY MR. De VRIES:

    18    Q.   Mr. Lund, before we took a break, you should have been

    19    looking at PTX 1866A.        It should be a blue document.

    20    A.   Yes.

    21    Q.   Is that still in front of you, sir?

    22    A.   Yes, it is.

    23    Q.   Okay.    And I believe you explained before the break that

    24    this is a source code file for Motorola; is that right?

    25    A.   Yes, this is a source code file that we generated.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 170 of 217 PageID #:52062
                                    Lund - direct by De Vries
                                                                                     184

     1    Q.   Okay.    And how do you know it's a Motorola file?

     2    A.   It has our standard template markings on there.              You can

     3    see it's from Motorola confidential proprietary.              It has the

     4    name of the module.       It has the originator, the date of

     5    origin, and then revision history.           These are standard

     6    templates we use in our development.

     7    Q.   What do you mean by a standard template that you use in

     8    your development?

     9    A.   For coding, for writing software modules we try to have

    10    standard templates that the engineers use so that they can

    11    follow the practices and people will understand them.

    12    Q.   Mr. Lund, is this source code file confidential?

    13    A.   Yes, it is.

    14    Q.   And why does Motorola keep it confidential?

    15    A.   We keep it confidential so that people outside of Motorola

    16    don't have -- can't get access to it or shouldn't have access

    17    to it.

    18                 MR. De VRIES:    We can please take that down,

    19    Mr. Schlaifer.

    20    BY MR. De VRIES:

    21    Q.   We had just been talking about the coding step of the

    22    development process.

    23                 What are the next steps in the development process?

    24    A.   So this part of the process will get a little faster.

    25                 The testing is part of our process.         I won't go
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 171 of 217 PageID #:52063
                                    Lund - direct by De Vries
                                                                                     185

     1    through all the details of each step, but basically at each

     2    level we try and do testing of the different levels.               You can

     3    see a dotted line going across.          At each level we are testing

     4    the functionality.

     5               The coding, we use unit testing to test each and

     6    every source code file, every module.           And then we go up to

     7    the next levels of integrating, putting those subsystems

     8    together, testing the subsystems first, then putting them

     9    together and testing all the units of the products.               And then

    10    we get it out to alpha/beta customers to get information

    11    before we finally release at the top.

    12               And you can see where at each stage we are testing

    13    the requirements that were developed early on in the waterfall

    14    process.

    15    Q.   Does Motorola create confidential documents as part of

    16    these testing steps?

    17    A.   Yes, we do.

    18    Q.   And why does Motorola keep those documents confidential?

    19    A.   There is a lot of lessons learned throughout the years

    20    that we collect from customer feedback out in the field, and

    21    those test practices help us to make the products better.

    22               At each stage of the development we want to make sure

    23    that we are developing the highest quality products, they are

    24    meeting all the requirements that we set out to create.

    25               So these test documents have a lot of information
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 172 of 217 PageID #:52064
                                    Lund - direct by De Vries
                                                                                     186

     1    about specifications, how to do the testing, how to collect

     2    the information, how to feed that back into the product.

     3    Q.   Would you please turn to PTX 126 in your binder.

     4    A.   PTX 126?

     5    Q.   Yes.   And it should be toward the beginning of your big

     6    binder -- your bigger binder, Volume 1.

     7    A.   Yes, I see that.

     8    Q.   Are you familiar with this Exhibit PTX 126?

     9    A.   Yes, I am.

    10    Q.   And how are you familiar with this exhibit?

    11    A.   This is one of the test conformance documents that we use

    12    throughout our development cycle and testing process.

    13    Q.   And it refers to "LTD" on the first page.            Please explain

    14    what that refers to.

    15    A.   Again, LTD was one of our internal code names we use for

    16    our MOTOTRBO products.

    17    Q.   And how, if at all, does this document relate to the

    18    business that you currently lead at Motorola?

    19    A.   These test procedures are used as part of our engineers as

    20    we continue to develop the MOTOTRBO products.

    21    Q.   And who at Motorola created this document?

    22    A.   Engineers, test engineers at Motorola Solutions.

    23    Q.   There is a date on the front of 2006.

    24                Was this document created at or near the time of the

    25    date that's indicated there by Motorola engineers who were
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 173 of 217 PageID #:52065
                                    Lund - direct by De Vries
                                                                                     187

     1    recording things that were happening at or near the time that

     2    they were recording them?

     3    A.   Yes, it was.

     4    Q.   And was this document kept as part of a regularly

     5    conducted activity at Motorola?

     6    A.   Yes, it was.

     7    Q.   And was it Motorola's regular practice to keep documents

     8    like this as part of that business activity?

     9    A.   Yes, it was.

    10                MR. De VRIES:     Your Honor, plaintiff moves the

    11    admission of PTX 126.

    12                THE COURT:    The exhibit is received and may be

    13    published.

    14           (Said exhibit was received in evidence.)

    15    BY MR. De VRIES:

    16    Q.   So on the screen there, there is the title "LTD F2

    17    Conformance Testing for Radio Hardware, Portable and Mobile."

    18                Please explain again what "LTD" refers to.

    19    A.   LTD is our internal name for our MOTOTRBO product line.

    20    Q.   Mr. Lund, is this a confidential document?

    21    A.   Yes, it is.

    22    Q.   And does Motorola include any markings on the document to

    23    indicate that?

    24    A.   Yes.    You could see at the bottom of the page it's marked

    25    "Motorola confidential proprietary," and every subsequent page
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 174 of 217 PageID #:52066
                                    Lund - direct by De Vries
                                                                                     188

     1    is also marked that way.

     2    Q.   Okay.    And why does Motorola keep this document

     3    confidential?

     4    A.   So that we do not -- this information will not be used

     5    external to our company.

     6    Q.   I have a few final questions about the MOTOTRBO

     7    development process.

     8                 MR. De VRIES:    Your Honor, may I take down that

     9    board?

    10                 THE COURT:   Yes.

    11           (Brief pause.)

    12                 MR. De VRIES:    For the record, Motorola intends to

    13    move the admission -- move that those documents that were

    14    admitted be under seal, but we will make that motion at the

    15    appropriate time.

    16                 THE COURT:   We will consider it made now.          The motion

    17    is granted.

    18                 MR. De VRIES:    Thank you, your Honor.

    19    BY MR. De VRIES:

    20    Q.   Was it expensive to develop the MOTOTRBO products?

    21    A.   Yes, it was.

    22                 MR. De VRIES:    Mr. Schlaifer, please display PDX 2.9.

    23    BY MR. De VRIES:

    24    Q.   Is this a slide that you had prepared to help to aid you

    25    in testifying to the jury?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 175 of 217 PageID #:52067
                                    Lund - direct by De Vries
                                                                                     189

     1    A.   Yes, it was.

     2    Q.   Okay.    How many engineers worked on the development of

     3    MOTOTRBO in 2006?

     4    A.   We roughly had 280 engineers.

     5    Q.   And approximately by number where were those engineers

     6    located?

     7    A.   The largest team we had was located here in the United

     8    States.    It was split between our -- mostly in our Schaumburg

     9    facility, but we also had some engineers and architects in our

    10    Plantation, Florida facility.

    11    Q.   It indicates there that there are certain engineers that

    12    were in Malaysia and China; is that right?

    13    A.   Yes, that's correct.

    14    Q.   And how, if at all, did the Motorola engineers in Penang

    15    and China interact with engineers at Motorola in the United

    16    States as part of developing MOTOTRBO?

    17    A.   So our core leadership team was located in Schaumburg,

    18    Illinois.     So as I explained, in our process diagram we have

    19    hardware engineers, software engineers.

    20                 In Schaumburg we had the leader of our overall

    21    hardware organization.        And hardware was done in multiple

    22    sites, but there was ultimately one hardware leader.

    23                 There was also one software leader.         As you can tell

    24    by the slide, we also had software design centers in multiple

    25    locations.     But again, there is always one software leader for
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 176 of 217 PageID #:52068
                                    Lund - direct by De Vries
                                                                                     190

     1    our MOTOTRBO products.

     2                Also we had our head of our business was located in

     3    the Schaumburg area.       So the engineers at the different sites,

     4    especially in Malaysia and in China, would take direction

     5    ultimately from those large -- from the software leader, the

     6    hardware leader, and the business leader.

     7                Likewise, we had -- as you saw from the complexity of

     8    the designs, we had a lot of architects.              So the architects

     9    technically will lead a subsystem or portions of the overall

    10    architecture.     They would reside in Malaysia, Plantation, or

    11    in Schaumburg.      And the engineers at other sites would take

    12    direction from them.

    13                MR. De VRIES:     Mr. Schlaifer, you can take that down,

    14    please.

    15    BY MR. De VRIES:

    16    Q.   I have a few more documents in this section to show you.

    17                If you could, please turn to PTX 1473 in your second

    18    smaller binder.

    19    A.   Yes.

    20    Q.   Are you familiar with that document, Mr. Lund?

    21    A.   Yes, I am.

    22    Q.   And how are you familiar with it?

    23    A.   It's a document or tool we use with finance to track the

    24    development engineering cost at the various different design

    25    centers by technologies.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 177 of 217 PageID #:52069
                                    Lund - direct by De Vries
                                                                                     191

     1    Q.   Okay.    And who creates this document at Motorola?

     2    A.   Usually our finance team and program management office

     3    works together to create these types of documents, and then we

     4    use them.

     5    Q.   Okay.    And what is the purpose of these documents?

     6    A.   To understand the allocation of engineers to a program at

     7    the various different sites.

     8    Q.   And was this document kept as part of a regular business

     9    activity at Motorola?

    10    A.   Yes.    We use documents like this to help us understand

    11    where our assets are allocated, our engineers are allocated to

    12    programs at sites.

    13    Q.   And was it part of Motorola's regular business practice to

    14    keep these kinds of documents?

    15    A.   Yes, it was.

    16                 MR. De VRIES:    Your Honor, plaintiff moves the

    17    admission of PTX 1473.

    18                 THE COURT:   The exhibit is received and may be

    19    published.

    20           (Said exhibit was received in evidence.)

    21    BY MR. De VRIES:

    22    Q.   Mr. Lund, please take a look at PTX 1660.

    23    A.   Yes, I see it.

    24    Q.   Please also take a look at PTX 1661.

    25    A.   Okay.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 178 of 217 PageID #:52070
                                    Lund - direct by De Vries
                                                                                     192

     1    Q.   And please take a look at PTX 1662.

     2    A.   Okay.

     3    Q.   And please take a look at PTX 1663.

     4    A.   Okay.

     5    Q.   Are you familiar with these documents?

     6    A.   Yes, I am.

     7    Q.   And how are you familiar with them?

     8    A.   These are cost per head or cost per engineer at all of our

     9    different design centers throughout the world.

    10    Q.   And who at Motorola creates these documents?

    11    A.   These are created typically annually by our finance

    12    department.     They set out the rates at the beginning of the

    13    year.   Sometimes they will modify in the middle of the year.

    14    But the finance team creates them and then sends them to the

    15    various department heads so they have the basis for how much

    16    an engineer at each site costs.

    17    Q.   And were these documents created as part of a regular

    18    business activity of Motorola's?

    19    A.   Yes, it was.

    20    Q.   And was it Motorola's regular practice to keep these

    21    documents?

    22    A.   Yes, it was.

    23                 MR. De VRIES:    Your Honor, plaintiff moves the

    24    admission of PTX 1660, 1661, 1662, and 1663.

    25                 THE COURT:   They are received and may be published.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 179 of 217 PageID #:52071
                                    Lund - direct by De Vries
                                                                                     193

     1           (Said exhibits were received in evidence.)

     2               MR. De VRIES:      Mr. Schlaifer, let's please put up PTX

     3    1662 at Page 2.

     4    BY MR. De VRIES:

     5    Q.   Mr. Lund, there are certain locations that are indicated

     6    here starting with Poland.         What are those?

     7    A.   Those are a list of all the sites at Motorola Solutions

     8    that we had engineers at.

     9    Q.   And then there is some cost-per-head numbers located at

    10    the bottom.     What do those reflect?

    11    A.   So those are the total cost of an engineer in U.S. dollars

    12    per each of those sites.        Obviously each of the sites have

    13    currency in their own country's denomination.             We convert

    14    those to U.S. dollars.        And it's the sum of their payroll plus

    15    expenses and materials that they use throughout the year.

    16               MR. De VRIES:      You can take that down, Mr. Schlaifer.

    17    BY MR. De VRIES:

    18    Q.   Just a couple more questions on the development process.

    19               What is a staff month?

    20    A.   A staff month is a measure that we use, and I'm sure

    21    others in the industry do, too.          It's the measurement -- the

    22    basic measurement for an output of work.              So it's how much

    23    work a hardware engineer or software engineer can get done in

    24    a calendar month.

    25    Q.   Can you give us some examples of how ten staff months
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 180 of 217 PageID #:52072
                                    Lund - direct by De Vries
                                                                                     194

     1    could be delivered in the real world?

     2    A.   Yes.    For example, just looking at this radio, you can say

     3    that this antenna takes 10 months to make, and you could have

     4    one engineer antenna expert that works for the whole 10

     5    months -- so January all the way up until November -- and

     6    working on this antenna, and they finish this product in 10

     7    months.

     8    Q.   All right.     I would like to switch gears.

     9                Are you familiar with intellectual property?

    10    A.   Yes, I am.

    11    Q.   What is intellectual property?

    12    A.   Intellectual property at Motorola Solutions, we have a

    13    basic four pillars.

    14                The first pillar of intellectual property is a

    15    trademark.     A trademark is, as you are aware, is something we

    16    use for our products.       Like MOTOTRBO has a registered

    17    trademark.     You may be familiar with examples like Apple.               So

    18    an apple is not a trademark, but the way that Apple company

    19    uses it and depicts it, that is a trademark.

    20                The second thing is copyrights.           So copyrights are

    21    registered, and they are used as an example for your code and

    22    your design.     Examples for that may be also like an Apple

    23    iPhone from that perspective.

    24                The third one are patents.        And I'm sure you probably

    25    heard patents come up many times in the news and that.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 181 of 217 PageID #:52073
                                    Lund - direct by De Vries
                                                                                     195

     1    Patents are used for inventions.          So engineers or other people

     2    at work or even people not at work can file for a patent.

     3    It's basically protecting their invention or their idea.

     4               And then lastly is trade secrets.

     5               Those first three that I mentioned to you are all

     6    registered.     You do something to register them with the

     7    government.

     8               The last one is trade secrets.          You do not register

     9    them.   Trade secrets are all the design and implementation,

    10    the code that I explained to you in those last processes.

    11    Those are our trade secrets.         And then, again, that's

    12    something you don't have to register, which is why at Motorola

    13    we do a lot by labeling our documentation as confidential and

    14    so forth to make sure that that information is protected

    15    within the walls of Motorola and does not get outside the

    16    walls of Motorola.

    17    Q.   Is intellectual property important to Motorola?

    18    A.   It's absolutely important to Motorola.

    19    Q.   Why is intellectual property important to Motorola?

    20    A.   You saw all the detail process we go through and the

    21    documentation and coding and all the design.             All that hard

    22    work and that -- if that information were to get outside the

    23    walls of Motorola or to a competitor, it would obviously be a

    24    big disadvantage to us.

    25    Q.   Have you personally been involved with intellectual
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 182 of 217 PageID #:52074
                                    Lund - direct by De Vries
                                                                                     196

     1    property at Motorola?

     2    A.   Yes, I have.

     3    Q.   In what ways?

     4    A.   Back when I was an engineer, I was responsible for

     5    processes we had at Motorola for patents.             We had patent

     6    committees, and I was one of the patent committee members.

     7                So I was familiar with the process of reviewing

     8    ideas, determining if they are able to go on for patents or if

     9    they were not capable of that.

    10                I also personally have one patent in my name.

    11    Q.   Now, what types of Motorola intellectual property are

    12    involved in this case?

    13    A.   So out of the four that I mentioned, trade secrets and

    14    copyrights.

    15    Q.   Let me first ask you about trade secrets.

    16                Does Motorola consider any of its technology to be

    17    confidential?

    18    A.   Yes.

    19    Q.   And why does Motorola keep that technology confidential?

    20    A.   Again, so that information will not leak outside of the

    21    company, the four walls, and not get to people outside of

    22    Motorola Solutions.

    23    Q.   Are trade secrets important to Motorola?

    24    A.   Yes, they are very important to us.

    25    Q.   Are you involved in Motorola's process for protecting its
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 183 of 217 PageID #:52075
                                    Lund - direct by De Vries
                                                                                     197

     1    trade secrets?

     2                MR. ALLAN:    Your Honor, leading.

     3                THE COURT:    Overruled.     You may answer.

     4    BY THE WITNESS:

     5    A.   Yes, I am.

     6                MR. De VRIES:     Mr. Schlaifer, if you could, please

     7    display PDX 2.10.

     8    BY MR. De VRIES:

     9    Q.   Is that a slide that you had prepared at your direction to

    10    aid you in providing your testimony to the jury?

    11    A.   Yes, it is.

    12    Q.   Mr. Lund, could you please explain some of the ways that

    13    Motorola protects its trade secrets?

    14    A.   Yes.   As I explained, out of those four, this one there is

    15    no registration process.        So for us, it's very important that

    16    we have policies and procedures at Motorola to ensure that

    17    that information is kept confidential.

    18                This information is -- obviously these policies are

    19    created at the corporate level, and it starts from the first

    20    day of employment.       So again, I'm responsible for employing a

    21    lot of engineers at Motorola.         And we have processes in place

    22    to go through and review the confidential policies of

    23    Motorola.

    24                We also have regular training at Motorola.            You can

    25    see we have training programs.          To reiterate, it's a mandatory
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 184 of 217 PageID #:52076
                                    Lund - direct by De Vries
                                                                                     198

     1    class that we have our employees take annually at Motorola.

     2    You literally have to take a test.           If you don't pass the

     3    test, you take the test over again until you pass it.

     4                And if you don't follow those rules, they are subject

     5    to violation of our policies at Motorola.

     6                And then we go all the way through.          If you leave

     7    Motorola, we remind you of your obligations of signing your

     8    contracts and keeping information confidential.

     9                And we also take physical security measures to ensure

    10    things are kept confidential on property.

    11    Q.   When you say "physical security measures," what is an

    12    example of what you are referring to?

    13    A.   For example, when I was living in Penang, Malaysia, we

    14    literally had security guards at all the entrances to our

    15    buildings.     We had metal detectors.        So every day I went to

    16    work, I had to go through a metal detector, and I also left

    17    through a metal detector.

    18                Anything physical, like a radio or a laptop, had to

    19    have a security pass in there that was authorizing you to

    20    leave the premises.       So we insured physically that you are not

    21    taking any proprietary physical information outside the

    22    building.

    23    Q.   Mr. Lund, are you generally familiar with the Motorola

    24    trade secrets at issue in this case?

    25    A.   Yes, I am.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 185 of 217 PageID #:52077
                                    Lund - direct by De Vries
                                                                                     199

     1    Q.   Do you have detailed technical knowledge of each of the

     2    individual trade secrets that are involved?

     3    A.   No.    I don't know all the details down to the level of all

     4    the code and design documents that I showed you.

     5    Q.   Do you have an understanding whether there will be other

     6    engineers from Motorola that will testify about that at this

     7    trial?

     8    A.   Yes.    You will see some of my colleagues come in on

     9    subsequent days to explain some more details to you.

    10                MR. De VRIES:     Mr. Schlaifer, if you could, please

    11    display PDX 2.11.

    12    BY MR. De VRIES:

    13    Q.   Is this a slide that was prepared at your direction to aid

    14    you in providing your testimony to the jury?

    15    A.   Yes, it was.

    16    Q.   Mr. Lund, generally what do the trade secrets in this case

    17    relate to?

    18    A.   There's 21 trade secrets.        The majority of them are in the

    19    top section there, which is our software and source code,

    20    which explains some of the detailed subsystems that I gave you

    21    an example of previously, and it contains our source code.

    22                It also contains the testing that I explained to you

    23    on that model.

    24                And then finally, it's also the hardware, the

    25    repeater hardware that we also make at Motorola.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 186 of 217 PageID #:52078
                                    Lund - direct by De Vries
                                                                                     200

     1    Q.   And who owns these trade secrets?

     2    A.   Motorola Solutions does.

     3    Q.   Now, let me --

     4               MR. De VRIES:      You can please take that down,

     5    Mr. Schlaifer.

     6    BY MR. De VRIES:

     7    Q.   Let me ask you about copyrights.

     8               Does Motorola own copyrights on the software its

     9    engineers create?

    10    A.   Yes, we do.

    11    Q.   And does Motorola own copyrights on the software for the

    12    MOTOTRBO products that you are the engineering lead for?

    13    A.   Yes, we do.

    14    Q.   Are Motorola's copyrights on that software important to

    15    the company?

    16    A.   Yes, they are very important to us.

    17    Q.   And why do you say that?

    18    A.   That's all the detailed information that I explained to

    19    you in that model.       All the design and implementation, the

    20    software source code is all part of that, and it's very

    21    important to us.

    22    Q.   Did Motorola register its copyrights in the MOTOTRBO

    23    software with the United States Government?

    24    A.   Yes, we did.

    25    Q.   Would you please turn in your binder to PTX 1528.              That's
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 187 of 217 PageID #:52079
                                    Lund - direct by De Vries
                                                                                     201

     1    in your second smaller one.

     2    A.   Okay.

     3    Q.   Are you familiar with this document?

     4    A.   Yes, I am.

     5    Q.   What is it?

     6    A.   It's a certificate from the copyright office of the United

     7    States of America.

     8                 MR. De VRIES:    Your Honor, plaintiff moves the

     9    admission of PTX 1528.

    10                 THE COURT:   It is received and may be published.

    11           (Said exhibit was received in evidence.)

    12    BY MR. De VRIES:

    13    Q.   If we take a look at the first page, what do we see here?

    14    A.   This is a certificate from the copyright office of the

    15    United States of America.

    16    Q.   Okay.    Now, if we go to the second page, there is a

    17    section toward the top called "Title"?

    18    A.   Yes, I see that.

    19    Q.   And the title says, "MOTOTRBO Portable Subscriber FW

    20    Package R01.00.01."

    21                 What is that?

    22    A.   That's our portable radio firmware package, our first

    23    release, Release 1.1, for MOTOTRBO.

    24    Q.   And who owns the copyright for this registered work?

    25    A.   Motorola Solutions.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 188 of 217 PageID #:52080
                                    Lund - direct by De Vries
                                                                                     202

     1    Q.   If we take a look at the top of that page, there is a seal

     2    and a signature.      What is that?

     3    A.   That's a seal of the United States copyright office, and

     4    it's signed by the acting United States Register of

     5    Copyrights.

     6    Q.   If you would please take a look at, in your binder again,

     7    PTX 1645.

     8    A.   Yes, I see it.

     9    Q.   And PTX 1527.

    10    A.   Yes, I see that.

    11    Q.   And also PTX 1659.

    12    A.   Okay.    I see that.

    13    Q.   Mr. Lund, are you familiar with those documents?

    14    A.   Yes, I am.

    15    Q.   What are they?

    16                 MR. ALLAN:   Objection, your Honor.        Two of these

    17    documents are subject to a pending motion.

    18                 May we have a brief sidebar?

    19                 THE COURT:   The objection is overruled.         The witness

    20    may answer the question.

    21    BY THE WITNESS:

    22    A.   These are certificates from the copyright office of the

    23    United States of America.

    24                 THE COURT:   Are those public records?

    25                 THE WITNESS:   Yes, they are.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 189 of 217 PageID #:52081
                                    Lund - direct by De Vries
                                                                                     203

     1               THE COURT:     Anyone in the public can send in a check

     2    and get a copy of that?

     3               THE WITNESS:     You can get a copy of these

     4    certificates.

     5               THE COURT:     Do you have to pay for it?

     6               THE WITNESS:     There might be a small fee.

     7               THE COURT:     How much would that be?

     8               THE WITNESS:     $75.

     9               THE COURT:     Thank you.

    10               You may proceed.

    11               MR. De VRIES:      Your Honor, plaintiff moves the

    12    admission of PTX 1645, PTX 1527, and PTX 1659.

    13               THE COURT:     Are you offering them as public records?

    14               MR. De VRIES:      Yes, your Honor.

    15               THE COURT:     They are received on that basis and may

    16    be published.

    17           (Said exhibits were received in evidence.)

    18    BY MR. De VRIES:

    19    Q.   Mr. Lund, who owns the copyrights that are covered by

    20    these registrations?

    21    A.   Motorola Solutions.

    22    Q.   And in general, what do these registrations relate to,

    23    these copyright registrations?

    24    A.   They relate to the firmware and hardware that we developed

    25    at Motorola Solutions for the MOTOTRBO platforms -- the
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 190 of 217 PageID #:52082
                                     Lund - direct by De Vries
                                                                                     204

     1    portables, the mobiles, and the repeaters, and the software,

     2    too.

     3    Q.     You can put that away.

     4                  I would like to shift gears again.

     5                  THE COURT:   Excuse me.    Can you give the jury a

     6    perspective on what dates do they bear?

     7                  THE WITNESS:   Three of them were, roughly, in the

     8    2007 time frame, and the fourth one was in the 2018 time frame

     9    for the Release 3 of MOTOTRBO.

    10                  THE COURT:   You may proceed.

    11    BY MR. De VRIES:

    12    Q.     Are you familiar with a company named Hytera?

    13    A.     Yes, I am.

    14    Q.     What is Hytera?

    15    A.     Hytera is a manufacturer of two-way radio systems.             They

    16    are located in China.

    17    Q.     Does Hytera sell DMR products, to your knowledge?

    18    A.     Yes, they do.

    19    Q.     Do you know when Hytera started selling DMR products?

    20    A.     Yes.   They started in 2010.

    21    Q.     Mr. Lund, when is the first time that you recall hearing

    22    about Hytera?

    23    A.     The first time I recall hearing about them, when I was

    24    living in Malaysia in the 2008 time frame.

    25    Q.     Now, in connection with your current job, are you familiar
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 191 of 217 PageID #:52083
                                    Lund - direct by De Vries
                                                                                     205

     1    with whether Hytera was ever a distributor of Motorola

     2    products?

     3    A.   Yes, I do understand that they were a distributor at one

     4    point in time.

     5    Q.   Okay.   And do you know approximately when that was?

     6    A.   It was in the 1990s.

     7    Q.   Now, before Hytera released its DMR products in 2010, do

     8    you know whether Hytera was selling other types of products?

     9    A.   Yes, I do.

    10    Q.   Okay.   And what's an example of a type of product that you

    11    understand they were selling before then?

    12    A.   Like many other manufacturers at the time -- as I

    13    explained earlier, analog radios were the popular radio for

    14    our commercial users, and Hytera was selling analog radios

    15    along with many other manufacturers at that time.

    16    Q.   Was Motorola surprised to see Hytera release a digital DMR

    17    radio product?

    18    A.   Yes, we were.

    19    Q.   Why do you say that?

    20    A.   As I said, there was a lot of manufacturers of analog

    21    radios at the time.       A lot.    And we were surprised to see them

    22    come out as a digital provider.

    23    Q.   Now, by the time Hytera released its DMR products in 2010,

    24    how were Motorola's DMR MOTOTRBO products doing in the market?

    25    A.   We were doing very well in North America and all the
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 192 of 217 PageID #:52084
                                    Lund - direct by De Vries
                                                                                     206

     1    different regions, Asia, Europe.

     2    Q.   Does Hytera compete with Motorola in the DMR market today?

     3    A.   Yes, they do.

     4    Q.   Now, Mr. Lund, are you aware of any Motorola engineers who

     5    worked on developing MOTOTRBO products who later went to work

     6    for Hytera?

     7    A.   Yes, I am.

     8    Q.   And who are you referring to?

     9    A.   I'm referring to G.S. Kok, Sam Chia, and Y.T. Kok.

    10    Q.   And where did they work for Motorola?

    11    A.   They worked in the Penang Design Center in Malaysia.

    12    Q.   And approximately when did they work there?

    13    A.   They worked in the early 2000 through 2008.

    14    Q.   And what was your position, if any, at the time that G.S.

    15    Kok, Sam Chia, and Y.T. Kok worked at Motorola's Penang Design

    16    Center?

    17    A.   I was the engineering leader.

    18    Q.   Do you know whether Hytera released its first DMR product

    19    before or after those individuals went to work for Hytera?

    20    A.   I'm sorry.     Can you repeat the question.

    21    Q.   Sure.

    22                 Do you know whether Hytera released its first DMR

    23    product before or after G.S. Kok, Sam Chia, and Y.T. Kok left

    24    Motorola and joined Hytera?

    25    A.   They released their first product after they left
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 193 of 217 PageID #:52085
                                    Lund - direct by De Vries
                                                                                     207

     1    Motorola.     So they left Motorola in 2008, and they released

     2    their first product in 2010.

     3    Q.   Now, at the time that you were the head of the Motorola

     4    Penang Design Center in 2007 through 2009, was it unusual for

     5    employees of Motorola at that design center to leave to go to

     6    work for another company?

     7    A.   At the time I arrived there, it was a very interesting

     8    dynamic.     It was -- a lot of multinational companies were

     9    moving into Malaysia.       So companies like Intel and others were

    10    very popular there.       So at the time we had engineers leaving

    11    to other companies as new ones were starting.

    12                 So at that time we had, roughly, 100 engineers

    13    leaving a year, which is a lot.

    14    Q.   And what types of companies were those, roughly, 100

    15    engineers a year leaving to go work for?

    16    A.   They were local companies, other multinationals, like my

    17    example, Intel.      Bose was also there.       So a lot of names you

    18    would hear were hiring engineers on the island.

    19    Q.   Now, did G.S. Kok, Sam Chia, or Y.T. Kok work on

    20    developing MOTOTRBO products when you led Motorola's Penang

    21    Design Center?

    22    A.   Yes, they did.

    23    Q.   Okay.    And could you please tell us more about that?

    24    A.   So G.S. Kok was responsible for the hardware development

    25    of the portable.      So he was an electrical engineer.           He had a
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 194 of 217 PageID #:52086
                                    Lund - direct by De Vries
                                                                                     208

     1    team of engineers reporting directly to him.             He was

     2    responsible for releasing the first hardware product for

     3    MOTOTRBO.

     4                 The other two engineers were on the software side.

     5    They were responsible for our lower level development, and

     6    they were part of the software organization of MOTOTRBO.

     7    Q.   Now, Mr. Lund, did you personally interact with G.S. Kok,

     8    Sam Chia, or Y.T. Kok when you led the Penang Design Center

     9    for Motorola?

    10    A.   I mostly interacted with G.S. Kok.           He was the second

    11    layer down from me.       As I said before, I conducted a lot of

    12    program reviews, quality reviews.          So I definitely had an

    13    opportunity to work with G.S. Kok more frequently than the

    14    others.

    15                 Sam Chia and Y.T. Kok were probably three or four

    16    layers down in the organization.          So I really didn't have that

    17    much of an opportunity to interact with them on a regular

    18    basis.

    19    Q.   Let's put previously admitted exhibit PTX 2056 back up.

    20    It's also in your binder if you would like to look at the hard

    21    copy.

    22                 Is this the organization chart that you prepared in

    23    2007 for the design center?

    24    A.   Yes, it is.

    25    Q.   Okay.    And again, where are you located on this document?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 195 of 217 PageID #:52087
                                    Lund - direct by De Vries
                                                                                     209

     1    A.   I'm located up there at the top.

     2    Q.   Okay.    And is G.S. Kok on this document -- on this chart?

     3    A.   Yes.    If you look in the upper left-hand corner, G.S. Kok

     4    is right there.

     5    Q.   Okay.    And if we zoom in on that, please, what does it say

     6    that G.S. Kok is responsible for there?

     7    A.   So he was the senior engineering manager.            He was

     8    responsible for Matrix, which is our internal name for

     9    MOTOTRBO.     He was responsible for all the global portable

    10    radios, the hardware development, at Motorola Solutions.

    11                 MR. De VRIES:    We could please zoom back out,

    12    Mr. Schlaifer.

    13    BY MR. De VRIES:

    14    Q.   Are Sam Chia or Y.T. Kok listed on this chart that you

    15    created?

    16    A.   No, they are not.

    17    Q.   And why not, Mr. Lund?

    18    A.   As I explained earlier, they are located under Lokang,

    19    who's under the software organization Michael Song on the far

    20    right.    They were the next levels down in the organization and

    21    the software team under Lokang.

    22    Q.   Now, how, if at all, did these particular engineers

    23    interact with Motorola's U.S.-based engineers in developing

    24    the DMR products?

    25    A.   So as I explained earlier, the hardware leaders were
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 196 of 217 PageID #:52088
                                    Lund - direct by De Vries
                                                                                     210

     1    located in the Schaumburg facility and also some of the

     2    architects were in Schaumburg and Plantation.             So G.S. Kok

     3    would work with that -- directly with that hardware leader

     4    overall on the portable portion.          As I said before, there was

     5    repeaters and mobiles.        So G.S. would interact with the U.S.

     6    team, the hardware leader there.

     7               Lokang, who you see on the right highlighted in red,

     8    he was the software leader in Penang for the MOTOTRBO software

     9    line.   And he would work with the leader in Schaumburg who was

    10    responsible for all the software development for MOTOTRBO, and

    11    they would interact on a regular basis.

    12               MR. De VRIES:      Mr. Schlaifer, you can please take

    13    that down.

    14    BY MR. De VRIES:

    15    Q.   Now, Mr. Lund, did G.S. Kok, Sam Chia, or Y.T. Kok have

    16    access to confidential Motorola materials as part of their

    17    work when you were leading the Penang Design Center?

    18    A.   Yes, it was part of their job.

    19    Q.   What types of confidential materials -- Motorola

    20    confidential materials did they have access to?

    21    A.   They had access to, on that model I showed you, from the

    22    high-level designs all the way down to the implementation, and

    23    they needed that work to do their jobs effectively.

    24    Q.   Now, were those Motorola confidential materials kept in

    25    repositories with a particular name?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 197 of 217 PageID #:52089
                                    Lund - direct by De Vries
                                                                                     211

     1    A.     Yes, they were.

     2    Q.     And could you please tell us what that name or those names

     3    are?

     4    A.     So we had multiple repositories.

     5                COMPASS was the name of a tool that we kept a lot of

     6    the design documents, and it was access-controlled.

     7                We also had a tool -- an industry standard tool

     8    called ClearCase where we kept our software or source files in

     9    there.    And again, it was assigned rights of who could see

    10    that.

    11                And then on the hardware side, we used tools like

    12    Cadence for computer-aided design schematics and all that.

    13                So we had a repository that was access-controlled and

    14    stored all of our confidential information.

    15    Q.     Mr. Lund, you may have said this earlier.          I apologize if

    16    you did.

    17                What year did G.S. Kok, Sam Chia, and Y.T. Kok leave

    18    Motorola's employment in Penang?

    19    A.     They left in 2008.

    20    Q.     Did they all leave on the same day or at the same time?

    21    A.     No, they did not.

    22    Q.     And was there a sequence at which they left in relation to

    23    one another?

    24    A.     G.S. Kok left in the early part of 2008; Sam Chia left in

    25    the middle of 2008; and then Y.T. Kok, later in the year.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 198 of 217 PageID #:52090
                                    Lund - direct by De Vries
                                                                                     212

     1    Q.   Did there come a time that you learned that they had gone

     2    to Hytera?

     3    A.   Yes, I learned that they went to Hytera after they left

     4    Motorola.

     5    Q.   Do you remember approximately what year it was when you

     6    learned that they went to Hytera?

     7    A.   In 2008.

     8    Q.   Now, are you personally familiar with Motorola's human

     9    resources policies and procedures?

    10    A.   Yes, I am.

    11    Q.   Okay.   And in what -- how do you interact with the

    12    Motorola human resources policies and procedures?

    13    A.   Being an engineering leader at Motorola, a manager of

    14    people, we are first trained on what are the policies and

    15    procedures that you do as a manager and leader of employees.

    16    And then they go through all the policies about hiring

    17    engineers, maintaining engineers, and what the various

    18    activities are responsibilities of a manager.

    19    Q.   And are you familiar with Motorola's human resources

    20    policies and procedures in Penang at the time you led that

    21    design center between 2007 and 2009?

    22    A.   Yes, I am.

    23    Q.   And how were you familiar with those policies and

    24    procedures at that time?

    25    A.   I was a manager in the Penang Design Center, so I had the
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 199 of 217 PageID #:52091
                                    Lund - direct by De Vries
                                                                                     213

     1    same obligations of managing teams of employees.

     2    Q.   And did you have access to human resources' files and

     3    other materials as part of your work leading the Penang Design

     4    Center between 2007 and 2009?

     5    A.   Yes, I would work with my colleagues in HR to gain access

     6    to files of employees that reported directly to me.

     7    Q.   Now, is there a typical process that a Motorola engineer

     8    goes through when joining the company?

     9    A.   Yes, there is.

    10    Q.   And have you personally been involved in that process?

    11    A.   Yes, I have hired people in Penang and here.

    12    Q.   Okay.    At a very high level, what does that process

    13    involve?

    14    A.   So as you can imagine starting any job, there is basic

    15    procedures you go through.         Some of them are related around

    16    payroll, benefits, signing up for insurance.             I think a lot of

    17    us go through that.       We had the same procedures there.           So you

    18    go through those.

    19                 You are also given engineering equipment, whether

    20    it's computer-aided design tools, computers, laptops.               All

    21    that information and policies around computers and how to

    22    maintain computers are given to you on those first days.

    23                 We also -- we take very importantly our code of

    24    conduct.     How to behave at Motorola.        What are the

    25    expectations?     What is the culture around Motorolans?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 200 of 217 PageID #:52092
                                    Lund - direct by De Vries
                                                                                      214

     1                 So our HR team goes through those policies.           There is

     2    training classes you take before you even start.              You go

     3    through those.

     4                 And then finally we have contract agreements.             It

     5    goes through and states obvious things about, you won't steal,

     6    you won't take confidential information, you won't share that

     7    information external to the company.

     8                 And they have a contract you actually sign, as I'm

     9    sure other companies do, too.

    10    Q.   Now, Mr. Lund, is there a typical process that a Motorola

    11    engineer goes through when leaving the company?

    12    A.   Yes, there is.

    13    Q.   And have you personally been involved in that process?

    14    A.   Yes, I have, here and in Malaysia.

    15    Q.   Okay.    And again at a high level, what is involved in that

    16    exit process?

    17    A.   First of all, similarly to the procedure of leaving, you

    18    have to terminate your, you know, the financial aspects,

    19    making sure your last day of payroll is clear.              You have to

    20    return any equipment that you have, any PCs or telephones or

    21    credit cards that you were given as an employee.              Those are

    22    kind of the housekeeping basics.

    23                 But we also go through an exit interview.           One is to

    24    understand, how was your time at Motorola?             Is there things we

    25    can make better?      Was your manager not so good?          Is there
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 201 of 217 PageID #:52093
                                    Lund - direct by De Vries
                                                                                     215

     1    lessons learned?      We conduct that through our HR department

     2    independent of the manager because sometimes the managers, you

     3    know, they wouldn't tell the truth potentially.              So our HR

     4    asks them questions.       Why are you leaving and so forth.

     5               And then we also walk through a procedure reminding

     6    them of their obligations of confidentiality.             We go through

     7    that procedure with them.        The manager sits down, collects any

     8    confidential information, physical or soft, and collects that

     9    information before they leave Motorola.

    10    Q.   And do you know whether Motorola went through that process

    11    for G.S. Kok, Sam Chia, and Y.T. Kok when they left the

    12    company in 2008?

    13    A.   Yes, I do.

    14    Q.   And did they?

    15    A.   Yes, they did.

    16    Q.   Now let me ask you in a little bit more detail about each

    17    of G.S. Kok, Sam Chia, and Y.T. Kok.

    18               Are you familiar with Motorola's human resources

    19    files for them?

    20    A.   Yes, I am.

    21    Q.   And how are you familiar with those files?

    22    A.   It's a standard file that our HR department keeps about

    23    all the records from employment until termination and has

    24    information about things they do.          Successes, promotions,

    25    things like that are all kept in a personnel file.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 202 of 217 PageID #:52094
                                    Lund - direct by De Vries
                                                                                     216

     1    Q.   Would you please turn to PTX 1154 in your binder.

     2    A.   Yes.

     3    Q.   Are you familiar with this exhibit?

     4    A.   Yes, I am.

     5    Q.   And how are you familiar with this exhibit?

     6    A.   This is an HR file that our HR department maintains about

     7    employees.

     8    Q.   And are you familiar with this particular exhibit in

     9    connection with your work at Motorola?

    10    A.   Yes, I am.

    11    Q.   Okay.    And what is the purpose of a file like this?

    12    A.   Again, it's to keep all the records of your employment

    13    from the day you start to the day you leave.             There is

    14    positive things there.        Mostly they are positive, but

    15    sometimes there may be a disciplinary action that will be kept

    16    in your records.      But it's information and contracts that are

    17    stored from the time you start work until the time you leave.

    18    Q.   You mentioned this was a personnel file.

    19                 Who is this a personnel file for?

    20    A.   This specific one is for G.S. Kok.

    21    Q.   And who maintains this file?

    22    A.   Our human resources department at Motorola.

    23    Q.   Okay.    And is it your understanding that this file was

    24    maintained and created by the human resources department at

    25    Motorola at or near the time of the events that are recorded
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 203 of 217 PageID #:52095
                                    Lund - direct by De Vries
                                                                                     217

     1    within it?

     2    A.   Yes, I am.

     3    Q.   And then was this file created as part of Motorola's

     4    regular business activities?

     5    A.   Yes, it was.

     6    Q.   Okay.    And then was it Motorola's regular practice to keep

     7    personnel files like this as part of its regular business?

     8    A.   Yes, it is our regular practice.

     9                 MR. De VRIES:    Your Honor, plaintiff moves the

    10    admission of PTX 1154.

    11                 THE COURT:   Do you expect to ask the same preliminary

    12    questions of the witness and get the same answers with respect

    13    to each of the three files?

    14                 MR. De VRIES:    I do, your Honor.

    15                 THE COURT:   Are you moving the admissibility of the

    16    three?    And if you are, identify them for the record --

    17                 MR. De VRIES:    Yes, your Honor.

    18                 THE COURT:   -- just to move matters along a little.

    19                 MR. De VRIES:    Yes, that would save time.

    20                 THE COURT:   Yes.   Proceed.

    21    BY MR. De VRIES:

    22    Q.   If you would, please turn to PTX 1153.

    23    A.   Yes.

    24    Q.   Are you familiar with PTX 1153?

    25                 THE COURT:   I have already said they are admissible.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 204 of 217 PageID #:52096
                                     Lund - direct by De Vries
                                                                                     218

     1    All I'm asking you to do is identify them for the record, and

     2    then they may be published.

     3                  MR. De VRIES:   Yes, your Honor.         Okay.   I will do

     4    that.

     5                  PTX 1153, PTX 1178, PTX 1155, PTX 1157, and PTX 1156.

     6    Your Honor, we move the admission of those personnel files for

     7    G.S. Kok, Y.T. Kok, and Sam Chia.

     8                  THE COURT:   Each one is received in evidence and may

     9    be published to the jury.

    10            (Said exhibits were received in evidence.)

    11    BY MR. De VRIES:

    12    Q.    I have just a few questions about these files.

    13                  If you would, please turn in the first exhibit that

    14    we were looking at, 1154, to Page 34 of that document.

    15    A.    Page 34?

    16    Q.    Yes, of PTX 1154.

    17    A.    Yes.    I'm there.

    18    Q.    What is that document?

    19    A.    It's the employment agreement for G.S. Kok.

    20    Q.    And did he sign the agreement?

    21    A.    Yes, at the bottom he signed it.

    22    Q.    Okay.    And it says "witness" there.        What does that

    23    indicate?

    24    A.    Our HR representative, Has Li, witnessed that he signed

    25    it.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 205 of 217 PageID #:52097
                                    Lund - direct by De Vries
                                                                                     219

     1    Q.   Let me ask you just about two provisions in this

     2    agreement.

     3                 There is a second provision amongst the things that

     4    Mr. Kok is agreeing not to do.          Would you please read that?

     5    A.   No. 2 is not to use or to publish or to otherwise disclose

     6    to others, either during or subsequent to my employment by

     7    Motorola, any confidential information of Motorola or its

     8    customers except as my Motorola duties may require.

     9    Q.   Okay.    And the third provision, what does that provision

    10    say Mr. Kok has agreed not to do?

    11    A.   Upon termination of my employment by Motorola, to promptly

    12    deliver to a designated Motorola representative all documents

    13    and other records which relate to the business activities of

    14    Motorola or any other materials which belong to Motorola.

    15    Q.   Mr. Lund, why does Motorola include these provisions in

    16    its employment agreement?

    17    A.   It's important to us to reiterate and make sure they

    18    understand that the information that's created at Motorola

    19    stays at Motorola.

    20    Q.   Please go to Page 29 of this file.           It says, "Standard

    21    operating procedure (SOP) E62, appropriate use of computer

    22    resources."

    23                 What is this document?

    24    A.   This is a standard operating procedure that we have at

    25    Motorola that gives you the proper conduct of use of computer
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 206 of 217 PageID #:52098
                                    Lund - direct by De Vries
                                                                                     220

     1    resources.

     2    Q.   If you go to the next page, there is a Section 3.4.               What

     3    does that portion of the policy state?

     4    A.   It is the policy of Motorola to protect confidential,

     5    sensitive, or critical information owned by Motorola or in

     6    Motorola custody and also to protect specific information as

     7    required by applicable law.         Sensitive information must be

     8    properly classified and protected according to SOP, standard

     9    operating procedure, E60, protection of proprietary

    10    information, POPI.

    11    Q.   Now, if you go two pages after that, Page 32, did G.S. Kok

    12    sign this document?

    13    A.   Yes, at the bottom of the page he signed it.

    14    Q.   Okay.

    15                 MR. De VRIES:    Mr. Schlaifer, we can take that down.

    16    BY MR. De VRIES:

    17    Q.   Please look in your binder at PTX 1493.            It's in your

    18    second binder.

    19    A.   Okay.

    20    Q.   Do you recognize that document?

    21    A.   Yes, I do.

    22    Q.   What is it?

    23    A.   It was a farewell letter from G.S. Kok to his colleagues

    24    at Motorola.

    25    Q.   And what is the date?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 207 of 217 PageID #:52099
                                    Lund - direct by De Vries
                                                                                     221

     1    A.   It was January 15th, 2008.

     2    Q.   And did you receive this email?

     3    A.   Yes, I did.

     4               MR. De VRIES:      Okay.   Your Honor, we move the

     5    admission of PTX 1493.

     6               THE COURT:     It is received, and it may be published

     7    to the jury.

     8           (Said exhibit was received in evidence.)

     9    BY MR. De VRIES:

    10    Q.   Let's go to Page 2, Mr. Lund.         There is some text there

    11    that begins, "Hello, all.        Today will be the last day I have

    12    access to Motorola email system.          Returning my laptop."

    13               In general, what did Mr. Kok say in this email about

    14    his departure?

    15    A.   Basically that he will be returning his equipment.               He has

    16    made a decision to move on.         Regarding his kids, he would like

    17    to provide for them in school in England.             He is thanking them

    18    for everyone being so kind to him for the past years; and, in

    19    general, apologies for letting anyone down by this decision to

    20    leave Motorola.

    21               MR. De VRIES:      We can take that down, Mr. Schlaifer.

    22    BY MR. De VRIES:

    23    Q.   Now, you testified previously that G.S. Kok went through

    24    the exit process at Motorola when he left.

    25               If we take a look at PTX 1153, which has been
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 208 of 217 PageID #:52100
                                    Lund - direct by De Vries
                                                                                     222

     1    admitted, and look at the first page.

     2    A.   Yes, I see that.

     3    Q.   What is this document?

     4    A.   This is an acknowledgment letter from our human resources

     5    personnel to G.S. acknowledging his resignation and specifying

     6    his last day.

     7    Q.   And according to this letter, when was G.S. Kok's last day

     8    of service at Motorola?

     9    A.   February 11th, 2008.

    10    Q.   Now, if we go to Page 4 of this exhibit, there is

    11    something that says, "Exit interview confidential."               What is

    12    this?

    13    A.   So this is part of that standard process I explained

    14    earlier that our HR, human resources, personnel went through

    15    with the departing employee.         And they walk them through some

    16    questions.

    17    Q.   Okay.    The first question there says, "What organization

    18    will you be working for after Motorola?"

    19                 What does this document say was the answer?

    20    A.   It just says, "Local China company."

    21    Q.   Does this document reflect that G.S. Kok disclosed in his

    22    exit interview that he accepted a job offer from Hytera?

    23    A.   No, it does not.

    24    Q.   Okay.    Now, if we look at Page 6 of this exhibit, there is

    25    something that says, "Nondisclosure of Motorola Proprietary
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 209 of 217 PageID #:52101
                                    Lund - direct by De Vries
                                                                                     223

     1    and Confidential Information."

     2                 What is this?

     3    A.   So this is a document I explained in the process where the

     4    manager sits down with the employee before they leave and

     5    reminds them of their obligations that they signed as a

     6    contract in joining the company about not sharing confidential

     7    information and making sure that they are returning all

     8    confidential materials that they have in their possession

     9    before they leave.

    10    Q.   Okay.    There is a first paragraph on that page that

    11    begins, "As you are resigning from Motorola."

    12                 What does that state?

    13    A.   "As you are resigning from Motorola, we would like to take

    14    this opportunity to remind you of your obligations under the

    15    employment agreement which you signed when you joined

    16    Motorola."

    17    Q.   Okay.    Then there is a section a little bit down from

    18    there that says, "Motorola proprietary and confidential

    19    information acknowledgment."         And then it goes on to say, "The

    20    following items and information relating thereto are

    21    considered proprietary by Motorola.           As relating to Motorola's

    22    past, present, or future business, products or technology to

    23    which you acknowledge that you had access during your

    24    employment at Motorola."

    25                 What items are listed there for G.S. Kok?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 210 of 217 PageID #:52102
                                    Lund - direct by De Vries
                                                                                     224

     1    A.   There is two items there, a repository for our detailed

     2    file systems, DFS, specifically for the Matrix Neo project,

     3    which Neo -- again, back to that Matrix analogy, Neo was the

     4    character.     That was the name of our portable that we called

     5    it internally.

     6                The second one was the COMPASS site.          So COMPASS was

     7    the tool I explained earlier that has all those confidential

     8    documents that I explained in the process.

     9    Q.   Did the COMPASS system have confidential Motorola

    10    documents regarding the MOTOTRBO products?

    11    A.   Yes, it did.

    12    Q.   And then on this document there is a Section 5 that

    13    extends from this page over to the next page?

    14    A.   Yes.

    15    Q.   What does that state?

    16    A.   "In addition, you are requested to collect all Motorola

    17    property and confidential information, including documents,

    18    drawings, reports, specifications, samples, et cetera, which

    19    you have in your possession from all Motorola and non-Motorola

    20    locations and to have them reviewed by Motorola management."

    21    Q.   And then there is a Section 6 on that Page 7.

    22                What does that indicate or state?

    23    A.   "Acknowledge that all such property and confidential

    24    information has been returned from your possession to

    25    Motorola -- originals, copies, or portions of copies of all
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 211 of 217 PageID #:52103
                                    Lund - direct by De Vries
                                                                                     225

     1    Motorola confidential information in whatever form or media

     2    (paper, magnetic disk, magnetic tape, or any other media) from

     3    your possession to Motorola management."

     4    Q.   And what does the "Approval" section at the bottom of this

     5    page indicate?

     6    A.   P.B. Teo was his direct manager and walked him through

     7    this exit process, and he approved that G.S. had acknowledged

     8    all that and returned the information.

     9    Q.   Okay.    And did you work with P.B. Teo at the time?

    10    A.   Yes, I did.     He was my direct report.

    11    Q.   Okay.    Now I would like to ask you just a couple of

    12    questions about Sam Chia and Y.T. Kok's files much more

    13    quickly than I just did.

    14                 If you would, please look at PTX 1178 at Page 62.

    15    A.   Okay.

    16    Q.   What is that?

    17    A.   It's the employment agreement for Sam Chia.

    18    Q.   And did he sign it?

    19    A.   Yes, he did.

    20    Q.   Okay.    And does it contain the same kind of

    21    confidentiality obligations that G.S. Kok's agreement did?

    22    A.   Yes, it does.

    23    Q.   Okay.    If you would, now please take a look at PTX 1163.

    24    A.   Okay.

    25    Q.   Are you familiar with that document?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 212 of 217 PageID #:52104
                                    Lund - direct by De Vries
                                                                                     226

     1    A.   Yes, I am.

     2    Q.   What is it?

     3    A.   It's also a farewell letter from Sam Chia to his

     4    colleagues at Motorola.        It's something that a lot of them did

     5    to just say goodbye and maybe give a forwarding email address.

     6    Q.   And what is the date of that email?

     7    A.   It's May 23rd, 2008.

     8                 MR. De VRIES:    Your Honor, we move the admission of

     9    PTX 1163.

    10                 THE COURT:   It is received and may be published.

    11           (Said exhibit was received in evidence.)

    12    BY MR. De VRIES:

    13    Q.   Just at a high level, what does Mr. Chia say in his

    14    goodbye email, PTX 1163?

    15    A.   Basically he is sad for leaving Motorola for over nine

    16    years.    He felt that it was time to move on, setting different

    17    goals, and basically just thanking everybody for the time and

    18    experience he had together.         And then he is listing at the

    19    bottom, as you can see, his personal email address if people

    20    want to stay in contact.

    21    Q.   Now, if we take a look at previously admitted PTX 1155.

    22    A.   Okay.

    23    Q.   Mr. Lund, please turn to Page 4.

    24    A.   Yes.

    25    Q.   It says "exit interview"?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 213 of 217 PageID #:52105
                                    Lund - direct by De Vries
                                                                                     227

     1    A.   Yes.

     2    Q.   And is this the exit interview form for Sam Chia?

     3    A.   Yes, it is.

     4    Q.   Okay.    The first question states, "What organization will

     5    you be working for after Motorola?"

     6                 And according to the document, what was the answer?

     7    A.   He is still in the progress of securing a job somewhere.

     8    Q.   Now, please turn to Page 6.

     9    A.   Yes.

    10    Q.   At Page 6 there is the Nondisclosure of Motorola

    11    Proprietary and Confidential Information form.              Do you see

    12    that?

    13    A.   Yes, I do.

    14    Q.   And does this form indicate that the same confidentiality

    15    reminders were given to Sam Chia when he left the company?

    16    A.   Yes.

    17    Q.   And there is an "Approval" section at the end.              What does

    18    that indicate?

    19    A.   It acknowledges that Sam Chia has approved this process

    20    and returned all the information.

    21    Q.   If we go back to the first page of this document, so Page

    22    6 of the exhibit, there is that list of Motorola proprietary

    23    and confidential information.

    24                 What does Sam Chia list under Item B?

    25    A.   He lists LTD, which again is our internal name for our
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 214 of 217 PageID #:52106
                                    Lund - direct by De Vries
                                                                                     228

     1    MOTOTRBO product line.        "LTD documents located in COMPASS and

     2    the project folders.       Source code located in the VOBs."           And

     3    VOBs is a term for our ClearCase repository.

     4    Q.   All right.     Finally for Y.T. Kok, please look at PTX 1157.

     5    A.   Okay.

     6    Q.   Mr. Lund, please turn to Page 81.

     7    A.   Okay.

     8    Q.   What is that?

     9    A.   It's the employment agreement from Y.T. Kok.

    10    Q.   And did he sign it?

    11    A.   Yes, he did at the bottom.

    12    Q.   And does it contain the same kind of confidentiality

    13    restrictions that the other employment agreements that we

    14    looked at contained?

    15    A.   Yes, it does.

    16    Q.   Now, please take a look at PTX 1156.             And if you look at

    17    Page 3 --

    18    A.   Yes.

    19    Q.   -- what is that?

    20    A.   Again, it's a note from Y.T. Kok to his manager, Lokang,

    21    informing of him leaving -- resigning from Motorola due to a

    22    personal issue.

    23    Q.   Okay.   And when does he say his last day will be at

    24    Motorola?

    25    A.   October 3rd, 2008.
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 215 of 217 PageID #:52107
                                    Lund - direct by De Vries
                                                                                     229

     1    Q.   And what does he give as the reason for his departure?

     2    A.   In the beginning he states that he is leaving due to a

     3    personal issue.

     4    Q.   And does this letter state anything about going to work

     5    for Hytera?

     6    A.   No, it does not.

     7    Q.   Please turn to Page 5 of this exhibit.            It says "exit

     8    interview"?

     9    A.   Yes.

    10    Q.   Is this the exit interview notes for Y.T. Kok?

    11    A.   Yes.

    12    Q.   And there is a question there that says, "What

    13    organization will you be working for after Motorola?"

    14                What does this document indicate the answer was?

    15    A.   "MNC," which stands for multinational company.

    16    Q.   And anywhere on this exit interview form does it indicate

    17    that Y.T. Kok disclosed he would be leaving Motorola to work

    18    for Hytera?

    19    A.   No, it does not.

    20    Q.   And if you turn to Pages 9 and 10 of this file, there is

    21    another of the Nondisclosure of Motorola Proprietary and

    22    Confidential Information forms.

    23                Does this form indicate that Y.T. Kok was given the

    24    same kind of confidentiality reminders as G.S. Kok and Sam

    25    Chia when he left the company?
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 216 of 217 PageID #:52108
                                    Lund - direct by De Vries
                                                                                      230

     1    A.   Yes.

     2    Q.   And what does the "Approval" section at the end of this

     3    document indicate?

     4    A.   It indicates that Y.T. Kok had approved that he has

     5    returned everything.

     6    Q.   And then going back to the page just right earlier, what

     7    does it indicate that Y.T. Kok listed as confidential Motorola

     8    materials that he had access to as part of his employment with

     9    Motorola?

    10    A.   Matrix, which was our internal name for MOTOTRBO; the MRD,

    11    which is the marketing requirements documents; and the TRD,

    12    which is our technical requirements documents.

    13    Q.   And are those documents confidential?

    14    A.   Yes, they are.

    15    Q.   Okay.

    16                 All right.   I have just a few more questions for you.

    17                 THE COURT:   We are going to end it for the day.              The

    18    witness has been on the stand for close to two hours.

    19                 Members of the jury, you are going to receive these

    20    exhibits when you go in to deliberate.            You will see them and

    21    have an opportunity to examine them.           Therefore, it isn't

    22    necessary to read each and every word of them.

    23                 You have heard the testimony of the witness regarding

    24    them.

    25                 I want you to understand you will get copies of all
Case: 1:17-cv-01973 Document #: 783 Filed: 12/20/19 Page 217 of 217 PageID #:52109

                                                                                     231

     1    of this as part of your deliberations at the end of the case.

     2               So we will pick it up Tuesday morning at 10 o'clock,

     3    the last couple of questions you might have, followed by the

     4    extensive cross-examination of Hytera.              That's the

     5    understanding.

     6               When you leave, you are not to discuss this case

     7    amongst yourselves.       Do not do any kind of an examination or

     8    research directly or indirectly.          As I have said, your

     9    decision must be based upon the evidence that you see and hear

    10    in this courtroom.

    11               Please be here on time at 10 o'clock, and we will try

    12    to move this case forward.

    13               We are adjourned.

    14           (Jury out at 4:42 p.m.)

    15          (An adjournment was taken at 4:45 p.m.)F

    16                                *    *    *    *    *

    17    We certify that the foregoing is a correct transcript from the
          record of proceedings in the above-entitled matter.
    18

    19
          /s/ Judy Walsh, CSR, RMR, RDR, F/CRR, CCP             November 8, 2019.
    20    Official Court Reporter

    21
          /s/ Frances Ward CSR, RPR, FCRR____________November 8, 2019.
    22    Official Court Reporter

    23

    24

    25
